 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522 Alaska Pulp Corporation and David B. Hiebert and Florian Sever and Mark W. Simmons and Rob-ert Henry Kinville and Edward Reiner and United Paperworkers International Union, AFLŒCIO. Cases 19ŒCAŒ19242, 19ŒCAŒ19377, 19ŒCAŒ19582, 19ŒCAŒ19322, 19ŒCAŒ19342, 19ŒCAŒ19564, 19ŒCAŒ19610, and 19ŒCAŒ20039 August 27, 1998 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND HURTGEN On September 27, 1995, Administrative Law Judge James M. Kennedy issued the attached Supplemental Decision. Thereafter, the Respondent, the General Coun-sel, and the Charging Parties each filed exceptions, sup-porting briefs, answering briefs, and reply briefs.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions3 only to the extent consistent with this Supplemental De-cision and Order.4                                                                                                                      1 On January 18, 1996, the Respondent filed a motion to strike por-tions of the General Counsel™s answering brief to the Respondent™s exceptions on the grounds that they contain representations concerning factual matters not part of the record in this proceeding.  We deny the Respondent™s motion as lacking in merit because the record reasonably supports the factual assertions that the Respondent seeks to strike. 2 The General Counsel, the Respondent, and the Charging Parties have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   3 In his exceptions, the General Counsel contends that the judge in-correctly calculated pension credit for a number of claimants and that the judge failed to calculate any pension credit for Larry Boozer or Florian Sever.  The General Counsel also excepts to the judge™s appar-ently inadvertent double deduction of Melody Owens™ 1988 interim earnings.  We find merit in the General Counsel™s exceptions and cor-rect these inadvertent errors.  Modified pension credit and backpay figures are shown at the end of this supplemental decision.  The General Counsel has additionally excepted to the judge™s failure to grant maternity benefits to Esther Ozawa.  The judge found that Ozawa and another claimant, Bernice Hansen, were out of the work force for several quarters due to child birth and child care.  He tolled their backpay during the quarters in which they were out of the work-force but, based on evidence that the Respondent had a policy of grant-ing maternity benefits of $250 a week to its employees, he granted Hansen $250 per week for the time that her backpay was tolled.  He failed to give maternity benefits to Ozawa, however.  We correct this apparently inadvertent error and we find that Ozawa is entitled to ma-ternity benefit of $250 per week during the period that she was out of the work force due to child birth and child care. 4 Interest on backpay will be computed in the manner prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). 1.  The Respondent has excepted to the seniority based method adopted by the judge to reconstruct the order in which economic strikers would have been reinstated pur-suant to a lawful reinstatement plan.  The Respondent contends that the method selected by the judge violates substantive principles of Board law and is contrary to the Board™s ruling in the underlying unfair labor practice proceedings that the Respondent™s reinstatement of strik-ers in order of merit ranking was lawful.  We reject the Respondent™s exception.   Between July 11, 1986, and April 7, 1987, the Re-spondent™s production and maintenance employees en-gaged in an economic strike.  The Respondent continued to operate with permanent replacements.  On March 30, 1987, the employees voted to decertify the Union.  On April 7, 1987, the Union communicated to the Respon-dent an unconditional offer for striking employees to return to work.  The Respondent immediately imple-mented a plan for reinstating strikers.  It ranked unrein-stated strikers according to merit and placed them on a preferential hiring list.  Thereafter, when a vacancy arose, the Respondent filled the position by promoting the most senior replacement employee, nonstriker, or crossover employee occupying the position immediately below.  Other employees within the department moved up in order of departmental seniority until an entry level opening was created.  The entry level job was then of-fered to the striker from the department with the highest merit ranking.   In the underlying unfair labor practice proceedings, the Board found, inter alia, that the Respondent™s policy of reinstating strikers to entry level positions was inherently discriminatory.5  The Board also found that the Respon-dent violated the Act by its treatment of certain named discriminatees.  The Board concluded, however, that the question of whether the Respondent could lawfully use merit to determine the order in which strikers would be reinstated was not before it, as the Regional Director had previously dismissed similar charge allegations.6 Notwithstanding the absence of any finding that the Respondent™s reinstatement of strikers by merit violated the Act, the General Counsel™s amended backpay speci-fication utilizes departmental seniority to calculate the date on which strikers would have been reinstated pursu-ant to a lawful plan.  The amended specification also presents an alternate method of calculating the reinstate-ment dates of strikers which utilizes the merit rankings formulated by the Respondent in conjunction with its entry level reinstatement system.   The judge selected the seniority based method of cal-culating the reinstatement order of strikers, finding it ﬁmore fairﬂ than the Respondent™s merit rankings.  He  5 Alaska Pulp Corp., 296 NLRB 1260 (1989), enfd. 944 F.2d 909 (9th Cir. 1991) (Alaska Pulp I); and, Alaska Pulp Corp., 300 NLRB 232 (1990), enfd. 972 F.2d 1341 (9th Cir. 1992) (Alaska Pulp II). 6 Alaska Pulp I, supra at fn. 3. 326 NLRB No. 59  ALASKA PULP CORP. 523found that the Respondent™s merit rankings perpetuated 
the inherently discriminatory effects of the entry level 
reinstatement system and were fraught with opportunities 
to further abuse strikers.  
We agree that departmental 
seniority is the correct method for calculating the order 
in which strikers would have been reinstated pursuant to 
a lawful plan, but only for 
the reasons stated below. 
Our objective in compliance pr
oceedings is to restore, 
to the extent feasible, the status quo ante by restructuring 

the circumstances that would have existed had there been 

no unfair labor practices.
  Phelps Dodge Corp. 
v. NLRB, 313 U.S. 177, 194 (1941).  Determining what would 
have happened absent a respondent™s unfair labor prac-
tices, however, is often problematic and inexact.  Several 
equally valid theories may be available, each one yield-
ing a somewhat different result.  Accordingly, the Gen-
eral Counsel is allowed wide discretion in selecting a 
formula.  This does not m
ean, however, that the Board 
will always approve the Gene
ral Counsel™s backpay for-
mula even if it is reasonably designed to arrive at the 
approximate amount of backpay due.  Rather, where the 
Respondent, as here, urges th
e Board to adopt an alter-
nate formula, the Board will determine which is the 
ﬁmost accurate methodﬂ of calc
ulating backpay, in view 
of all of the facts adduced by the parties.
7  If, due to the 
variables involved, it is impossible to reconstruct with 

certainty what would have happened in the absence of a 

respondent™s unfair labor practices, we will resolve the 
uncertainty against the respondent whose wrongdoing 
created the uncertainty.
8 Applying the above principles, we find that depart-
mental seniority is the most accurate method for deter-
mining the order in which strikers would have been rein-
stated pursuant to a lawful plan.  Seniority has been tra-
ditionally used as the basis for many job actions, e.g., 
promotions.  Thus, this method has the virtue of being 
the procedure which the Respondent, prior to the unfair 
labor practices, agreed to ap
ply to the bargaining unit, 
including the affected individuals, and which it chose to 
apply during and after the strike to determine job priori-
ties among nonstrikers, crossovers, and permanent re-
placements.  Moreover, it avoids the serious drawbacks 
discussed below of using the Respondent™s merit rank-
                                                          
                                                           
7 Woodline Motor Freight, Inc
., 305 NLRB 6 fn. 4 (1991), enfd. 972 
F.2d 222 (8th Cir. 1992)
; Bechtel Power Corp.,
 301 NLRB 1066, 1072 
(1991); 
American Mfg. Co. of Texas
, 167 NLRB 520 (1967) (the 
judge™s task is not to simply appr
ove the General Counsel™s formula if 
he finds it reasonable, but ﬁto consid
er whether [that] formula is the 
proper one in view of all the facts adduced by the parties and to make 
recommendations to the Board as to 
the most accurate method
 of de-
termining the amounts dueﬂ) (emphasis added). 
8 United Aircraft Corp., 204 NLRB 1068 (1973); 
Kawasaki Motors
 Mfg. Corp., U.S.A.
 v. 
NLRB, 850 F.2d 524, 527 (9th Cir. 1988); 
NLRB v. 
Madison Courier, Inc
., 472 F.2d 1307, 1321 (D.C. Cir. 1972); 
NLRB v. Miami Coca-Cola Bottling Co
., 360 F.2d 569, 572
Œ573 (5th Cir. 
1966); 
Alfred M. Lewis, Inc
. v. 
NLRB
, 681 F.2d 1154, 1157 (9th Cir. 
1982) (ﬁthe employer should not be allowed to benefit from the uncer-
tainty caused by its discriminationﬂ). 
ings to determine the order in which strikers would have 
been recalled. The Respondent™s merit rankin
gs were predicated on the assumption that strikers would be returning to entry 
level positions.
9  Accordingly, the Respondent™s merit 
rankings may not approximate those it would have de-
veloped if it were planning to reinstate strikers to their 

prestrike or substantially equivalent jobs according to 
merit.  This uncertainty renders the use of the merit rank-
ings unreliable.  The Respondent having failed to resolve 
the uncertainty, we find that the General Counsel appro-
priately turned to departmental seniority to determine the 
order in which strikers would have been reinstated pur-
suant to a lawful plan. 
Contrary to the Respondent and our dissenting col-
league, we do not view this result as inconsistent with 

our holding in 
Lone Star Industries, Inc.
10  In that case, 
the Board held that ﬁ[a]part from obligations imposed by 
unilateral practice or through the collective-bargaining 
process, there is nothing in the Act itself or in the 
Board™s articulation of 
Laidlaw
 rights that establishes an 
individual economic striker™s right to recall by seniority.ﬂ  
Id. at 551. Accord: 
Oregon Steel Mills
, 291 NLRB 185, 
190 (1988), enfd. mem. 134 LRRM 2432 (9th Cir. 1989), 
cert. denied 496 U.S. 925 (1990); 
Caruthers Ready Mix
, 262 NLRB 739 (1982).  The specific issue addressed in 
these cases was whether the respondent™s failure to rein-

state strikers in order of seniority violated the Act.  That 
issue is not presented here.  Rather, the issue is whether 
the merit rankings formulat
ed by the Respondent accu-
rately reflect the order in which the Respondent would 
have recalled strikers, under a lawful plan, to their
 pre-
strike or substantially equivalent positions.  As explained 

above, we have found that the Respondent™s merit rank-
ings cannot reasonably be utilized because they were 

predicated on the unlawful assumption that strikers 
would be returning to entry level positions.  In so find-
ing, we most accurately reme
dy the unfair labor practices 
by approximating a lawful recall plan.  We do not con-
sider or decide whether th
e Respondent™s reinstatement 
of strikers by merit violated the Act. 
2.  The judge found that strikers who resigned in order 
to obtain their pension funds did not effectively terminate 
their employment with the Respondent because the Re-

spondent had induced the resignations as a scheme to rid 
itself of union members.
11  Although we adopt the 
 9 Indeed, the Respondent™s general manager, Jesse Cline, strenuously 
argued at the hearing in 
Alaska Pulp I
, supra, that the merit ranking 
system was inseparable from its entry level reinstatement system. 
10 279 NLRB 550, 551 (1986), enfd. in part 813 F.2d 472 (D.C. Cir. 
1987), remand 298 NLRB 1075 (1990), vacated on other grounds 956 
F.2d 317 (D.C. Cir. 1992). 
11 By letter dated May 1, 1987, maile
d to the last known address of 
each striker, the Respondent advised st
rikers that they must individually 
request reinstatement by June 7, 1987,
 or they would be considered to 
have abandoned their jobs.  In a lette
r of the same date, the Respondent 
offered all vested participants in its pension plan an opportunity be-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524judge™s conclusion that, under 
the circumstances of this 
case, strikers who resigned in order to receive their pen-
sion funds did not terminate their employment with the 
Respondent, we do so on the following basis. 
There is a presumption that economic strikers who un-
conditionally apply for reinstat
ement at a time when their 
positions are filled by permanent replacements remain 

employees entitled to full reinstatement upon the depar-
ture of the replacements.  
Laidlaw Corp., 
171 NLRB 
1366, 1369-1370 (1968), enfd. 414 F.2d 99 (7th Cir. 
1969), cert. denied 397 U.S. 920 (1970).  An employer, 
however, does not have an obligation to offer reinstate-
ment to strikers who have abandoned their struck job.  In 
order to establish an abandonment of employment suffi-
cient to relieve the employer of its reinstatement obliga-
tion, the employer must present ﬁunequivocal evidence 
of intent to permanently sever the employment relation-
ship.ﬂ  Harowe Servo Controls
, 250 NLRB 958, 964 
(1980) (quoting 
S & M Mfg. Co
., 165 NLRB 663 
(1967)).  The Board has consistently held that a striker™s 
resignation in order to accept 
another job or to obtain 
pension funds will not of itself be evidence of abandon-
ment of the struck job.
12  Rather, the Board will examine 
the relevant circumstances to determine whether the 
striker has expressed an unequivocal intention not to re-
turn to his former job.   
In this case, the Respondent implemented an inher-
ently discriminatory reinst
atement system immediately 
after the strike ended and it did not thereafter remedy its 
unfair labor practices prior to closing the mill on Sep-
tember 30, 1993.  Nearly all strikers who resigned to 
obtain their pension funds were aware when doing so 
that they would never be fully reinstated, regardless of 
                                                                                            
                                                           
tween May 1 and December 31, 1987, to receive a lump sum payment 
of their vested accrued pension benefit.  The letter, which employees 
were to sign and return to accept the Respondent™s offer, stated above 
the signature block, ﬁI have read
 and understood the above and have 
elected to terminate and receive a single lump sum payment.ﬂ  The 
Respondent offered employees a s
econd window of opportunity to 
obtain their pension benefits betw
een June 13 and July 15, 1988.   
The Respondent thereafter eliminated from the preferential hiring 
list strikers who failed to individuall
y request reinstatement by June 7, 
or accepted the Respondent™s offer of a lump sum payout of their ac-
crued pension benefits.  Approximatel
y 91 strikers elected to resign in order to receive their pension funds. 
The Respondent contends that the 
judge erred in awarding backpay 
to the following claimants because th
ey voluntarily resi
gned in order to obtain their pension funds: Alan Gr
ay, Roy Anderson, Lester Davis, 
Fred Dimaano, James Helfrich, Ga
ry Hansen, Lloyd Dennis, Jim Phil-
lips, Morris Brown, Bernice Hansen, Philip Nielson, Joelle Eimers, 
Carolyn Turner, Larry 
Boozer, Grant Smith, William Craig, Karen 
Mann, Roland Mears, Elaine Thomas, Michael Bagley, David Hiebert, 
Walter Jenny, John Potter, Leo Mich
aud, Chuck Williams, Jim Button, 
Calvin Carlson, Harold Frank, James Gardner, Keith Haas, James 
Lichner, August Nelson, Mike Ryman, Thomas Scheidt, and Doug 
Stevens. 12 Mississippi Steel Corp
., 169 NLRB 647, 663 (1968); 
Coca-Cola 
Bottling Co., 232 NLRB 794, 811 (1977); 
Harowe Servo Controls, 
supra; 
Rose Printing Co
., 289 NLRB 252 (1988); 
Augusta Bakery 
Corp., 298 NLRB 58, 59 (1990), enfd. 957 F.2d 1467 (7th Cir. 1992). 
whether or not they resigned.  Even if other factors 
played a part in their decisi
on, we find that it is reason-
able to infer that the Respondent™s failure to offer rein-

statement other than at entry level contributed to the 
strikers™ willingness to resign
.  Their choice may have 
been different if full reinst
atement had not already been 
foreclosed.  We are unable to 
find, therefore, that in ac-
cepting the Respondent™s pension withdrawal offer, any 
striker who was aware of th
e Respondent™s entry level 
reinstatement system and who was entitled under 
Laid-
law
 to reinstatement above en
try level expressed a clear choice not to return to their prestrike or a substantially 
equivalent job.
13   The Respondent claims that
 certain strikers™ resigna-
tions could not have been influenced by its unfair labor 
practices.  Specifically, the 
Respondent contends that a 
number of strikers who resigned would not have been 
harmed by its unfair labor practices because they held 

either unique positions or entry level jobs before the 
strike and would have been fully reinstated.
14  Without 
exception, however, the strikers in question held posi-
tions one step above the entry level position in their de-
partment and/or the positions to which they would have 
been reinstated under the Re
spondent™s plan had varying 
shifts, and often involved different duties than their pre-
strike jobs.  Accordingly, these strikers would not have 
been fully reinstated under the Respondent™s entry level 
reinstatement system
.15   The Respondent also contends that strikers formerly 
from its maintenance department who resigned would 

not have been adversely affected by its unfair labor prac-
tices because they would have
 been properly reinstated 
as journeymen main
tenance mechanics.16  However, the 
 13 Carolyn Turner is the only striker identified in the Respondent™s 
exceptions as unaware of the entry le
vel reinstatement system when she 
resigned.  The General Counsel has 
established that Turner was entitled 
to reinstatement on April 8, 1987.  
She credibly testified that she per-sonally contacted the Respondent to request reinstatement on a number 
of occasions around that time but wa
s told that there were no positions 
available.  She resigned several months after she should have been 
reinstated.  She testified that she be
lieved that she would eventually be 
recalled to her former position even 
though she was resigning in order 
to obtain her pension.  On these facts, we find in agreement with the 
judge that Turner did not intend to
 abandon her former position and she 
therefore remained entitle
d to reinstatement despite her resignation. 
14 The Respondent contends that Larry Boozer, Joelle Eimers, Leo 
Michaud, and Chuck Williams held 
either unique positions or entry 
level jobs prior to the strike, and 
thus would have been properly rein-
stated to their prestrike positions if they had not voluntarily terminated 

their employment by resigning.  
15 The Board has consistently found that employment on a different 
shift is not ﬁsubstantially equivalent.ﬂ  
Harvey Engineering Corp.,
 270 
NLRB 1290, 1292 (1984); 
U.S. Mineral Products Co.,
 276 NLRB 140, 
142 (1985). 
16 The Respondent contends that Jim Button, Harold Frank, James 
Gardner, James Lichner, August Nelson, Mike Ryman, Thomas 
Scheidt, and Doug Stevens would have been properly reinstated as 
journeymen maintenance mechanics if they had not terminated their 
employment by resigning.  We find,
 however, that their reinstatement 
would have at least been unlawfully delayed due to the Respondent™s 
 ALASKA PULP CORP. 525Respondent unlawfully 
reinstated four strikers who were 
formerly leadmen to entry level journeyman positions.  
This delayed the reinstatement of other strikers who were 
entitled to reinstatement as journeymen.  Those strikers 
whose reinstatement was or would have been delayed 
due to the unlawful entry level reinstatement of former 
leadmen were clearly harmed by the Respondent™s unfair 

labor practices.  
Contrary to our dissenting colleague™s assertion, the 
delay in the reinstatement of former maintenance de-
partment employees caused by the Respondent™s im-
proper reinstatement of leadmen was not inconsequen-
tial.  The minimum delay that any striker would have 
experienced was 2 weeks, by Harold Frank.  At the jour-
neyman rate of pay, a two week delay in reinstatement 

would have resulted in a loss to Frank of approximately 
$1657 in wages.  Other former maintenance department 
employees would have experienced an even greater delay 
in reinstatement and a corr
espondingly greater loss of 
wages.  In the absence of
 these and the Respondent™s 

other serious unfair labor pr
actices, strikers formerly 
employed in the maintenance department may have made 
a different choice regarding resignation.  We will hold 
any uncertainty in this regard against the Respondent, the 
wrongdoer here.  We will thus find that these claimants™ 
right to reinstatement was not affected by their resigna-
tions
.17 3. The Respondent also contends that the judge 
impermissibly exceeded the scope of compliance by im-

posing a remedy for conduct which was neither alleged 

nor found to be an unfair labor practice in the underlying 
proceedings. Specifically, th
e Respondent argues that the 
                                                                                            
                                                           
reinstatement of former leadmen James Ryman, Frank Risteen, Earl 
Richards, and Larry Judy as journeymen. 
17 The Respondent maintains, and our dissenting colleague agrees, 
that we should examine the individual circumstances under which each 
striker resigned, according to the standards set forth in 
Augusta Bakery 
Corp., supra, to determine if they ma
nifest an unequivocal intention to 
abandon their employment with the Respondent.  Though the instant 

case bears some similarity to 
Augusta Bakery
, it differs in a legally 
dispositive sense.  In 
Augusta Bakery
, the strikers resigned to obtain 
their pension funds during the strike
.  Accordingly, their resignations 
could not have been influenced by 
the respondent™s subsequent refusal 
to offer them full reinstatement under 
Laidlaw.  In this case, however, 
the strikers resigned 
after the strike and 
after the Respondent imple-
mented its unlawful reinstatement system.  We are not finding, how-
ever, as our dissenting colleague suggests, that the Respondent™s com-

mission of unfair labor practices es
tablishes per se that none of the 
strikers intended to sever their em
ployment by resigning to obtain their 
pension funds.  Rather, we are simply unable to determine, under the 
subjective standards set forth in 
Augusta Bakery
, whether the strikers 
unequivocally intended to abandon their prestrike or substantially 
equivalent positions because the Re
spondent™s refusal to offer full and 
timely reinstatement so tainted the atmosphere in which they resigned.  
We hold this uncertainty against the Respondent, the wrongdoer in 
these proceedings. Although the Board sometimes tolls a respondent™s backpay liability 
if it finds that the respondent relie
d in good faith on a striker™s resigna-
tion, we find that tolling is inappr
opriate under the circumstances of 
this case, where the Respondent™s unfair labor practices may have 
contributed to the strikers™ willingness to resign. 
judge erred in awarding backpay to strikers whom the 
Respondent eliminated from its preferential hiring list for 
failing to individually request reinstatement,
18 for resign-
ing in order to obtain their pension funds,
19 or for refus-
ing offers of entry level reinstatement.
20  The Respondent 
contends that its elimination of these strikers from the 
reinstatement list was known to the Charging Parties and 

the General Counsel prior to the hearing in 
Alaska Pulp 
I, yet no charges were filed over that conduct.  We find 
no merit in the Respondent™s exceptions. 
Initially, we note that to sustain the Respondent™s ar-
gument would allow it to escape liability for unfair labor 

practices which were fully and fairly litigated.  This 
would certainly weaken our ability to enforce the Act.  It 
would also reward, rather than deter, violations of the 
Act.  Even aside from these policy considerations, how-
ever, the argument that claimants forfeited their right to a 
remedy for the Respondent™s refusal to timely reinstate 
them to their prestrike positions by failing to file new 
charges over their removal fr
om the preferential hiring 
list is simply wrong as a matter of law and logic.  
The final adverse employment action which precluded 
most strikers from full reinstatement under 
Laidlaw
 was the Respondent™s implementation of its entry level rein-
statement system immediately af
ter the strike ended.  At 
that time, the Respondent cl
early communicated that it 
did not intend to reinstate st
riking employees except to 
entry level positions.  Thereafter, the prospect for full 
and timely reinstatement was 
nonexistent for most strik-
ers, whether or not they individually requested reinstate-
ment, resigned, or turned down entry level positions.  
The Respondent™s subsequent elimination of strikers 
from the preferential hiring li
st, therefore, only affected 
their prospects for entry level reinstatement.  Accord-
ingly, their failure to file new charges over this entirely 
separate, arguably unlawful, conduct did not vitiate their 
right to a remedy for the Respondent™s unlawful refusal 
to offer them 
full reinstatement,
 which was prosecuted 
with success in 
Alaska Pulp I
.21 4. On January 1, 1989, the Respondent established for 
each employee then at work a 
401(k) retirement plan and 
funded the plan with a one-time deposit of $401.  Subse-
quent hires and returning strikers were entitled to open 
an account but were not given the initial $401 contribu-
 18 Esther Ozawa, Morris Brown, Bernice Hansen, Michael Bagley, 
and Harry Johnson. 
Member Hurtgen expresses no view
 regarding whether the Union™s 
unconditional offer to return to work on behalf of striking employees 
was valid despite the Union™s decertification.  He notes that the Re-
spondent does not raise the issue in its exceptions. 
19 See claimants listed in fn. 11. 
20 Scott Foss, Larry Wright and Jack Salovan. 
21 Applying the same rationale, we 
find in agreement with the judge 
that the dismissal in 
Alaska Pulp II
 of a complaint allegation that the 
Respondent discriminatorily denied 
Babette Sisson adequate time to 
respond to its offer of reinstatement to an entry level job did not termi-

nate her right to reinst
atement to her proper job
 under 
Alaska Pulp I.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526tion.
  The General Counsel™s amended backpay specifica-
tion alleged that the Respondent must compensate claim-
ants for the lost opportunity to participate in the plan by 
establishing a plan for each claimant and paying all 
claimants who were entitled to reinstatement on or before 
January 1, 1989, the original $401 contribution with such 
growth as would have accrued 
if it had been invested in 
January 1989.  The amended 
specification also alleged 
that claimants should be allowed to invest a portion of 
their backpay award in the plan in order to take advan-
tage of the tax consequences. 
The judge ordered the Respondent to pay $401 to each 
claimant who should have been recalled prior to January 
1, 1989.  He denied the remedy requested by the General 
Counsel in all other respects however, citing concerns 
that the Board would be seen
 as endorsing a particular retirement plan, the difficulty involved in administering 
such a remedy, and the possibility that it would exceed 

the Board™s remedial authorit
y.  In their respective ex-ceptions, the General Counsel and the Charging Parties 
contend that the remedy ordered by the judge fails to 
make discriminatees whole because it leaves them sig-
nificantly less well off than if they had been properly 
reinstated with the opportunity to contribute to the plan.  

We find merit in the exceptions. 
The remedy recommended by th
e judge fails to restore 
ﬁ‚the economic status quo that would have obtained but 
for the company™s [wrongdoing].™ﬂ  
Golden State Bot-
tling Co. 
v. NLRB, 414 U.S. 168, 188 (1973) (quoting 
NLRB v. Rutter-Rex Mfg. Co
., 396 U.S. 258, 263 
(1969)).  Although we agree with the judge that it would 
be inappropriate to allow claimants to invest retroac-
tively in the plan with the benefit of hindsight, we find 
that the reasons proffered by 
the judge are insufficient to 
deny them full recovery of the lost $401 investment and 
the opportunity to participate in the plan.  Contrary to the 
judge, we do not think the Board will be seen as endors-
ing a particular retirement plan if we grant a remedy 

which achieves these ends.  In doing so, we are not 
choosing a retirement plan for claimants but rather are 
merely allowing claimants, at their discretion, to partici-
pate in the plan as they would have been able to do if 
properly reinstated.  In our 
view, such an order is well 
within our authority in fashioning a remedy.  The initial 
$401 contribution and the opportunity to participate in 
the 401(k) plan were offered to employees by the Re-
spondent as a part of their 
compensation, and their loss 
was directly attributable to 
the Respondent™s unfair labor 
practices.  Accordingly, a remedy which fully restores to 
claimants the value of the $401 contribution and which 
allows them to participate in the 401(k) plan is necessary 
to effectuate the policies of
 the Act and well within our 
remedial authority, and is not punitive in nature.   
The Board has recognized that an investment opportu-
nity offered as a part of compensation is recoverable as 
backpay.  In 
Sav-On Drugs
, 300 NLRB 691 (1990), the 
Board ordered an employer to compensate an employee 
for the lost opportunity to participate in an employee 
stock option plan.  As in this case, the Board in 
Sav-On 
Drugs
 was faced with the difficulty of determining 
whether and to what extent the claimant would have par-

ticipated in the plan.  The Board found that it would be 
unreasonable to allow the claimant, with the benefit of 

hindsight, to plot retroactively the dates on which he 
would have bought and sold stock.  We shall therefore 
grant the remedy requested by the General Counsel and 
order the Respondent to esta
blish a plan for each claim-
ant, and to contribute for claimants who should have 

been reinstated by January 
1, 1989, the value of the 
original $401 investment calculated at the time payment 

is finally made.  We shall also allow each claimant to 
make an investment in the plan up to the maximum al-
lowable plan limit for each year covered by his or her 
backpay period to the extent permissible under Internal 
Revenue Service (IRS) regulations.  This will give dis-
criminatees an opportunity to shield a part of their in-
come from tax liability as they would have been able to 
do if the Respondent had not denied them reinstatement. 
5. The judge declared certain strikers ineligible for 
backpay because he found that
 they had abandoned their 
interest in their employment with the Respondent before 
they were entitled to reinstatement.  For the reasons set 
forth below, we find that the judge erred in denying 

backpay to claimants John Petraborg, Todd White, Karen 
Richie, Albert Bigley, Libby Mears, Denise Olson, Mi-
chael Ryman, Kit Andreason, Joseph Kilburn, and David 
Meabon. In Laidlaw Corp.,
22 the Board concluded that eco-
nomic strikers who unconditionally apply for reinstate-
ment at a time when their positions are filled by perma-
nent replacements are presum
ed to remain employees 
entitled to full reinstatement upon the departure of the 
replacements.  An employer may rebut the presumption, 
however, and be relieved of its reinstatement obligation, 

if it can show that strikers have in the meantime acquired 
substantially equivalent employment or have otherwise 
abandoned their interest in their employment with the 
Respondent
.23  The nature of the evidence which will 
rebut the presumption that a striker remains an employee 

entitled to full reinstatement is determined on a case-by-

case basis.
24 John Petraborg 
Petraborg was employed by the Respondent as a boom 
operator in the log handling department.  Before the 
strike, he moonlighted as a commercial fisherman.  He 
continued to engage in commercial fishing during the 
                                                          
 22 Supra , 171 NLRB at 1369Œ1370.   
23 Lone Star Industries
, supra at 554; 
Salinas Valley Ford Sales
, 279 
NLRB 679 (1986); 
Harowe Servo Controls
, supra, 250 NLRB 663, 
quoting 
S & M Mfg. Co.,
 supra, 165 NLRB 663. 
24 Harowe Servo Controls,
 supra; 
Pacific Tile & Porcelain Co.,
 137 
NLRB 1358, 1359Œ1360 (1962). 
 ALASKA PULP CORP. 527strike.  In May 1987, shortly after the strike ended, he 
telephoned the Respondent™s personnel department seek-
ing reinstatement to his former position.  He was in-
formed that the Respondent was reinstating strikers to 
entry level positions only.  Thereafter, he did not sign up 
for reinstatement and he acce
pted the Respondent™s pen-
sion withdraw offer. 
The judge found that Petraborg was not entitled to 
backpay because he abandoned his interest in his former 
job during the strike.  In reaching this conclusion, the 

judge primarily relied on Petraborg™s self employment as 
a commercial fisherman during the strike and his pur-
chase of a new commercial fishing license several 
months after the strike ended which allowed him to ex-
pand his fishing operation.  The judge also relied on his 
failure to sign up for reinstatement and his resignation in 
order to obtain his pension funds. 
We find that the factors re
lied upon by the judge are 
insufficient to support the conclusion that Petraborg 

abandoned his interest in his former job.  The Board has 
long recognized that the right to obtain alternate em-
ployment during a strike is an important adjunct of the 
right to strike.  
Kaiser Steel Corp.,
 259 NLRB 643 
(1981).  Accordingly, the Board has consistently held 
that the mere taking of alternate employment (even on an 
ostensibly ﬁpermanentﬂ basis) does not of itself consti-
tute an abandonment of employment with the struck em-
ployer.  
Pacific Tile & Porcelain Co.,
 supra
; Akron En-
graving Co.,
 170 NLRB 232, 234 (1968); 
Harowe Servo 
Controls
, supra. Rather, unless it is substantially equiva-
lent to the struck job, a striker does not forfeit his enti-
tlement to reinstatement by accepting alternate employ-
ment. Self-employment is treated like any other em-
ployment in this respect.   
The question of what constitu
tes ﬁregular and substan-
tially equivalent employmentﬂ is determined by an objec-
tive appraisal of many different factors, such as wages, 
fringe benefits, location, differences in working condi-
tions, and the desire and intent of the employee con-
cerned.
25  Although Petraborg apparently had consider-
able success as a commercial 
fisherman, it is evident 
from the record that it was not substantially equivalent to 
his former jobŒthe wages, working conditions, and fringe 
benefits were far inferior. 
We find further that Petraborg™s purchase of a new 
commercial fishing license does not demonstrate that he 
abandoned his interest in his former job.  He purchased 
the license after he learned that the Respondent was not 
reinstating employees to their former or substantially 
equivalent jobs.  Moreover, if properly reinstated, he 
could have used his new license to moonlight or he could 
have resold the license.  Accordingly, his purchase of a 
new fishing license does not demonstrate that he was 
                                                          
                                                           
25 Little Rock Airmotive, Inc.,
 182 NLRB 666 (1970). 
irrevocably committed to commercial fishing and would 

not have accepted an offe
r of reinstatement.  
Finally, we find that Petraborg™s failure to individually 
request reinstatement and hi
s acceptance of the Respon-
dent™s pension withdrawal offer are entitled to little, if 
any, weight in determining whether he abandoned his 
former position.  The Union made an unconditional offer 
to return to work on behalf of all employees.  The offer 
was valid despite the Union™s decertification.
26  Thus, 
Petraborg must be considered as having made an uncon-
ditional offer to return to work.  Furthermore, Petraborg 
was aware that under the Respondent™s entry level rein-
statement system he would never be reinstated to his 
prestrike position regardless of whether or not he indi-
vidually requested reinstatement or resigned in order to 

obtain his pension funds. 
On the basis of the foregoing, we conclude that Pe-
traborg was entitled to reinstatement on May 6, 1989, 
and his backpay period continued until the mill™s closure 
on September 30, 1993.
27 Todd White White was employed in the Respondent™s log handling 
department as a bundle deck operator. During the strike, 
he established an auto body business.  The judge found 

that he abandoned his interest in his former job based on 
his self-employment, his testimony that he did not intend 
to return to work for the Respondent if his business was 
successful, and his failure after the strike to find out what 
the procedures were to obtain reinstatement.   
We find, for reasons similar to those set forth with re-
gard to Petraborg, that White did not lose his status as an 

employee of the Respondent by starting his own business 
during the strike.  The Respondent has not shown that his 
self-employment was substantially equivalent to his mill 
job, or that he was so committed to his new pursuit that 
he would have turned down a valid offer of reinstate-
ment.  
We also find that the judge improperly relied on 
White™s testimony in finding that he abandoned his inter-

est in his former job. The Board has consistently dis-
counted statements, prior to 
a valid offer of reinstate-
ment, indicating a lack of interest in returning to work.  
Such statements are not a reliable indicator of an em-
ployee™s intention to accept re
instatement, because they 
may reflect only a momentary state of mind and an em-
ployee might reconsider if 
faced with a valid offer
.28   26 See United States Service Industries
, 315 NLRB 285, 286 (1994); 
Marlene Industries Corp. v. NLRB,
 712 F.2d 1011, 1017-1018 (6th Cir. 
1983). 
27 The inclusion of Petraborg as a cl
aimant results in the elimination 
or delay of promo
tional opportunities for Rance Dailey, Shawn 
McLeod, and Randy Williams.  Their 
net backpay, shown at the end of 
this supplemental decision, has been modified accordingly. 
28 Big Three Industrial Gas & Equipment Co.
, 263 NLRB 1189, 
1263 at fn. 50 (1982); 
Heinrich Motors, Inc.,
 166 NLRB 783, 785-786 
(1967), enfd. 403 F.2d 145, 150 (2d Cir. 1968); Sta
ndard Materials, 
Inc.,
 237 NLRB 1136 (1978), enfd. 604 F.2d 449 (5th Cir. 1979); 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528Moreover, carefully considered, White™s testimony does 
not support the judge™s conclusion that he would not 
have accepted a valid offer of reinstatement.  White testi-
fied that when he began his business he did not intend to 
return to work for the Respondent 
if his business was
 successful.  On the relevant 
date for determining White™s 
eligibility for reinstatement, his business was not suc-
cessful by most measures.  The General Counsel has 
shown that on March 13, 1988, when White should have 
been recalled, he was earning substantially less than he 
earned at his mill job and this condition persisted until 
the first quarter of 1990.  White himself testified that his 
business did not become successful until nearly 2 years 
after he should have been recalled.   
Finally, contrary to the judge, we find that White™s 
failure to find out what the procedures were for obtaining 

reinstatement after the strike 
does not compel the conclu-
sion that he had abandoned his interest in his former job.  
Under 
Laidlaw
, once the union made an unconditional 
offer to return to work on behalf of all strikers, the bur-
den shifted to the Respondent to seek out strikers as their 

prestrike or substantially equivalent positions became 
available to offer reinstatement.  
Little Rock Airmotive, 
Inc.,
 supra at 672Œ673.  Thus, White was entitled to sim-
ply wait for a valid offer of reinstatement.   
On the basis of the foregoing, we find that White was 
entitled to reinstatement on March 13, 1988, and his 
backpay period runs from that date until the mill™s clo-
sure on September 30, 1993. 
Karen Richie 
At the time of the strike, Richie was employed in the 
Respondent™s digester department as a second helper.  
During the strike, she relocat
ed to Bend, Oregon, without 
notifying the Respondent.  By letter dated May 1, 1987, 

mailed to Richie™s last known address, the Respondent 
attempted to notify her that she must individually request 
reinstatement, or she would be considered to have aban-
doned her employment.  The Respondent struck her 
name from its preferential hiring list when its May 1 let-
ter was returned as undeliver
able.  The judge found that 
Richie abandoned interest in her former position when 
she relocated without providing the Respondent with a 
forwarding address.  We disagree. 
Richie was not obligated to keep the Respondent in-
formed of her whereabouts in order to preserve her right 
to reinstatement.  Rather, as stated above, under 
Laidlaw
, after the Union made an unconditional offer to return to 
work, it became the Respondent™
s burden to make a good 
faith effort to locate strikers when jobs became avail-
able.29  There is no evidence that the Respondent made 
any effort to locate Richie when her prestrike position 
                                                                                            
                                                           
Arista Service, Inc.,
 127 NLRB 499, 500 (1960); 
Pacific American 
Shipowners Assn.,
 98 NLRB 582, 603 (1952). 
29 Little Rock Airmotive, supra at 672Œ673; 
Charleston Nursing Cen-
ter, 257 NLRB 554, 556 (1981); 
Augusta Bakery Corp., supra at fn. 6. 
became available.  Although its May 1 letter was re-

turned as undeliverable, it clearly had other available 
means, such as through the 
Union, to communicate with 
her.  Moreover, any termination of her reinstatement 
rights based on her failure to respond to the May 1 letter 
would be premature, as no jo
b vacancy existed at that 
time and the letter did not contain a valid offer of rein-
statement.  
Charleston Nursing Center
, supra.  Further, it 
is undisputed that by June 18, 1989, the date on which 
Richie™s prestrike job became available, she had in-
formed the Respondent of her new address and of her 
interest in reinstatement.  Accordingly, it need have 
looked no further than its files to determine her where-
abouts. Finally, contrary to the judge and our dissenting col-
league, we are unwilling to speculate from Richie™s ear-

lier failure to provide the Respondent with a forwarding 
address that she had abandoned an interest in future em-
ployment with the Respondent.  There are many possible 
explanations for her failure to notify the Respondent of 
her address change, other than that she abandoned inter-

est in her job.
30  Under these circumstances, we find that 
Richie remained an employee entitled to reinstatement 

when her prestrike position or a substantially equivalent 

position became available on June 18, 1989.  Her back-
pay period began on that date and continued until the 
mill™s closure on September 30, 1993.  We shall toll her 
backpay, however, from the first quarter of 1992 for-
ward, because she was a full-time student and was admit-
tedly not seeking work during that time.
31 Albert Bigley Before the strike, Bigley 
was an 18-year employee of 
the mill occupying the second most senior position in the 
power house.  The judge found that he abandoned his job 
at the mill by accepting altern
ate employment, by failing 
to sign up for reinstatement and by resigning in order to 
obtain his pension funds.  We disagree. 
The Respondent has not shown that Bigley obtained 
substantially equivalent employment.  It did not intro-

duce any evidence concerning the hours, job opportuni-
ties, job security, working conditions, or benefits of Big-
ley™s alternate employment.  The General Counsel has 
shown, on the other hand, that the wages were only about 
two thirds of his earnings at the mill.  Bigley testified, 

moreover, that he would have accepted reinstatement to 
his prestrike position if it was offered.  Accordingly, we 
find that Bigley did not lose his status as an employee of 
the Respondent by accepting alternate employment.  
Lit-tle Rock Airmotive
.  30 Teledyne Industries,
 298 NLRB 982, 983 (1990), enfd. 938 F.2d 
627 (6th Cir. 1991) (striker™s delay of 21 months in contacting his 
employer cannot, by itself, be found 
to manifest abandonment of inter-
est in the struck job, as there ar
e many possible reasons for the delay 
other than abandonment). 
31 Laurels Hotel & Country Club
, 193 NLRB 241, 247 (1971); 
Schnabel Associates,
 291 NLRB 648, 653 (1988). 
 ALASKA PULP CORP. 529We find, further, for the same reasons set forth with 
respect to Petraborg, that Bigley™s failure to individually 
request reinstatement and his resignation to obtain his 
pension funds do not establish that he abandoned his 
interest in his former job 
Bigley was entitled to reinstatement on June 25, 1987, 
and his backpay period ran until October 15, 1993. 
Libby Mears 
Mears was a no. 3 boiler operator in the Respondent™s 
powerhouse department.  She obtained alternate em-

ployment during the strike at the Sitka Sentinel newspa-
per.  Following the strike, she submitted a handwritten 
letter of resignation stating: ﬁI am terminating my em-
ployment as of May 21, 1987.  Be advised that this is my 
written two weeks notice of termination.ﬂ  Based on her 

employment during the strike and subsequent resignation 
from the mill, the judge found
 that Mears abandoned her 
interest in her former job and that she was not entitled to 
reinstatement or backpay. 
Contrary to the judge, we conclude that Mears™ resig-
nation did not extinguish her right to reinstatement.  
Mears credibly testified that she resigned in response to 
the Respondent™s May 1, 1987 letter advising strikers 
that they would be considered to have abandoned their 
jobs if they failed to individually request reinstatement 
by June 7.  She testified that she was aware of the Re-
spondent™s entry level reinstatement system and was not 
willing to return to work at entry level.  She understood, 
however, that if she ﬁabandonedﬂ her job by failing to 
sign up for reinstatement, or by turning down an offer for 

an entry level job, she would not be considered eligible 
for rehire to any position in the future.  She instead de-
cided to resign with two weeks™ notice in order to pre-
serve her eligibility for rehire to her former or an equiva-
lent job as a new employee.  
Mears™ testimony, which was uncontroverted and cor-
roborated by her husband, establishes that her resignation 
was in direct response to the Respondent™s illegal entry 

level reinstatement system and its letter of May 1.  We 
cannot find, under these circumstances, that Mears un-
equivocally intended to permanently sever her employ-
ment relationship with the Respondent by resigning.
32 Finally, we find that the 
judge erred in relying on 
Mears™ alternate employment to buttress his conclusion 
that she abandoned her interest in her former job.  Mears™ 
employment at the Sitka Sentinel was not substantially 
equivalent to her mill job.  It paid less and the Respon-
                                                          
                                                           
32 Harowe Servo Controls, Inc.,
 supra; 
P.B.R. Co.
, 216 NLRB 602, 
603 604 (1975); 
Roylyn, Inc., 178 NLRB 197 (1969) (party challeng-
ing striker™s employee status on the basis of a voluntary quit must prove 
by objective evidence that the striker unequivocally intended to perma-
nently sever the employment relationship); 
Mississippi Steel Corp.,
 supra, 169 NLRB at 663 (an employer is
 not entitled to rely on a resig-
nation which was involuntary, coerce
d, or caused by its own miscon-
duct). 
dent did not introduce any evid
ence comparing the hours, 
benefits, seniority privileges, or working conditions.   
Mears was entitled to reinstatement on May 11, 1989, 
and her backpay period continued until October 22, 
1993. 
Denise Olson Olson was employed by th
e Respondent as an inven-
tory clerk in its stores department.  During the strike, she 
obtained part-time employment in the personnel depart-
ment of a hospital.  The judge found that she was not 
entitled to reinstatement based on her employment dur-
ing the strike; her statement on an NLRB compliance 
questionnaire that ﬁI would have to start at the lowest 
position and I wasn™t willing to start at the bottom and 
work with some 
SCABSﬂ (emphasis in the original); her 
testimony at the hearing that after June 1990 she no 
longer desired reinstatemen
t; and her acceptance of the 
Respondent™s pension withdrawal offer.  The judge also 
found that Olson, unlike most strikers who resigned in 
order to obtain their pensions, was not harmed by the 
entry level reinstatement sy
stem because her prestrike 
job was unique.  We disagree.   
The General Counsel has shown that Olson™s prestrike 
job became available on July 31, 1988.  There is no con-
tention that on that date her employment at the hospital 
was substantially equivalent to her struck job.  Indeed, it 
is evident from the record that
 her earnings at that time 
were far inferior to her earnings at the mill, and there is 
no evidence comparing the working conditions or bene-
fits.  Although, by the date of her testimony, Olson had 
become more successful in her job, that evidence is not 
relevant to a determination of her status on July 31, 1988.  
Accordingly, we find that 
the judge erred in relying on 
Olson™s employment at the hospital in finding that she 

was not entitled to reinstatement.   
We find further that the judge erred in relying on Ol-
son™s statements on the NL
RB compliance questionnaire 
and on her testimony at the hearing indicating a lack of 

interest in reinstatement.  As set forth with respect to 
White, the Board has long considered statements made 
prior to a valid offer to be unreliable as an indicator of 
the employee™s true interest in reinstatement.  Such 
statements are in the nature 
of answers to hypothetical 
questions and, faced with a actual offer, an employee 
may change his mind.  
Heinrich Motors, 
 supra, and case 
cited at fn. 28, supra.  Moreover, they may have been 

made in the heat of dissatisfaction with treatment by the 
respondent.
33  Furthermore, Olson™s testimony, on which 
the judge apparently relied, was that she would not have 

accepted reinstatement after June 1990 when she re-

ceived a raise and began earning approximately what she 
would have earned at the mill.  In July 1988, however, 
 33 See Smyth Mfg. Co.,
 supra at 680 (an employee™s statement to a 
Board agent indicating a lack of inte
rest in returning to work for the 
respondent could not constitute a waiver
 of his right to reinstatement). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530the date on which she was entitled to recall, her earnings 
were less than half of her 
mill earnings.  We therefore 
find that Olson did not waive her right to reinstatement 
by her statements to the Board or her testimony. 
Finally, as with other strikers herein, we find that Ol-
son did not forfeit her right to reinstatement by resigning 

to obtain her pension funds.  At the time she resigned, 

she was well aware of the Respondent™s inherently dis-
criminatory reinstatement syst
em and, as shown by her 
statement on the compliance questionnaire quoted above, 
she believed that she would not be fully reinstated.  Even 
assuming, therefore, that the Respondent would have 
offered her full reinstatement,
 we find that she reasona-
bly feared that the Respondent™s unfair labor practices 

would extend to her.  In any event, we find that the re-
cord does not support the judge™s conclusion that she 
would not have been adversely affected by the entry level 
reinstatement system. Appendix B. X. of the amended 
specification alleges that Olson™s prestrike position of 
ﬁstores inventory clerkﬂ was one step above the entry 
level ﬁstores clerkﬂ position in her department and that 
there was a clear line of progression from stores clerk to 
stores inventory clerk.  The 
Respondent, in its answer to 
the specification, did not sp
ecifically deny that Olson would have been reinstated 
to the stores clerk position 
(rather than the stores inventory clerk position) under its 
entry level reinstatement system, nor did it contend that 
the two positions were substantially equivalent.  In its 
posthearing brief to the judge, the Respondent asserted 
that Olson was not harmed by the entry level reinstate-
ment system, but it failed to support that assertion with 
any argument or record eviden
ce.  Accordingly, the alle-
gation in the amended specifi
cation is effectively uncon-
troverted.  Contrary to the ju
dge, therefore, we find that 
under the Respondent™s entry level reinstatement system, 
Olson would have been reinstat
ed to the stores clerk po-
sition, which was not substantially equivalent to her pre-
strike position of stores inventory clerk. 
In sum, we find that Olson was entitled to reinstate-
ment on July 31, 1988, and her backpay period continued 

until the mill™s closure on September 30, 1993. 
Kit Andreason 
At the time of the strike, 
Andreason was a 10-year em-
ployee in the maintenance department.  After the strike, 
he notified mill officials of hi
s desire for reinstatement.  
He also applied for work with numerous other employers 

in Sitka.  As with many claimants in this case, however, 
his employment search in Sitka was unsuccessful.  He 
accepted a job with Scott Pape
r Company in Washington 
State in late October or early November 1987.  In De-
cember 1987, he accepted the Respondent™s pension 
withdrawal offer.  He maintained his residence in Sitka 
until 1990.  In 1991, he purchased a new home in Wash-
ington. 
The judge found that Andreason abandoned his interest 
in his former job when he obtained substantially equiva-

lent employment in Washington and purchased a home 
there.  He also relied on Andreason™s acceptance of the 
Respondent™s pension withdrawal offer. 
Contrary to the judge, we conclude that the record fails 
to establish that Andreason™s job at Scott Paper was sub-

stantially equivalent to his position at the mill.  There is 
no evidence in the record con
cerning the hours, working 
conditions, seniority rights or benefits at Andreason™s 
new job.  The wages were not equal to his earnings in his 
prestrike position as shown by the backpay claim of 
$24,445.  Accordingly, we find that Andreason did not 
lose his status as an employee of the Respondent by ac-
cepting a job with Scott Paper.  
Little Rock Airmotive
, supra. We find further that Andreason™s purchase of a new 
home in 1991 did not affect his right to reinstatement.  

On August 4, 1988, when the Respondent should have 
offered Andreason reinstatement, he still owned his 
home in Sitka and the move to Washington was easily 
reversible.  Moreover, he te
stified that, even after pur-
chasing his home in Washington, he would have consid-

ered moving back to Sitka to
 accept a valid offer of rein-
statement.  As of the hearing, some of his family still 
lived in Sitka and he retained strong community ties 
there. Finally, we find that Andreason did not forfeit his right 
to reinstatement by resigning.  He was aware of the Re-
spondent™s unfair labor practices when he resigned.  Al-
though, as the judge found, he would have been rein-
stated to his proper position of journeyman maintenance 
mechanic if he had not resigned, the Respondent™s rein-
statement of former leadmen to journeymen positions 
would have delayed his reinstatement.  Thus, he would 
have been adversely affected by the Respondent™s unfair 
labor practices. Based on the foregoing, we conclude that Andreason 
was entitled to an offer of reinstatement, and his backpay 

period ran from August 4, 
1988, until October 11, 1993. 
Joseph Kilburn 
Prior to the strike, Kilburn was employed in the Re-
spondent™s maintenance department as a journeyman 
pipefitter.  In September 1987, he was hired by S&S 
General Contractors and Equipment Rental, a subcon-
tractor of the Respondent, to perform welding work at 
the mill.  He was employed by S&S for only one day.  
After learning that S&S had hired Kilburn, one of the 
Respondent™s officials told S&S that it did not want him 
working at the mill.  In November 1987, Kilburn filed 
charges alleging, inter alia, that the Respondent caused 
S&S to discharge him because of his support for the 
strike.34  On December 28, 1987, Kilburn tendered a 
                                                          
 34 The charge was litigated in 
Alaska Pulp I
, supra, and the allegation 
was dismissed because the judge found that S&S discontinued Kil-
 ALASKA PULP CORP. 531written resignation to the company which stated that he 
had ﬁbeen left with no alternative but to terminateﬂ due 
to the incident ﬁduring the month of Sept[ember] 1987 
when I worked only one day on Alaska Pulp Corp. Mill 
Property,ﬂ and also because he would not be reinstated 
ﬁfor a few years, [or] if ever
ﬂ based on his merit ranking.  
The judge found that Kilburn had effectively termi-
nated his employment relationship with the Respondent 

when he resigned.  We disagree.  On its face, Kilburn™s 
letter establishes that his resignation was involuntary.  
He stated in the letter that he felt he had ﬁno alternativeﬂ 
but to resign and he referred specifically to the events 
underlying his charge against the Respondent.  Although 
Kilburn™s charge was ultimately dismissed, his percep-
tion of unfair treatment was reasonable under the circum-
stances.  Contrary to the judge and our dissenting col-
league, therefore, we are not persuaded that Kilburn 
clearly and unequivocally desired to sever his employ-
ment relationship with the Respondent when he resigned.  
Moreover, we find that the Respondent was not entitled 
to rely on Kilburn™s resignation because it was equivocal 
on its face.35 Kilburn™s backpay period began on August 4, 1988, 
and continued until December 31, 1992
.36 David Meabon 
 The judge found that Meabon was not entitled to rein-
statement or backpay because he abandoned interest in 

his former job when he decide
d to attend diesel mechanic 
school in Washington during the strike.  He found further 

that Meabon demonstrated that he had no intention of 
returning to Alaska by applying for and accepting an 
educational loan from the 
State of Washington which 
was only available to resident
s of that State.  We dis-
agree. 
Prior to the strike, Meabon was employed in the Re-
spondent™s maintenance department.  During the strike, 

he experienced difficulty obtaining alternate employment 
and he eventually encountered serious financial hardship.  
He decided to apply for admission to a diesel mechanic 
school in Washington during the strike in order to im-
prove his chances of finding alternate employment, and 

he enrolled shortly after the strike ended.  He attended 
school full time and worked part time from the fall of 
1987 until June 1989.  After graduating in June 1989, he 
worked full time as a diesel mechanic for approximately 
1 year.  In May 1990, he returned to Sitka.  While in 

Washington, he continued to maintain a Sitka post office 

box and had his mail forwarded.  He testified that he 
considered Sitka to be his home. 
                                                                                            
                                                           
burn™s employment due solely to the quality of his work.  296 NLRB at 
1277. 
35 P.B.R. Co.
, supra; 
Mississippi Steel Corp., supra. 
36Kilburn testified that he was disa
bled from working as of Decem-
ber 31, 1992.  The General Counsel 
has not claimed backpay for him 
beyond that date.   
We find that Meabon was entitled to seek retraining in 
order to improve his prospects for finding suitable alter-
nate employment, and therefore, contrary to the judge, 
we find that he did not forfeit his status as employee of 
the Respondent by doing so.  Moreover, we are unwilling 
to conclude from his application for and acceptance of a 
loan from the State of Washington that he had no inten-

tion of returning to Alaska.  Consequently, we find that 
Meabon was entitled to reinstatement on November 21, 
1988, and his backpay period continued until October 11, 
1993. 
6. The General Counsel has excepted to the judge™s 
tolling or termination of the backpay periods of Roland 
Mears, Michael Bagley, John Potter, Harold Frank, 
James Gardner, James Lichner, Michael Ryman, and 
Douglas Stevens.  We find merit in the exceptions. 
Roland Mears 
Roland Mears was employed as a grader in the techni-
cal department.  Following the strike, he wrote a letter to 
the Respondent, stating, ﬁI . . . will be terminating my 
employment as of 5Œ6Œ87.  Be advised that this is my 
written two weeks notice of termination.ﬂ  The judge 
found that Mears was entitled to reinstatement on April 
26, 1987, but his backpay period ended with his May 6 

resignation. 
We find, for reasons similar to those set forth with re-
gard to his wife, Libby Mears,
 that Roland Mears™ resig-
nation did not extinguish his right to reinstatement.  
Mears credibly testified that he resigned ﬁout of frustra-
tion [in] that the only thing being offered was an entry 
level job,ﬂ and he stated that he would not have resigned 
if the Respondent had been reinstating strikers to their 
proper jobs.  He specifically testified, moreover, that he 
did not intend to give up his rights to his prestrike job.  
Mears™ testimony, which is 
uncontroverted, establishes 
that his resignation was in direct response to the Respon-
dent™s illegal entry level reinstatement system.  Accord-
ingly, we find that his entitlement to backpay was not 

tolled as a result of his resignation.  His backpay period 
ran from April 26, 1987, until September 30, 1993.
37 Michael Bagley 
Michael Bagley was a chief operator in the Respon-
dent™s power house.  After the strike, he obtained em-
ployment as a pressman for the Sitka Sentinel newspa-

per.  At the hearing, he testified, ﬁI don™t know if I would 
 37 The extension of Mears™ backpay period moves the date on which 
Ron Proctor was entitled to reinstatem
ent back to August 18, 1987, and 
results in the elimination of the reinstatement opportunity for Amor 
Diego.  Additionally, the extension of Mears™ backpay period and the 

inclusion of Albert Bigley, discu
ssed above in sec. 5, moves Walter 
Jenny™s reinstatement date back to May 11, 1989; moves Harry John-

son™s reinstatement date back to June 5, 1989; moves Martin Rudol-
pho™s reinstatement date back to October 12, 1991; and results in the 
elimination or delay of promotiona
l opportunities for Dave Hiebert, 
Burt Edenso, and Leroy Dabaluz.  We have modified the pension credit 

and backpay figures of these indivi
duals to reflect these changes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532go back [to the mill] if I had the opportunity or not.ﬂ  He 
stated that he began to lose interest in reinstatement 
around June 30, 1989. 
The judge found that Bagley™s backpay period began 
on December 7, 1987, but he
 tolled his backpay after 
June 30, 1989, based on his testimony at the hearing.  
We do not agree that Bagley™s testimony establishes 
that he would not, under any circumstances, have ac-

cepted reinstatement.  His test
imony indicates rather that 
he was uncertain.  He was entitled to be put to a true test 
by a bona fide offer.  
Heinrich Motors, Inc., 
supra.  Not-
withstanding his testimony, therefore, we find that Bag-

ley™s entitlement to backpay was not tolled, and his 
backpay period continued until the mills™ closure on Sep-
tember 30, 1993. 
John Potter 
Potter was employed by the 
Respondent as an evapora-
tor operator in the utilities department.  After the strike, 
he accepted the Respondent™s offer of entry level rein-
statement.  He quit in July 1988, however, and moved to 
Washington State. 
The judge determined that Potter should have been re-
instated to his prestrike or substantially equivalent posi-
tion on November 11, 1987.  The judge tolled his back-

pay after July 1988, however, based on his resignation 
with a present intention to move to Washington and his 
testimony that he would not be willing to return to accept 
reinstatement. 
Initially, we note that Potter was never reinstated to his 
prestrike or a substantially equivalent job.  The position 
from which he resigned in July 1988, therefore, was non-
equivalent interim employment, which he was under no 
obligation to retain. 
Glover Bottled Gas Corp.,
 313 
NLRB 43 (1993), enfd. 47 F.3d 1230 (D.C. Cir. 1995), 
cert. denied 516 U.S. 816 (1995); 
Newport News Ship-

building Co.,
 278 NLRB 1030 (1986).  Moreover, it is 
well established that a discriminatee may move from the 
vicinity of prior employment with a respondent without 
incurring a willful loss of earnings unless the move 
would have occurred even if the discriminatee had been 
properly reinstated.  It is the respondent™s burden to show 

that the move was for personal reasons and would have 
occurred even absent the respondent™s unlawful conduct.  
Sorenson Lighted Controls, Inc.,
 297 NLRB 282, 282Œ
283 (1989); 
Glover Bottled Gas Corp.,
 supra. Potter listed a number of factors which contributed to 
his decision to quit his interim employment and move to 
Washington.  First among these was that he was not 
properly reinstated a
nd was receiving less pay.
38  He also 
testified that if he had been working in his prestrike job 
                                                          
 38 Other factors which Potter testified contributed to his decision 
were, in order, tensions among the 
strikers and nonstrikers, his ex-
father-in-law crossed the picket line and worked during the strike, he 
was lied to and cheated by the Comp
any, safety was a lower priority 
after the strike, he did not wish to 
contribute to either side of a failing 
situation, and the mental stress 
caused by all of these factors. 
in July 1988, he would not have resigned.  His testimony 
in this regard was unshaken on cross examination and is 
consistent with an NLRB compliance questionnaire 
which he filled out in 1991.  Accordingly, we find that 
the Respondent has not met its burden of proving that 
Potter would have moved, and that his employment with 
the Respondent would have terminated, even if it had 

properly reinstated him. 
Finally, we find that the judge erred in relying on Pot-
ter™s testimony that he wo
uld not have accepted rein-
statement after he moved.  As noted above, in the ab-
sence of a bona fide offer, 
the Board is reluctant to ter-
minate backpay liability based on testimony indicating a 

lack of interest in reinstatement.  Nor does Potter™s testi-
mony establish that he would not have accepted a valid 

offer of reinstatement under any circumstances.  He testi-
fied that he was reluctant to return to his former job be-
cause the Respondent had not remedied its unfair labor 
practices and therefore the same conditions which caused 
him to leave still existed.  He testified, further, that if the 
Respondent remedied its unfair labor practices he might 
be willing to return.  Based on the foregoing, we find that 
the Respondent™s backpay obligation to Potter did not 
end when he moved.  Potter™s backpay period continued 
until October 7, 1993. 
Harold Frank 
Frank was a 20-year employee of the mill.  When the 
strike began, he was employed as an electrician in the 
maintenance department.  In August 1987, he accepted a 
job as a mechanic with the 
Chatham School District in 
Angoon, Alaska.  Shortly ther
eafter, he accepted the Re-
spondent™s pension withdrawal offer. 
The judge found that Frank was entitled to reinstate-
ment on January 26, 1988.  He tolled his backpay, how-

ever, on May 31, 1989, because he found that Frank 

abandoned any interest in returning to work for the Re-
spondent when he purchased a new home in Angoon on 
that date.   
We do not agree that Frank™s backpay should be tolled 
merely because he purchased
 a home in Angoon.  Al-
though the purchase may reflect that he was resigned to 

the permanency of his situation, it does not establish that 
he would have turned down a valid offer of reinstate-
ment.  Frank testified that he would have accepted such 
an offer.  We note that his move was easily reversible, at 
least until the last day of 1992, when he sold his home in 
Sitka.  We note further that Frank™s earnings were only 
about two thirds of his earnings at his mill job throughout 
the backpay period.  Based on the foregoing, we find that 
Frank™s backpay period continued untolled until October 
11, 1993.  
James Gardner The judge found that Gardner should have been rein-
stated on July 7, 1987.  As with many other discrimina-

tees, Gardner sought but was unable to obtain regular 
 ALASKA PULP CORP. 533employment in Sitka.  He
 accepted the Respondent™s 
pension withdrawal offer in
 December 1987.  In August 
1988, he obtained a job as a millwright in Ketchikan, 
Alaska.  Based on Gardner™s testimony that his new posi-
tion was basically the same as his prestrike job and that 
he probably would not have been willing to move back to 
Sitka to accept reinstatement after he completed his 60-

day probationary period, the judge tolled his backpay as 
of October 31, 1988.  For the reasons set forth below, we 
find that the judge erred in tolling Gardner™s backpay. 
 Gardner was entitled to an offer of reinstatement on 
July 7, 1987.  Accordingly, he was already a discrimina-
tee in August 1988 when he obtained employment in 
Ketchikan.  Principally for reasons of policy, discrimina-
tees, unlike strikers, do not lose their right to reinstate-
ment by accepting substantia
lly equivalent employ-
ment.
39  This distinction between strikers and discrimina-
tees is necessary in order to avoid penalizing discrimina-

tees for seeking and obtaining equivalent employment 
since they are required to do so at the risk of incurring a 
willful loss of earnings.  A contrary rule barring dis-
criminatees from returning to the jobs of their choice 
would discourage mitigation.  Thus, absent unusual cir-
cumstances not present here, in order to effectuate the 
purposes of the Act, the Board requires that workers who 
have been discriminated against be made whole with 
reinstatement and backpay, even if they have in the 

meantime acquired equivalent employment elsewhere.
40  Even assuming, therefore, 
that Gardner™s job at the 
Ketchikan mill constituted substantially equivalent em-

ployment, Gardner continued to be eligible for reinstate-
ment. 
We also find that the judge erred in concluding that 
Gardner abandoned his interest in employment with the 
Respondent based on his testimony at the hearing.  Ab-

sent a valid offer, Gardner™s testimony indicating a lack 
of interest in returning to work could not constitute a 
waiver of his right to reinstatement.  
Heinrich Motors, 
Inc.,
 supra
.   We find that Gardner™s backpay period began on July 
6, 1987, and it ended on October 11, 1993.   
James Lichner 
Lichner was employed at the mill for 24 years.  When 
the strike began, he was working in the Respondent™s 

maintenance department as a millwright.  Prior to the 
strike, he sustained an injury to his knee.  Although he 
                                                          
                                                           
39 Phelps Dodge
 Corp. 
v. NLRB, 313 U.S. at 193Œ194 (Sec. 2(3) of 
the Act does not limit the Board™s 
power to order reinstatement of 
discriminatees who have obtained su
bstantially equivalent employment 
if to do so would effectuate the purposes of the Act). 
40 Daniel Construction, 276 NLRB 1093 fn. 3 (1985). 
 We find, in any event, that the 
Respondent has failed to demonstrate 
that Gardner™s Ketchikan job was s
ubstantially equivalent to his job 
with the Respondent.  Gardner was required to give up seniority, re-
tirement, and medical benefits, and 
the Respondent has not shown that 
the other terms and conditions of Gardner™s interim employment paral-
leled those of his former job. 
was partially disabled, he continued to work until the 
strike.  After the strike, he signed up for reinstatement.  
On December 23, 1987, he
 accepted the Respondent™s 
pension withdrawal offer.   
On several occasions after the strike, and even after he 
resigned to obtain his pension, Lichner contacted the mill 
and requested reinstatement to his former position or to 

be hired as a new employee.  In June 1989, after an ex-
tensive but unsuccessful search for interim employment, 
Lichner enrolled in barber school, financed by a disabil-
ity retraining loan from the 
state of Alaska.  In August 
1990, he began working as a barber in Sitka. 
The judge found that Lichner was entitled to rein-
statement on December 16, 1987.  He tolled his backpay 

after June 30, 1989, however, because he inferred from 

Lichner™s acceptance of a disa
bility retraining loan that 
he was no longer capable of performing work as a mill-
wright.   
Contrary to the judge, we are not persuaded that 
Lichner™s acceptance of a disab
ility retraining loan meets 
the Respondent™s burden of showing that he could not 
have performed his job at the mill.  There is no evidence 
that a condition of his obtaining the loan was that he be 
totally disabled from performing work in his field.  We 
note, further, that Lichner sustained his injury while 
working for the Respondent and he continued to work 
until the strike.  There is no evidence that his injury 
worsened during or after the strike.   
On cross-examination, th
e Respondent™s counsel ad-
duced testimony that during an unspecified portion of the 

backpay period Lichner™s 
doctor placed him under a 
work restriction that he not stand for more than 4 hours 

at a time.  Lichner testified without contradiction, how-
ever, that from July 1989, when he entered barber school, 
until June 1990, when he graduated, he regularly stood 

for 10 hours a day and experienced no difficulty in doing 
so.  He further demonstrated his ability to stand for pro-
longed periods by working as a barber during the re-
mainder of his backpay period.  Under these circum-
stances, we conclude that the Respondent has not met its 
burden of showing that Lichner was unable to perform 
the duties of a general mechanic
 at the mill at any time 
during his backpay period.
41 We find further that Lichner did not abandon his em-
ployment with the Respondent by seeking retraining in a 
different field.  Given Lich
ner™s extensive but unsuccess-
ful job search, and the restrict
ed job market in Sitka, it 
was appropriate for him to seek retraining in a field 

where employment was available and where he could 
meet his duty to mitigate.  Moreover, he testified that he 
was at all times willing to return to work at the mill, ex-
plaining that he had no medical benefits or vacation time 
 41 Canova Moving & Storage Co. 
v. NLRB, 708 F.2d 1498, 1505
Œ1506 (9th Cir. 1983) (discriminatee who worked for respondent after an 
injury and performed comparable work
 for an interim employer was not 
disabled, contrary to 
doctor™s determination). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534as a barber, and he was forced to give up 24 years of sen-
iority.  His earnings as a barber were approximately half 
what he would have earned if properly reinstated.   
Based on the foregoing, we reverse the judge and find 
that Lichner™s backpay period continued until October 
11, 1993.  Lichner testified that he was unavailable for 
employment from July 30, 1989, until July 1990 while 
attending school full time and studying for his licensing 
exam.  We find, therefore, that he is not entitled to back-
pay for that period.
42 Michael Ryman 
The judge found that Ryman was entitled to reinstate-
ment on June 15, 1987, but he tolled his backpay on July 
7, 1989, when he found that Ryman obtained substan-
tially equivalent employment at the Ketchikan Pulp Mill. 
Like Gardner, Ryman was already a discriminatee 
when he accepted employment at the Ketchikan mill.  

Even assuming, therefore, that
 he obtained substantially 
equivalent employment, he continued to be eligible for 
reinstatement.  
Phelps Dodge
, supra.  Moreover, the re-
cord does not support the judge™s conclusion that Ryman 
obtained substantially equivalent employment.  He 
earned significantly less at the Ketchikan mill than he 
would have earned if properly reinstated, he was required 

to give up certain medical benefits and seniority, and he 
testified that he would have at all times been willing to 
accept an offer of reinstatemen
t.  Accordingly, we find 
that Ryman™s backpay period continued until October 11, 
1993.
43   Douglas Stevens 
The judge found that Stevens was entitled to rein-
statement on January 23, 1988, and that his backpay pe-
riod ended when he purchased a home in Vancouver, 
Washington, in June 1989.  The judge inferred from his 
purchase of a home in Vancouver that he did not intend 
to return to the Respondent™s employ.
44                                                           
                                                           
42 Laurels Hotel & Country Club
, supra, 193 NLRB 241; 
Schnable 
Associates, supra, 291 NLRB 648. 
43 We note that Ryman accepted the Respondent™s pension withdraw 
offer in July 1987, after he was entitle
d to reinstatement.  He testified 
that he did so because he needed the money and had not found regular 
interim employment.   
The judge left open the issue of Ryman™s backpay in the last three 
quarters of 1987 because his interi
m earnings for those quarters were 
not litigated at the hearing due to an
 error in the specification.  The 
parties subsequently stipulated th
at Ryman had interim earnings of 
$1000 for the second quarter of 1987, $4500 for the third quarter, and 
$4500 for the fourth quarter. 
44 Initially, we note two factual errors 
in the judge™s decision.  First, 
the judge repeated an error from vol. II, App. C. XI. of the General 
Counsel™s amended specification in reporting the year in which Stevens 
should have been reinstated.  As reflected in vol. I, Appendix B. XI. of 

amended specification, Stevens should
 have been reinstated in 1989 
rather than in 1988 as found by the judge.  Second, the record reflects 

that Stevens purchased a new home in January 1989, and not in June as 
found by the judge.  We correct these errors.  We note, further, that the 
inclusion of Kit Andreason, David 
Meabon, and Joseph Kilburn moves 
Stevens™ reinstatement date back fr
om January 23 to February 27, 1989. 
Consistent with our treatment of Andreason and Frank, 
we find that Stevens™ purchase of a home in the vicinity 
of his alternate employment does not demonstrate that he 
would not have accepted a valid 
offer of reinstatement.  
In reaching this conclusion, 
we have considered that Ste-
vens, unlike Andreason and Frank, purchased his home 
prior to the date on which he was entitled to reinstate-

ment, but we find that this factor does not require a dif-
ferent result.  The record demonstrates that Stevens™ 
earnings from his alternate employment were less than 
two thirds of what he would have earned if properly rein-
stated.  He credibly testified, moreover, that he was will-
ing at all times to return to
 Sitka to accept a job as a gen-
eral mechanic.  Accordingly,
 we find that Stevens was 
entitled to reinstatement on February 27, 1989, and his 
backpay period continued until October 11, 1993.
45 7.  Contrary to our dissenting colleague, we find no 
merit in the Respondent™s exceptions to the judge™s fail-

ure to toll the Respondent™s backpay liability to William 
Craig and August Nelson.  Fo
r the reasons set forth be-
low, we find, in agreement with the judge, that the Re-
spondent has not established that Craig or Nelson ne-
glected to make reasonable efforts to obtain interim em-
ployment.  
Prior to the strike, Craig was a viscosity tester in the 
technical department.  His testified that his efforts to ob-

tain interim employment were hampered by the gradual 

deterioration of his sight and by other preexisting dis-
abilities.  (He was certified le
gally blind in 1993.)  Be-
tween 1987 and 1992, he engaged in commercial fishing 
during at least one fishing 
season each year.  He at-tempted to work in that industry again in 1993, but his 

vision had deteriorated too much.  Craig testified that 
until 1993, he sought work ﬁoff and onﬂ while he was not 
fishing.  He testified furthe
r that he would have accepted 
any employment that he could perform and which would 
cover the cost of daycare for his children while he and 
his wife worked.  The Respondent stipulated that it does 
not rely on Craig™s disability to perform work at the mill 
as a defense to his backpay claim.  He testified that he 
applied for reemployment at the mill on at least three 
occasions after the strike. 
The judge found, and we agr
ee, that Craig made a rea-
sonable search for work in light of the limitations im-

posed by his partial blindness and other disabilities.  It is 
well settled that an evaluation of the reasonableness of a 
discriminatee™s efforts to obtain interim employment 

must take into account circ
umstances which limit oppor-
tunities or discourage efforts, such as the labor condi-
tions in the area, the employee™s skills, age, and personal 
 45 We note that Stevens resigned to obtain his pension in December 
1987.  He testified that he did so
 because he had not found regular 
employment and he needed the mone
y.  Moreover, he advised the Re-
spondent when he applied for his pens
ion that he was still interested in 
reinstatement, and he continued to e
xpress an interest in reinstatement 
thereafter. 
 ALASKA PULP CORP. 535limitations.  
Mastro Plastic Corp
., 136 NLRB 1342, 
1359 (1962), enfd. in pertinent part 354 F.2d 170 (2d Cir. 
1965), cert. denied 384 U.S. 972 (1966).  A discriminatee 
is only expected to make such efforts as a reasonable 
person might make in like circumstances.  The Respon-
dent bears the burden of pr
oving that an employee ﬁne-
glected to make reasonable efforts to find interim work.ﬂ  
NLRB v. Miami Coca-Cola Bottling Co.,
 360 F.2d 569, 
575Œ576 (5th Cir. 1966).  In contending that Craig failed 
to make reasonable efforts to find interim work, the Re-
spondent apparently relies on Craig™s statement that he 
sought work ﬁoff and onﬂ and on his admission that he 
did not seek any work other than commercial fishing 

after he was certified legally blind in 1993.  The Respon-
dent, however, did not ask Craig about his search for 
work prior to 1993.  Thus, the record is devoid of such 
essential details as what type of employment he applied 
for, how many contacts or applications he made, and 
when.  The Respondent also failed to produce any evi-
dence that there was suitable and comparable employ-
ment available at any time during Craig™s backpay period 
that he could have had any expectation of success in ob-
taining.
46  As stated previously, the evidentiary burden is 
on the Respondent to demonstrate that Craig failed to 
engage in a reasonable job search.  Contrary to our dis-
senting colleague, in the abse
nce of specific evidence, we 
decline to infer that Craig™s efforts were not adequate.  
At most, the evidence creates only an element of doubt 
which must be resolved in Craig™s favor, and not the Re-
spondent™s.
47 Nelson was a millwright in the maintenance depart-
ment at the time of the strike.  After the strike, he unsuc-

cessfully sought employment for nearly 11 months.  In 
late 1987 or early 1988, he was forced to move in with 
his parents in Craig, Alaska.  In February 1988, he found 
employment as a deck hand on a commercial fishing 
vessel leaving from a port near Craig.  He remained em-
ployed in that capacity throughout his backpay period.  
He testified that he was at sea approximately 4 months 
each year and he spent an a
dditional 3 months in port 
performing maintenance work on the fishing vessels and 
other preparatory work.  He experienced 5 months each 
year of down time during which he was not at sea or pre-
paring to go to sea.  Nelson testified that during the down 
times he sought work as a deck hand for the next fishing 
season but he did not seek work in other industries with 
the exception of inquiring about reemployment at the 
mill several times.   
The judge found that Nelson was entitled to backpay 
as set forth in the specification.  The Respondent excepts, 

contending that Nelson failed to meet his duty to mitigate 
                                                          
 46 We assume that our dissenting colleague is not suggesting that 
Craig was required to supplement hi
s job search with knowingly futile 
acts in order to avoid incurri
ng a willful loss of earnings. 
47 NLRB v. Miami Coca-Cola Bottling Co., 
supra
; Southern House-
hold Products Corp
., 203 NLRB 881 (1973). 
by not seeking other employment during down times 
between fishing seasons.  Contrary to our dissenting col-
league, we find no merit in the Respondent™s exception.   
Given the limited availability of work in the region as 
a result of its isolated economy, strikers reasonably 

turned to commercial fishing, the region™s predominate 
industry, to mitigate their damages.  As the judge noted, 
Nelson™s pattern of employment during his backpay pe-
riod was typical.  Thus, commercial fisherman work dili-
gently during specific seasons with little or no time off 

and then experience a down time of several weeks before 
the next season begins.  This is considered full-time em-
ployment in the commercial fishing industry.  We do not 
require other discriminatees to seek part-time work dur-
ing weekends and vacations if
 they are employed full 
time during the week.  Similarly, we will not require a 
discriminatee who is employed full time in the fishing 
industry to seek part-time work between fishing seasons.  
As stated previously, Nelson reasonably turned to com-
mercial fishing to mitigate his damages.  To require him 
to seek part-time work while already employed full time 
would unjustly penalize him for his choice of interim 
employment. 
8. The General Counsel has excepted to the judge™s 
elimination of pension credit, severance pay, and the 

initial $401 401(k) contribution (where applicable) dur-
ing quarters in which he found that discriminatees were 
not entitled to backpay.  The General Counsel acknowl-
edges that claimants Placido Castillo, Karen Mann, and 
Morris Brown are not entitled to
 the wages component of 
backpay during quarters in which they failed to mitigate.  
The General Counsel also ack
nowledges that claimants 
Scott Foss, Esther Ozawa, 
Morris Brown, Jose Rivera, 
and David Hiebert are not entitled to the wages compo-
nent of backpay during any qu
arter of 1993 
because they failed to supply information about their 1993 interim 
earnings.  He argues, however, that all are entitled to 
severance and pension credit, and the $401 401(k) con-
tribution (if applicable), during periods of tolling.  
We find merit in the General Counsel™s exception.  
When a discriminatee fails to make a reasonable effort to 

secure interim employment, the Board tolls the wages 
component of backpay because of the uncertainty in-
volved in estimating what the discriminatee would have 
earned if he had met his duty to mitigate.  Wages are also 
tolled during quarters in which a discriminatee fails to 
report interim earnings for substantially the same reason.  
In each case, the uncertainty is resolved against the dis-
criminatee by assuming that th
eir interim earnings would 
have equaled or exceeded their gross backpay.  There is 
no similar justification, however, for excluding pension 
credit, severance pay or the 401(k) contribution during 
periods of tolling.  It is well established that these are 
separate components of backpay which, as a general rule, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536are not offset by interim earnings.
48  Accordingly, we find that Castillo, Mann, Brown, Foss, Ozawa, Rivera, 
and Hiebert are entitled to severance, pension credit, and 
the 401(k) initial investment where applicable during 
periods in which their backpay has been tolled.  
ORDER The National Labor Relations Board orders that the 
Respondent, Alaska Pulp Corporation, Sitka, Alaska, its 
officers, agents, successors, and assigns, shall take the 
action set forth below. 
1. Establish a 401(k) plan for each individual claimant 
who has been found in this proceeding to be entitled to 

backpay and  allow each claimant to make an investment 
in the plan up to the maximum allowable plan limit for 
each year covered by his or
 her backpay period to the 
extent permissible under IRS regulations. 
2. Contribute to the 401(k) 
plan of each claimant who 
has been found in this proceeding to have been entitled to 
reinstatement on or before January 1, 1989, the value of 
$401 calculated as if it had been invested in the plan 
since January 1, 1989, with 
such growth as has accrued 
at the time payment is finally made. 
3. Pay to each claimant below the amount opposite 
their names with interest to be computed in the manner 

proscribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), minus tax withholdings required by Federal 
and state laws. 4. Grant each claimant below credit in the defined 
benefit retirement program in the amount shown opposite 

their names
.49     Name 
Net Backpay
50 Pension Credit 
(YearsŒMonths) 
I. Log Handling 
Rance Dailey 
$52,861 
5Œ6 
Scott Foss Sr. 
120,103 
5Œ9 
Marvin Grant 
 14,873 
No new entitlement 
Alan Gray  38,451 
1Œ8 Robert Kinville 
 13,344 
0Œ4 
                                                          
 48 Pension and retirement fund contributions made on a discrimina-
tee™s behalf by an interim employer are generally not offset against 
similar contributions and credits which the discriminatee would have 
earned working for the respondent.  See sec. 10535.3 (Pt. III), Compli-
ance, of the NLRB Casehandling Manua
l.  Unlike wages, retirement 
fund contributions and pension credits earned with an interim employer 
are not comparable on a dollar-to-dollar basis. 
49 Claimants who have already wit
hdrawn their pension funds shall 
be given a reasonable time after receipt
 of their net backpay and interest 
and receipt of a notice setting forth 
the present actuarial value of the 
benefit terminated by the earlier with
drawal to make a payment in that 
amount to the fund in order to rein
state credit for the earlier accrued 
time, in accord with the parties™ stipulation.  
50 Net backpay includes lost wages, medical and other expenses, mater-
nity benefits, and severance pay where applicable. 
    We are unable to calculate se
verance pay for Kit Andreason, Joseph 
Kilburn, David Meabon, Michael Ry
man, and Douglas Stevens. In 
addition to the net backpay amounts shown opposite their names, the 
Respondent shall pay them severance pay calculated in the same man-
ner as for other claimants. 
Shawn McLeod 
12,668 
No new entitlement 
John Petraborg 
124,760 
4Œ4 
Todd White 
 28,161 
5Œ6 
Randy Williams 
   6,455 
No new entitlement 
Larry Wright 
130,369 
6Œ2 
 II. Woodroom 
RoyAnderson 
 35,737 
5Œ6 
Placido Castillo 
 30,044 
3Œ11 
David Chartrand 
   7,621 
0Œ3 
Lester Davis 
198,526 
5Œ3 
Winifred Dimaano 
110,549 
6Œ5 
James Helfrich 
   7,391 
0Œ6 
Henry Johnson 
 17,480 
No new entitlement 
Esther Ozawa 
 46,904 6Œ2 R. Primacio 
   7,459 
No new entitlement 
Mark Simmons 
 99,021 
5Œ4 
 III. Digesters Teophilo Agne 
 52,948 
No new entitlement 
Mar Castillo 
   6,936 
No new entitlement 
Gary Hansen 
184,871 
3Œ9 
Fred Hope 
 54,335 
No new entitlement 
Karen Richie 
 82,550 
4Œ3 
Milan Rucka 
 78,515 
0Œ5 
Mathew Taylor 
      266 
No new entitlement 
 IV. Bleach Plant Lloyd Dennis 
 65,611 
2Œ7 
Deborah Harriman 
126,751 
5Œ8 
Lonnie Loree 
       937 
No new entitlement 
Melody Owens 
110,502 
2Œ5 
James Phillips 
 60,707 
2Œ11 
 V. Machine Room 
Morris Brown 
 49,504 
6Œ1 
William Burns 
 53,608 
No new entitlement 
Bernice Hansen 
162,259 
6Œ0 
Gary Hinkle 
107,688 
4Œ10 
Phillip Nielsen 
   13,745 
0Œ3 
Jullee Wright 
 92,849 
5Œ0 
 VI. Finishing Room 
Joelle Eimers 
 29,384 
1Œ2 
Daryl Howard 
 13,389 
0Œ4 
Lilia Martin 
 34,502 
1Œ4 
Jose Rivera 
 96,376 
3Œ11 
Jack Salovon 
175,165 
6Œ1 
Daniel Thomas 
   18,681 
No new entitlement 
Carolyn Turner 
135,670 
6Œ5 
 VII. Warehouse 
Larry Boozer 
150,323 
4Œ10 
Michael Hornamen 
    5,084 
No new entitlement 
Andrew Roberts 
       925 
No new entitlement 
Grant Smith 
135,732 
5Œ9 
 ALASKA PULP CORP. 537 VIII. Technical Department 
William Craig 
219,664 
5Œ6 
Karen Mann 
  35,914 
3Œ10 
Roland Mears 
132,669 
6Œ5 
Ronald Proctor 
    1,117 
No new entitlement 
John Stokes 
      7,071 
No new entitlement 
Elaine Thomas 
   78,372 
3Œ2 
Brownell Turner 
   88,467 
3Œ2 
 IX. Utilities Michael Bagley 
143,839 
5Œ9 
Albert Bigley 
106,307 
6Œ3 
Leroy Dabaluz 
  72,302 
6Œ3 
Bart Edenso 
    7,494 
No new entitlement 
David Hiebert 
   86,207 
6Œ1 
Walter Jenny 
   87,480 
3Œ6 
Harry Johnson 
161,165 
5Œ3 
John Lawson Jr. 
    1,718 
0Œ1 
Rudolfo Martin 
  12,743 
No new entitlement 
Libby Mears 
  84,977 
4Œ4 
Theodore Mukpik 
  49,389 
No new entitlement 
James Patterson 
(Estate of) 
    8,860 
 No new entitlement 
Patrick Paul Jr. 
  74,398 
No new entitlement 
John Potter 
160,947 
4Œ2 
 X. Small Departments 
Leo Michaud 
  19,613 
3Œ9 
Denise Olson 
  28,167 
5Œ2 
B. Sisson aka Kali 
   Larson 
   90,878 
 5Œ5 
Charles  
  Williams 
 170,389 
 5Œ8 
 XI. Maintenance Department 
Kit Andreason 
  24,445 
5Œ1 
John Bartels 
  29,551 
0Œ11 
James Button 
114,740 
6Œ2 
Calvin Carlson 
105,188 
3Œ9 
Harold Frank 
131,784 
5Œ8 
James Gardner 
  80,100 
6Œ2 
Keith Haas 
  33,869 
4Œ6 
Jesse Jones 
239,024 
5Œ7 
Larry Judy 
  23,328 
No new entitlement 
Joseph Kilburn 
145,531 
4Œ4 
James Lichner 
173,379 
5Œ9 
Richard McKinney 
    8,047 
No new entitlement 
David Meabon 
200,624 
4Œ10 
August Nelson 
237,935 
5Œ10 
George Nichols 
  10,728 
No new entitlement 
Ron Owens 
    1,282 
No new entitlement 
Earl Richards 
  61,538 
No new entitlement 
James Ryman 
  25,983 
No new entitlement 
Michael Ryman 
129,682 
6Œ3 
Tom Scheidt 
144,606 
5Œ5 
Florian Sever 
164,454 
6Œ3 
Jon Shennett 
  25,526 
0Œ4 
David Slate 
    6,314 
0Œ3 
Douglas Stevens 
104,849 
4Œ7 
Leslie Sturm 
    8,915 
No new entitlement 
Bruce Whitcomb 
  23,333 
No new entitlement 
 XII. Special Situations 
John Lawson Sr 
182,651 
5Œ1 
Edward Reiner 
   10,243 
No new entitlement 
   TOTAL $7,580,386 
   MEMBER HURTGEN
, dissenting in part. 
I disagree with the majority™s resolution of two major 
issues affecting the Respondent™s compliance obligations 
in this case.  I also disagree with the majority™s findings 
regarding the reinstatement rights of several individual 
strikers. 
I agree that the Respondent violated the Act by failing 
to reinstate strikers to available positions, i.e., by promot-
ing other employees to those positions and then offering 
the strikers only the positions thereby vacated.  However, 
the issue in this case is determining 
which
 strikers would 
have been reinstated. 
The majority adopts the judge™s finding that seniority 
is the most appropriate method for reconstructing the 
order in which strikers would have been reinstated to 
their prestrike or substantially equivalent positions.  In its 
exceptions, the Respondent c
ontends that the judge™s 
substitution of seniority for the merit ranking system 
(which the Respondent actually used to determine the 
reinstatement order of strikers) violates substantive prin-
ciples of Board law and is contrary to the Board™s ruling 
in the underlying unfair labor practice proceeding. I 
would grant the Respondent™s exception. 
It is well settled that apart from obligations imposed by 
past practice or through the collective-bargaining proc-
ess, there is no requirement in the Act or in the Board™s 
articulation of 
Laidlaw 
rights that an employer recall 
returning strikers on the basis of seniority.  All that is 
required, rather, is that the 
employer recall employees on 
some nondiscriminatory basis.  
Carruthers Ready Mix
, 262 NLRB 739 (1982); 
Lone Star Industries
, 279 NLRB 
550, 551 (1986), enfd. in part 813 F.2d 472 (D.C. Cir. 
1987), remand 298 NLRB 1075 (1990), vacated on other 
grounds 956 F.2d 317 (D.C. Cir. 1992). Accordingly, the 
Respondent was unquestionably entitled to recall strikers 
in order of merit as long as it did not discriminate.  As to 
the issue of possible discrimination, I note that, prior to 
the hearing in 
Alaska Pulp Corp., 
296 NLRB 1260 
(1989), enfd. 944 F.2d 909 (9th Cir. 1991) (
Alaska Pulp 
I),
 the Regional Director dismissed allegations that the 
Respondent™s implementation of a merit recall system 
was discriminatory or otherwise unlawful.  Accordingly, 
the Board in 
Alaska Pulp I
 explicitly held that the issue 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538of the legality of the merit recall system had been admin-
istratively resolved and was not before it.  The judge 
in Alaska Pulp I
 held, moreover, that ﬁthe Respondent may 
utilize its merit recall system in a manner which is not 
inconsistent with this decision.ﬂ  In sum, my colleagues 
have substituted their judgment for that of the Respon-
dent.  Both the seniority system and the merit system are 

lawful.  Accordingly, the Respondent had the right to 
choose its own lawful system.  In addition, as noted 
above, the Agency led the Respondent to believe that its 
choice of a merit system was not unlawful or inappropri-
ate. I also disagree with my colleagues™ adoption of the 
judge™s blanket determination that strikers who resigned 
in order to obtain their pension funds did not effectively 

terminate their employment with the Respondent.  In 
Augusta Bakery Corp.
, 298 NLRB 58 (1990), enfd. 957 
F.2d 1467 (7th Cir. 1992), the Board held that an em-
ployer may refuse to reinstate strikers on the grounds that 
they have resigned to obtain their pension funds if it can 
present unequivocal evidence th
at the strikers intended to 
ﬁpermanently severﬂ the employment relationship.  In 
determining whether that burden was met, the Board 
examined several factors, 
including: (1) whether the 
striker was motivated to resign by economic need; (2) 
whether he had obtained employment elsewhere; and (3) 
whether he subjectively intended to quit his employment.  
The Board engaged in a similar fact intensive inquiry in 
Medite of New Mexico, Inc
., 316 NLRB 629 (1995).  My 
colleagues have abandoned that
 approach in this case, 
however, in light of the Respondent™s unlawful refusal to 
offer strikers full and timely reinstatement.  Apparently, 
in their view, a failure to offer reinstatement to the strik-
ers establishes per se that a severance of employment is 
not intended by the strikers.  By contrast, I would con-
tinue to apply the multifactor test.  It may be that, in an 
individual case, an employee would not have intended to 
sever his employment if an antecedent offer of reinstate-
ment had been made.  But, I would approach these issues 
by looking at all the factors and not simply one factor on 
a per se basis.  Thus, I would find that the Respondent 
has met its burden in this case if it has shown, by all the 
evidence, that strikers who resigned to obtain their pen-
sion funds unequivocally intended to abandon their em-

ployment with the Respondent.   
Based on my review of the 
record, I find that the Re-
spondent has not met this burden with respect to any of 
the claimants who were enti
tled to reinstatement above 
entry level.  Many of these 
claimants explicitly testified 
that they resigned because they were not willing to start 
all over again at bottom level jobs with reduced wages.  
Others testified that they were motivated to resign by 
pressing economic need and had no intention of 
abandoning their employmen
t.   
                                                          
With respect to strikers formerly employed in the 
maintenance department, howev
er, I find that the Re-
spondent has shown that a number of them unequivocally 
intended to permanently abandon their employment with 
the Respondent.
1 Unlike the claimants discussed above 
who were aware when they resigned that they would 
otherwise have been unlawfully relegated to entry level 
positions, strikers formerly employed in the maintenance 
department (other than former leadmen) would have been 
fully reinstated had they not resigned.  At most, they 
would have suffered an incremental delay in their rein-
statement.  Any such delay would have been monetarily 
remedied by the NLRB.  Further, this is not a case where 
the evidence is ambiguous with respect to whether an 
employer™s conduct caused the strikers to resign.  Rather, 
there is no evidence of such 
causation.  Indeed, even my 
colleagues can only speculate 
that the Respondent™s con-
duct ﬁmay haveﬂ influenced the decision.  But, such 
speculation cannot be a substitute for hard evidence. 
Specifically, I find that the 
Respondent has shown that 
former maintenance department employees Jim Button, 
Harold Frank, James Lichner, and Thomas Scheidt un-
equivocally intended to permanently abandon their em-
ployment when they resigned to obtain their pension 
funds.  The testimony of thes
e claimants establishes that 
they were aware when they resigned that they were for-
feiting their right to reinstatement.  None except Lichner 
expressed any interest in reinstatement following their 
resignations.  Further, it does not appear from their tes-
timony that they were motivated to resign by pressing 
economic need.  I note, for 
example, that Scheidt and 
Lichner both placed their pension funds in an IRA; But-
ton testified that he took his pension funds in case of an 
unforeseen emergency somewhere down the line; and 
Frank had already obtained regular alternative employ-
ment when he resigned.  Accordingly, I would find that 
these claimants intended to 
permanently sever their em-
ployment relationship when they resigned, and therefore 
they were not entitled to an offer of reinstatement or to 
backpay. I would not grant the Respondent™s exceptions pertain-
ing to former maintenance department employees James 

Gardner, August Nelson, Mike Ryman, or Douglas Ste-

vens, however, because I find
 that the Respondent has 
not met its burden of showing that these claimants in-
tended to sever their employment relationship.  Gardner 
testified that he resigned to obtain his pension funds only 
because he was unemployed and needed the money.  
Nelson credibly testified that he did not understand that a 

condition of obtaining his pension funds was that he re-
 1 In its exceptions, the Respondent contends that the judge erred in 
awarding backpay to former mainte
nance department employees Jim 
Button, Harold Frank, James Gardner, James Lichner, August Nelson, 
Mike Ryman, Thomas Scheidt, a
nd Douglas Stevens because they 
effectively terminated their empl
oyment with the Respondent when 
they resigned to obtain their pension funds.  For the reasons stated 
below, I would grant the Respondent™s exceptions pertaining to Button, 
Frank, Lichner, and Scheidt. 
 ALASKA PULP CORP. 539sign his employment.  He also testified that former plant 
manager, Jesse Cline, assured him that he would remain 
eligible for reinstatement if he took the funds.  Further-
more, on two occasions after he obtained his pension 
funds, he contacted Cline to 
request reinstatement.  Ry-
man, on the other hand, was aware when he resigned that 
he was forfeiting his right to reinstatement.  He testified, 

however, that he was forced to do so by pressing eco-
nomic need.  After he resigned, he sent the Respondent 
two certified letters and spoke 
with mill officials on the 
telephone advising them that he remained interested in 
reinstatement.  Stevens info
rmed the Respondent by let-
ter that he did not intend to give up his right to reinstate-

ment when he resigned in order to obtain his pension 
funds, and he told them that he was resigning only be-
cause he was unemployed and needed the money.  Sub-
sequently, he provided mill officials with his telephone 
number and asked them to call him if a position became 
available.  Based on the foregoing, I find that these strik-
ers did not intend to terminate their employment with the 
Respondent by withdrawing their pension funds.  
Contrary to my colleagues, I would also grant the Re-
spondent™s exceptions and re
duce or eliminate the back-
pay awards to strikers William Craig and August Nelson.  

I find that the record esta
blishes that Craig and Nelson 
failed to make a reasonable attempt to mitigate the ef-
fects of the Respondent™s unfair labor practices.  Thus, 
Craig admitted in his testimony that he made almost no 
effort to seek work during his backpay period, but rather, 
decided to care for his children while his wife worked.  
Although he indicated that 
he would have accepted em-
ployment which paid enough to cover the cost of day 

care, it does not appear from the record that he sought 
such work.  Moreover, while he was hampered in his job 
search by the gradual onset of blindness, I would not find 
that this factor relieved him of
 the duty of at least seek-
ing work which he was capable of performing with his 

disability. 
My colleagues say that the 
record is insufficient to 
show that Craig failed to adequately search for work 

prior to 1993.  However, as noted above, Craig 
admitted
 that he made almost no search for work during the back-
pay period.  Concededly, he became legally blind in 
1993.  However, in our society (particularly under the 
ADA), persons without sight
 can, and do, become em-
ployed.  Craig does not say that his blindness precluded 

such employment.  Thus, although his condition pro-
vokes sympathy, it does not alter the law of the land (the 
ability to secure employment under the ADA and the 
duty to mitigate damages under the NLRA). 
I would reverse the judge and toll Nelson™s backpay.  I 
find that the Respondent has shown that Nelson deliber-
ately under employed himself throughout his backpay 
period.  Nelson engaged in commercial fishing for 4 
months each year, and work
ed on the vessels for 3 
months each year.  He made no effort to seek work dur-
ing the other 5 months of the year.  My colleagues appear 

to take the position that it is permissible for an employee 
to ﬁloafﬂ for that 5-month period.  They equate this 5-
month period of inactivity to a weekend or a vacation.  I 
would not do so.  There may well be 5-months of non-
work in the fishing industry, but this is not to say that the 
fishermen typically take a 5-month holiday.  I am unwill-

ing to award backpay for this ﬁholidayﬂ period. 
Further, I disagree with my colleagues™ reversal of the 
judge™s findings that Kare
n Richie, Kit Andreason, and 
Joseph Kilburn had abandoned their interest in employ-
ment with the Respondent and hence were not entitled to 
an offer of reinstatement or to backpay.  The judge found 
that Richie abandoned interest in her former job when 
she relocated during the strike.  I agree.  Richie admitted 
that she did not provide the Respondent with her new 
address until approximately a year after she moved and 
she did not make any effort to
 inquire about the status of 
the strike until well after it was over.  Under these cir-
cumstances, I would infer that she intended to terminate 
her employment with the Respondent. 
The judge found that Andreason abandoned his interest 
in his former job when he obtained substantially equiva-

lent employment in Washington State and purchased a 

home there.  In reversing the judge, my colleagues state 
that the Respondent has failed to demonstrate that An-
dreason™s new job was substantially equivalent to his 
mill job.  They also state that
 they would not find that his 
purchase of a new home in Washington demonstrated a 

lack of interest in reinstat
ement.  I agree with my col-
leagues that the evidence is insufficient to show that An-
dreason obtained substantially equivalent employment.  
Contrary to my colleagues, however, I would infer from 
Andreason™s purchase of a new home in another state 
that he had abandoned any interest in employment at the 
mill.  I would also find that
 Andreason evinced an inten-
tion to abandon his employment at the mill when he re-

signed to obtain his pension funds.  Andreason was em-
ployed in the maintenance department prior to the strike.  
Accordingly, he would have experienced a slight delay in 
reinstatement due to the Respondent™s unlawful rein-
statement of former leadmen 
as general mechanics, but 
he would otherwise have been unharmed by the Respon-

dent™s entry level reinstatement system.  He testified that 
his resignation was not motivated by the Respondent™s 
unfair labor practices or by pressing economic need.  
Furthermore, he never contacted the Respondent after 
withdrawing his pension funds to seek reinstatement.  
Accordingly, I would adopt the judge™s finding that he 
was not entitled to an offer of reinstatement. 
The judge found that Kilburn, a former maintenance 
department employee, abandoned his job when he sub-

mitted a holographic resignati
on.  My colleagues reverse 
the judge because Kilburn wa
s motivated to resign, at 
least in part, by an erroneou
s  perception that the Re-
spondent discriminatorily caused a subcontractor with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540whom he had obtained alternative employment to dis-
charge him.  My colleagues discount the Board™s deter-
mination in 
Alaska Pulp Corp., 
300 NLRB 232 (9th Cir. 
1990), enfd. 972 F.2d 1341 (1992)
 (Alaska Pulp II),
 that 
the Respondent did not unlawfully discriminate against 

Kilburn.  They also discount Kilburn™s resignation to 
obtain his pension funds.  In my view, both of these fac-

tors are entitled to significant weight.  I note that Kilburn 
never attempted to advise anyone at the mill that he re-
mained interested in reinstatement, even after the Board 
determined that the Respondent had not discriminated 
against him.  On these facts, I agree with the judge that 
Kilburn was not entitled to an offer of reinstatement. 
I also disagree with my colleagues™ reversal of the 
judge™s determination that James Gardner™s backpay pe-
riod terminated when he obtained substantially equiva-
lent employment.  In reversing the judge, my colleagues 
rely in part on their finding that Gardner had already 

been unlawfully bypassed for reinstatement when he 
obtained regular employment.  
They also find that the 
judge erred in concluding that Gardner™s new job was 
substantially equivalent to his job with the Respondent.  I 
disagree.  Under the merit ranking system, Gardner was 
entitled to reinstatement on October 13, 1988.
2  By this 
date, he was already employed at the Ketchikan Pulp 
Mill.  According to Gardner™s own testimony, the job 
was the same as his former job.  Contrary to my col-
leagues, I would find that Gardner™s testimony is suffi-
cient to establish that the new position was substantially 
equivalent to his old position.  Accordingly, I would 

adopt the judge™s finding that he was not entitled to an 
offer of reinstatement. 
Finally, I disagree with my colleagues™ reversal of the 
judge™s determination that Douglas Stevens abandoned 
any interest in his former job when he purchased a new 

home in Washington State, n
ear his alternative employ-
ment.  Unlike my colleagues, I would infer from Ste-
vens™ purchase of a home in another state that he would 
not have been willing to accept reinstatement at the mill.  
Accordingly, I would adopt the judge™s finding that he 
was not entitled to an offer of reinstatement
.3   James C. Sand and Patrick F. Dunham, Esqs
., for the General 
Counsel.  Alan Berkowitz and Steven Blackburn, Esqs. (Schacter, Kristoff, 
Orenstein & Berkowitz)
, of San Francisco, California, for 
the Respondent.  
Lynn C. Ivanick, of Nashville, Tennessee, for United Paper-
workers International Union.
                                                            
                                                           
2 This date assumes that Frank, 
Button, Andreason, and Scheidt, who 
were merit ranked above Gardner, we
re not entitled to reinstatement as 
a result of their resignation to obtain their pension funds. 
3 Assuming that former maintenance department employees Button, 
Frank, and Andreason, who were mer
it ranked above Stevens, were not 
entitled to reinstatement as a result 
of their resignation to obtain their 
pension funds, Stevens™ earliest recall date would be February 29, 
1988, more than a month after he purchased the home in Washington. 
 Terrance Reed 
and Lauren Clingan, Esqs. (Asbill, Junkin & 
Myers, Chtd.)
, of Washington, D.C., for various individual Charging Parties and claimants.  
David B. Hiebert
, of Seattle, Washington, pro se.  
SUPPLEMENTAL DECISION  
STATEMENT OF THE 
CASE  JAMES M. K
ENNEDY
, Administrative Law Judge. I heard this 
compliance proceeding in Sitka, Alaska, and Seattle, Washing-
ton, on 18 hearing days in 1993 and 1994.
1  It is based on the third and fourth compliance specifications issued by the Re-

gional Director for Region 19 of
 the National Labor Relations 
Board. The specifications have also been modified by posthear-
ing events. The specifications 
as amended and supplemented 
seek to provide backpay to a
pproximately 107 individuals who 
allegedly have remedial
 rights arising from 
Alaska Pulp Corp., 
296 NLRB 1260 (1989) (
AP I)], and 
Alaska Pulp Corp., 300 NLRB 232 (1990) (AP II)]. Both Board orders have been en-
forced by the United States Court of Appeals for the Ninth 

Circuit in separate unpub
lished memorandum opinions, 
AP I, 944 F.2d 909 (1991), (text republished at 1991 WL 181760), 

and AP II, 972 F.2d 1341 (1992) (text republished at 1992 WL 
203916).2 Background  Respondent, of course, operates, or until September 30, 
1993, operated, a pulp mill in Sitka, Alaska. Its employees had 
been represented by Silver Bay Local 962 of the United Paper-
workers International Union. All of the violations of the Act 
arose out of Respondent™s treatment of strikers after an eco-nomic strike which ended on Apr
il 7, 1987. That was also the 
day which the union was decertified pursuant to an NLRB elec-
tion.  Although both 
AP I
 and AP II involve some named discrimi-
natees, and their rights to backpay are determined herein, the 
remedial orders with respect to
 those individuals are unremark-
able and, except for discriminatees Barbette ﬁBecky™™ Sisson 
a/k/a Kayli Larson and John 
Lawson Sr., present no unusual 
issues. These situations will be discussed below.  
The other strikers whose rights 
are under scrutiny here were, 
in general, found to be victim
s of a discriminatory recall sys-
tem. Prior to the strike Respondent had, pursuant to its collec-
tive-bargaining agreement, a system of promotion within most 
of its departments known as ﬁprogr
ession,™™ often referred to as 
ﬁprestrike progression.™™ In essence, that was a system whereby 

employees were promoted over tim
e within the department by 
virtue of departmental senior
ity. During the strike, Respondent 
had hired permanent replacement workers to perform those 
jobs. When the strike ended it created a preferential recall list 

which, instead of allowing strikers to return to the job which 
they had previously held (upon the departure of the incumbent), 
required each striker to start at the entry level job for that de-
partment, beginning once again at the bottom of the departmen-
 1 In fact the case was noticed for reopening on May 2, 1995, but that 
reopening was obviated by a stipula
tion of fact on April 26, 1995, and 
approved on April 27.  
2 Occasionally I refer to a third case, 
AP III
. That is a reference to 
Alaska Pulp Corp
., Case 19ŒCAŒ20552 heard by Judge Jay R. Pollack 
on February 27Œ28, 1990, and decided by him on February 8, 1991. No 
exceptions were taken to his decision. It is not part of this compliance 

proceeding except to the extent cer
tain evidence adduced before him 
has been introduced here.  
 ALASKA PULP CORP. 541tal ladder. The Board found the entry level recall system to be a 
violation of Section 8(a)(3) of the Act and adopted Administra-
tive Law Judge Gerald A. Wacknov™s recommended Order against Respondent. It also modified his recommended Order 
against a co-respondent, S & S General Contractors and 
Equipment Rental. The court of appeals agreed. In footnote 1 of 
its decision, the Board characterized the 
AP I
 remedy as a 
ﬁstandard™™ one.  
The bound volume decision in 
AP I, 296 NLRB 1260 at 
1278, however, inadvertently omitted from publication Judge 
Wacknov™s remedy directed at
 Respondent and which the Board adopted, although it clearly appears in the slip opinion 
(296 NLRB No. 155).  For that reason I shall restate it as it relates to its failure properly to reinstate strikers. It reads in 

pertinent part: 
 1. Cease and desist from  
a. Refusing to offer reinst
atement to qualified employ-
ees on the preferential recall list to any and all positions in 
each department and each progression level thereof which 
have been available since the 
termination of the strike on 
April 7, 1987.  [b., c., and d. omitted]  
2. Take the following affirmative action which will ef-
fectuate the policies of the Act.  
a. Offer reinstatement to their appropriate positions 
and backpay to any strikers who, at the compliance stage 
of this proceeding, are dete
rmined to have been improp-
erly reinstated, in the manner set forth in the section of 
[the] decision entitled ﬁThe Remedy.™™  
 The remedy section of the de
cision which the Order incorpo-
rates is a little more detailed. It
 states that Respondent is ﬁto 
make whole such [improperly rein
stated] strikers . . . for any 
loss of pay and benefits they may have suffered by reason of 

Respondent™s discrimination against them. . . .™™ Thus not only 
does the compliance specification seek lost earnings, it also 

seeks reimbursement for lost fringe benefits as well. These 
include: 
 1. Crediting the pre-strike re
tirement plan on behalf of 
each striker with the amount of contributions which would 
have been made had the striker been properly recalled 
whether or not that striker had withdrawn his retirement 
money in a lump sum pursuan
t to two open periods which occurred post-strike.  
2. Reimburse the striker fo
r any out-of-pocket medical 
expenses he or she suffered which would have been cov-ered by Respondent™s health plan had the striker been 
properly recalled. In the event the striker purchased alter-
native insurance, reimburse him or her for the cost of such 
policy.  
3. Pay the striker for vacati
on benefits which he or she 
would have received had the striker been properly re-
called.  
4. a. Retroactively, to the 
proper date of recall, create 
and pay into a § 401(k) [Internal Revenue Code approved] 
retirement plan on behalf of each improperly recalled 
striker the amount of money it pa
id into such a plan when 
the 401(k) plan was created January 1, 1989, for all of its 
other employees who should have been recalled before 
that date, i.e. $401.  
b. Plus the opportunity to retroactively invest in that 
fund as if they had been continuously employed from that 
date.  c. For strikers whose proper date of recall was after 
January 1, 1989, the opportunity to invest in the § 401(k) 
plan effective upon his or her proper date of recall.  
5. Severance pay.  
6. The value of certain emolumentsŠwatches and 
work shoes.  The Principal Issues  
The case appears to raise several difficult issues. On careful 
reflection, however, it seems to me
 that some of the defenses 
raised are not all that weighty.
 For example, Respondent raises 
certain statute of limitations matters with respect to some of the 
remedies claiming that they amount to litigating new unfair 
labor practices in the guise of a compliance proceeding. It then 
characterizes such claims as a 
deprivation of procedural due process. Careful scrutiny reveals that is not the case.  
The argument stems from the fact that until the third compli-
ance specification was issued, 
the General Counsel had devel-oped backpay calculations ba
sed upon one of Respondent™s 
poststrike recall practices, the 
so-called ﬁpost-strike ranking™™ 
system. Later, when Charging 
Party Sever complained about 
the use of this system as a remedy, the General Counsel de-
cided a more appropriate way to cal
culate dates of recall was to 
use the ﬁpre-strike progression™™ method, following Respon-
dent™s promotion practices as they had existed under the collec-
tive-bargaining contract prior to the strike.  
This switch resulted in some administrative appeals to the 
Board which eventually ordered the Regional Director to plead 

both theories as alternatives. Accordingly, in the third compli-
ance specification, the ﬁpre-strike progression™™ recall system 
was pleaded and became known
 as ﬁtheory A,™™ while the 
ﬁpost-strike ranking™™ recall syst
em was pleaded as ﬁtheory B.™™ 
The General Counsel from that 
time forward has consistently argued that theory A was the most fair to the unrecalled strik-
ers. Respondent has disagreed, ur
ging acceptance of theory B.  
Thus, the threshold issue is which of the two theories best 
satisfies the Board™s remedial concern and which of them pro-
vides the most realistic effort at reconstructing the recall system 
to place unrecalled and improperly 
recalled strikers in the jobs 
to which each should have b
een placed. Judge Wacknov™s or-
der, quoted above, recognizes 
that Respondent™s conduct ex-
ceeded the simple issue of discrimination based on the entry 

level recall system. He well knew Respondent™s illegal and 
inherently destructive conduct to
ok forms other than the easily 
described entry level issue. Th
at is undoubtedly why his (and 
the Board™s) order required Respondent to reinstate ﬁimprop-
erly reinstated strikers.™™ Indeed, it seems to me that all of the 
conduct for which the General Counsel seeks a remedy here 
was fully litigated. His order clearly is aimed at requiring Re-
spondent to have complied with the law governing the proper 
reinstatement of economic strikers. See 
Laidlaw Corp
., 171 
NLRB 1366, enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397 

U.S. 920 (1970). That Respondent™s conduct was found to be of 
the ﬁinherently destructive™™ variety condemned by 
NLRB v. 
Erie Resistor Corp
., 373 U.S. 221 (1963), and 
NLRB v. Great 
Dane Trailers, 388 U.S. 26 (1967), explains the breadth of the 
violation and makes a full 
Laidlaw
 remedy very compelling. 
Respondent™s narrow reading of its requirements simply seeks 
to avoid its duties under that rule. No Section 10(b) or proce-
dural due process concerns are at issue. The issue is, quite sim-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542ply, only one of compliance with a clear Board order, one 
which is well imbedded in the administration of the Act and 
one which Respondent should have had no trouble understand-ing. Therefore, any conduct a
imed at undermining a striker™s 
Laidlaw rights is fairly reachable in this proceeding. Quite 
clearly that is a remedial issu
e, not a new unfair labor practice 
governed by a statut
e of limitations.  
I might note in this regard, that at no time has Respondent 
ever acknowledged that it is ob
ligated to comply with the 
Board™s original order(s). It has, instead, somewhat disingenu-ously, awaited directions from the Board regarding how to do 

it. Until the plant closed on Se
ptember 30, 1993, there was the 
distinct possibility that backpay periods would continue to run 

and that supplemental proceedings would have continued to be 
required. At this late stage all the Board can really do now is 

liquidate those moneys which ca
n be reduced to a sum certain 
up through the plant closing (and for a few whose backpay 

periods may be considered to have extended into the post-
September 30, 1993 plant shutdown work). Until it puts into 
place a lawful recall 
system its lia
bility is tech
nically ongoing, 
even though as a practical matter 
the plant has been mothballed.  
a. The choice of theory A  
The first issue which must be decided is which of the alter-
nate theories of recall should be
 used. In my interlocutory de-
termination of eligibility, I ad
vised the parties that I had con-
cluded that theory A was my choice. I reached that conclusion 
principally because it was the most fair. Indeed, after scrutiniz-
ing theory B I am forced to concluded that it simply perpetuates 
some of the worst features of 
the inherently discriminatory 
entry level recall system and must be rejected.  
Clearly my duty is ﬁto restore the discriminatees, as accu-
rately as possible, to the econo
mic situation they would have 
been in absent the illegal discrimination against them.™™ 
Anna Erika Home For Adults
, 307 NLRB 133 (1992). In this regard, 
the Board clearly has wide discretion in selecting the appropri-
ate criteria for reconstructing 
what would have happened in a 
given case but for the discrimination, including the selection of 
a seniority formula. 
NLRB v. Superior Roofing Co., 460 F.2d 
1240, 1241 (9th Cir. 1972). In general see 
NLRB v. Brown & 
Root, 311 F.2d 447, 452 (8th Cir. 1963).  
As found by the Board, and referred to above, Respondent™s 
normal method of recalling employees and assigning them jobs 
was by departmental
 seniority. Emboldened by the decertifica-
tion of the Union, at the end of the strike Respondent decided to 
call strikers back according to a subjective ﬁmerit™™ system. 
Under this system, its management decided to rank each striker 
according to its judgment about the relative worth of one em-
ployee over another. There may be nothing wrong with merit 
ranking in and of itself, but Respondent then combined it with 
the inherently destructive entry level recall system. That deci-
sion had remarkable effects. It forced long-term and therefore, 
older, employees to accept jobs requiring physical labor more 
suited to younger persons. It also required those persons, when 
recalled, to train less experienced employees on jobs which the 
more experienced trainer was fu
lly capable of performing, but 
was barred from doing. Such a personnel practice is a poor way 
to run a business. One does not run a business efficiently by 

assigning the fully trained employ
ee to the bottom jobs while 
having less experienced employee
s work on the jobs requiring 
more skills. Judge Wacknov recognized that fact in 
AP I based 
on his analysis of Personnel Director Jess Cline™s testimony. 
Furthermore, the entry level recall system is somewhat incon-

sistent with the 
Laidlaw rule requiring an economic striker to 
be recalled when his or her ol
d job reopened upon the departure 
of a replacement employee. Judge Wacknov said the merit 
system could be used so long as it was not inconsistent with his 
finding that the entry level system was not destructive of 7 
rights. Unfortunately for Respondent, my analysis finds no 
circumstance where that can be accomplished. Besides, that 
ranking system is fraught with 
opportunities to further abuse 
strikers. There is the amazing circumstance where all the Union 

officials found themselves ranked so low that they had little 
realistic opportunity to return.
3  Is that simply chance or is that 
hidden discrimination? What were
 the bases for such ranking? 
Respondent never cited the factor
s which it used, nor are there 
any objective standards by which those standards can be meas-
ured. Cf. 
Lehigh Metal Fabricators
, 267 NLRB 568 (1984).  
Certainly, when Cline admitted that placing the merit ranked 
unreinstated strikers in jobs other than entry level would have 
the effect of destroying the merit recall system,™™ he was admit-

ting the system had no real busine
ss justification. It had become 
more important to have the strikers put to the bottom, rather 
than have their merit judged agai
nst junior strike replacements. 
That, of course, is a continuation
 of the inherently destructive 
system. I cannot countenance that. 
Accordingly, I conclude that 
the only proper way of recalling strikers is to utilize the system 
it had in place before the strike, prestrike progressionŒtheory A. 
This has the dual advantage of placing persons in the position 
where they would be most valuable to the employer, their old 
jobs for which they needed no training, as well as satisfying the 
Laidlaw requirements. It is not only 
fair to the employees, it 
makes better business sense.  
b. The lump sum ﬁresignations™™  
A common job abandonment issu
e is Respondent™s conten-
tion that a large number of employees, during two poststrike 
open periods, asked for and received lump sum payment of the 
money in their retirement accoun
ts. As a condition of obtaining 
that money, the unrecalled striker had to ﬁresign™™ his or her 
employment with Respondent us
ing a company adhesion form. 
Upon signing it, the employee lost
 his or her place on the pref-
erential recall list. This is called the ﬁlump sum issue.™™  
With respect to the so-called lump sum resignations, there 
are two types of employee affected by these resignations. First, 
there are those individuals whose 
recall was to entry level jobs. 
Those individuals were direct 
victims of the entry level job 
discrimination procedure and ther
e is no question but that the 
lump sum issue is overridden by the need to remedy their cir-
cumstances. Second, there are vi
ctims of a discriminatory at-
mosphere designed, like the re
call system, to eliminate union 
members from Respondent™s work 
force. In each case, Respon-dent has taken steps to eliminate strikers from consideration for reemployment by inducing them 
to resign. That tactic was strongly condemned in 
Big Sky Sheet Metal Co
., 266 NLRB 21 
(1983); Augusta Bakery
, 298 NLRB 58 (1990), enfd. 57 F.3d 
1467 (7th Cir. 1992); 
Rose Printing
, 289 NLRB 252 (1988); 
and most recently, 
Medite of New Mexico
, 316 NLRB 629 
(1995). Based on the holdings of those cases, together with the 
atmosphere created by the inherently destructive activity previ-
ously condemned, there is no 
doubt that Respondent™s conduct 
                                                          
 3 For example, union officials in the 59-man maintenance depart-
ment were ranked 46th, 49th, and 
55th; ranked 8th of 12 in the log 
handling department; and 8th of 17 in the utility department.  
 ALASKA PULP CORP. 543here was simply a corollary of
 the inherently destructive 
scheme to rid itself of union members. It is most apparent as a 
direct effect upon the victims of the entry level recalls. Those 
people had been most severely treated. Most had been wounded 
by the entry level recall system and Respondent saw a way of 
inducing these individuals to leav
e with a most heartless carrot. 
It resulted in unrecalled strike
rs buying their job abandonment 
with their own money. The se
cond group is smaller. Usually 
those persons are unreturned strike
rs who held jobs not clearly 
governed by the progression, or de
partmental seniority, system. 
Even so, they were unreturned st
rikers who were being induced 
to go away by what can now be
 clearly seen as Respondent™s 
scheme to take advantage of a 
window of opportunity to get rid 
of the former strikers. In esse
nce their inclusion was to mask 
the true purpose of the offer to the others. For that reason the 
two groups became intertwined and they are so inextricably 
connected it would be fundamentally unfair to treat them dif-
ferently. Therefore, I have re
jected wholesale Respondent™s 
contention that the resignations induced by the proffer of their 
own retirement accounts are valid.
 They were simply a product 
of the continuation of the inherently destructive plan to rid 

itself of as many union members as it could.  
c. Th
e 401(k) issues  
1. The 401(k) investment plan 
remedy raises questions about 
whether it is appropriate under 
the Act. The General Counsel asserts that the employees should be entitled to the same in-
vestment opportunities which active employees had been given 
as of January 1, 1989. I am troubled by that, however, though 
the idea is facially appealing. It
 raises troublesom
e questions of 
administration at a postcompliance stage, particularly where the 

Board has a specific policy in place providing for interest on 
net backpay and where there is 
a Board policy seeking to put a 
definitive end to its litigation.  
In this regard, it may properly be asked if the Board should 
be in the business of providing investment opportunities after it 
has liquidated the actual backpay and required interest thereon. 
If it tells a Respondent it must then provide investment oppor-
tunities enabling discriminatees to take their full backpay and 
instantly parlay it into more, the Board is probably exceeding 
its statutory authority. In fact it 
is akin to an award of damages. 
Damages in tort clearly exceed the Board™s make-whole author-

ity under 10(c). 
Graves Trucking
, 246 NLRB 344 (1979), enfd. as modified 692 F.2d 470 (7th Cir. 1982).  
Moreover, the Board may well be seen as endorsing a par-
ticular retirement savings plan over another, an advocacy which 
seems inappropriate. The 401(k) plan may be a good invest-
ment; it may be a bad one. Why 
induce victims of unfair labor 
practices to invest in it when 
the outcome is unknown? And, if 
it does require Respondent to provide that opportunity, in doing 
so, does it not create a veritable ni
ghtmare of administration? It 
would require each employee to
 guess at how much money he 
or she would have invested during a pay period, allocate that 
amount from some portion of their net backpay and ask the 
administrator of the plan to parcel it out. Depending on the 
success rate of the plan during a given time period, the employ-
ees may wish to raise or lower their contributions during differ-
ent time periods. Not only does 
it seem impossible to adminis-
ter, it would provide the employees with 20/20 hindsight and 
allow them to pick and choose the best periods in which to 

invest. Presumably, Regional 
Office personnel would be asked 
to assist them in that endeavor and certainly would be asked to 
see that the allocations were 
proper. That does not put Board 
compliance employees in a position where they have any exper-

tise. Moreover, if the discrimina
tees are unable to take advan-tage of the tax benefits a 401(k) plan can provide, because the 
Board will not countenance it, that seems to be of no concern 
for it is a consequence in the nature of damages, an eventuality 
for which the Act provides no remedy. All in all, it seems to me 
that the best practice would be to stop at the traditional remedy, 
full backpay with interest.  
2. I do agree, however, that it is entirely appropriate to re-
quire Respondent to pay each
 unrecalled striker who should 
have been recalled before January 1, 1989, the day the 401(k) 

plan was put into effect, th
e amount of $401. Respondent had 
paid each employee on the activ
e payroll that amount as seed 
money to start the savings plan. 
It is something the discrimina-tees who should have been recalled 
by that date to have in order 
to fully remedy their circumst
ances. Accordingly, that amount 
will be included as a separate line item for eligible discrimina-

tees. Even so, it should be paid di
rectly to the strikers, and not 
placed in a 401(k) account.  
Lesser Issues  
More subsidiary issues which are raised are the traditional 
ones, usually fact-based regard
ing the circumstances of indi-
vidual employees. Thus
, issues of ineligibility due to strike 
abandonment or job abandonment, issues of interim earning 
offsets, and issues of mitigation appear in the cases of various 
individuals.  Severance pay is really a nonissue for Respondent agrees 
that discriminatees who should ha
ve been recalled prior to the 
plant™s closure in 1993 would have been entitled to severance 
pay based on years of service. 
Those figures are generally not 
in issue and are shown as a separate line item.  
The issue of specific emoluments appears to have been dealt 
with by stipulation. At the outset of the hearing the parties 
agreed that Respondent will pr
ovide to eligible persons the 
value of certain watches, and $8
0 in lieu of unused work shoes 
if they accept reinstatement. The issue now appears moot since 

the plant has closed. Specificall
y, see General Counsel™s Ex-
hibit 2 for the specific applications of the agreement of the 
parties on these matters.  
Vacation pay is apparently not in dispute, but the figures are 
based upon length of service. I 
am unable to determine what those amounts are since they have not been included in any 

backpay specification or dealt 
with in the liquidation docu-
ments which the General Counsel submitted in November 1994 
and thereafter. If a supplemental proceeding is necessary with 
respect to that issue, the General Counsel may seek to satisfy 
that portion of the backpay specification later.  
It would appear that a second supplemental proceeding is 
appropriate in any event since an error has been made with 
respect to employee Mike Ryma
n. His backpay period errone-
ously omitted three quarters. On
 June 26, 1995, the General 
Counsel moved to amend his specification; while there may be 
no real dispute over the gross backpay for the new period, Re-
spondent has not had the opportunity to determine his interim 
earnings during that time. It is entitled to do so. I will neverthe-

less issue a partial backpay award for the original period. See 
the discussion below in section 
XI., Maintenance Department.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544John Lawson and Barbette Sisson  
The Alleged Reinstatement of John Lawson Sr.  
Prior to the strike, John Lawson Sr. had been employed by 
the Mill since 1962. At the time the strike began he was the 
lead machinist in the machine shop and had been employed in 
that capacity for a long period of 
time. He is also an union offi-
cial who was seen by Personnel Director/Corporate Vice Presi-
dent Jess Cline as a principal culprit in causing the strike. There 
was personal animosity between 
Cline and Lawson as well as 
between Cline and the other members of the Union™s negotiat-
ing team and its officers. Laws
on gave testimony in front of 
Judge Wacknov in 
AP I and was found in 
AP II
 by Judge Pan-
nier to have been improperly bypassed for recall
 in September 1988. When Judge Pannier issued his decision in 
AP II on De-cember 20, 1989, Respondent rec
ognized that it had a problem 
on its hands. It was not certain that it could persuade the Board 

that Judge Pannier was wrong, so it decided to attempt to offer 
Lawson Sr., employment as a general mechanic.  
It should be observed here that although both Lawson Sr. and 
Cline testified in front of me regarding the circumstances of 

what occurred in late September and October 1989, they had 
earlier given similar testimony before Judge Pollack in 
AP III. Judge Pollack determined that it was unnecessary to make find-
ings with respect to what had happened to Lawson because it 
was not relevant to the determin
ation of the case in front of 
him. Nonetheless, the record 
which was presented to Judge 
Pollack in 
AP III
, insofar as it is relevant to Lawson™s circum-
stances, has been packaged as an exhibit here. See specifically 
General Counsel™s Exhibit 27. That
 exhibit consists of excerpts 
from the record in 
AP III as well as portions of the General 
Counsel™s brief to Judge Poll
ack on the issue. The evidence 
taken before me, when put together with General Counsel™s 
Exhibit 27 provides a very clear picture of what happened to 
Lawson Sr. in the fall of 1989. It leads me to conclude that 
Respondent did not take the appropr
iate steps to assure that its 
offer of reinstatement would lead to a true period of employ-
ment for Lawson. As a result, I 
must conclude that the offer 
was not a valid one and that it
 does not cut off the backpay 
period for him.  
Specifically, the evidence shows that during the hearing in 
front of Judge Pannier in 
AP II
, Cline listened to the testimony 
of both Lawson Sr. and pipefitter
/union president Jesse Jones. 
Later, Lawson wrote a letter to Cline in which he advised that 
he was willing to give the general mechanic™s job a try and 
requested reinstatement on that basis. There was such an open-
ing and Cline made the judgmen
t that he would call Lawson, even though Lawson was lower on the ranking system than 
Jones. That call to Lawson may have been triggered by Cline™s 
assessment that an individual in the machine shop (Steinhoff) 
had recently separated from employment.  
On September 29, Lawson met with Cline and they had a 
lengthy conversation about the nature of the general mechanic™s 
job. During that conversation both expressed concern about the 
fact that there had been bad blood between some of the strike 
replacements and some of the returning strikers. Cline appar-
ently assured Lawson that he
 knew Lawson would not be a 
troublemaker but Lawson told him that he was nonetheless 

concerned because he had received some secondhand threats to 
the effect that he might suffer some sort of accident after he 
returned. Cline denied Lawson said any such thing, but Law-
son™s secret tape-recording of 
the conversation demonstrates 
that the subject matter was at least discussed. The conversation 

ended when Cline agreed that Lawson should have about 2 
weeks to make arrange
ments with his current employer, Prewitt 
Enterprises, and that he would report to work on October 16.  
On October 16 Lawson returned to work but was not as-
signed to the machine shop. It should be observed here that the 
general mechanic™s ﬁsystem™™ 
as operated by Respondent dur-
ing and after the strike recognized that individuals who were 
highly skilled in one particular 
craft were expected to perform 
at a level of high competence in that craft, but were permitted 

to work as best they could if assigned to other duties. That prac-
tice certainly applied to traditional crafts such as carpenters, 
pipefitters, and millwrights, but is not as clear with respect to 
former machinists. Indeed, mach
inists Whitey Risteen and Jim 
Ryman were both directly assi
gned to the machine shop after 
the strike and had no other duties.  
In any event, on October 16 Lawson reported for work and 
was assigned by his Foreman Earl
 Arnold to work at a job re-
pairing the baling machine in the finishing room. He worked on 

that job all day without incident
. He does say, however, that 
before he actually went to wo
rk that morning he had gone to 
the stores department to pick up some equipment and he had 
seen some individuals whose an
imosity toward him had been 
previously expressed, specifica
lly one of the Ray brothers.
4  He 
says he deliberately avoided any 
contact with that individual, 
but concedes that his attitude ma
y have been misinterpreted as 

rudeness.  In any event on the following day, Lawson again reported to 
the finishing room where his le
adman, Woody Lancaster, told 
him after an hour or two that a call had come from the power 

house and they needed him to go over there to perform a job on 
a ﬁexpansion joint™™ problem.  
When Lawson arrived at the power house, he met with a 
leadman named Larry Kile, advising 
Kile that he had been sent to work on the expansion joint. He testified Kile appeared to 

think the matter over for a moment and then said, ﬁI got another 

job for you.™™ Kile did not describe the job but told Lawson to 
follow him. They went up two fli
ghts of stairs, outside one of 
the large recovery boilers to a 
platform on the outside of the 
vessel.
5  The boiler itself had been shut down several days ear-
lier as part of a routine maintenance program. Kile introduced 

Lawson to an individual who was described as a (boiler) fac-tory representative from Babcock & Wilcox. Kile simply told 
the representative (whose name was Hess), ﬁThis is the man 
that I brought you to do the job.™™ Kile then left ﬁto go to cof-
fee™™ leaving Hess to explain what he wanted.  
It should be observed here that
 despite the number of years 
which Lawson had spent in the plant, he had never before 
worked inside a boiler. Indeed, he was unfamiliar with the 
safety procedures and did not 
even know what the inside actu-
ally looked like. From his point
 of view he was now standing 
                                                          
 4 One of the Rays has been singled out by Judge Wacknov 
AP I as a 
provocateur who started a fight in a bar in which resulted in another 
Ray brother causing the discharge 
of a contractor™s employee (and 
backpay claimant here), Edward Reiner.  
5 Respondent™s plant operates five
 huge boilers. Two of them are 
known as power boilers and three are known as recovery boilers. Each 

consists of a vessel which is several stories high. In essence, the firebox 
in the bottom of these vessels heats water to produce live steam. The 
power boilers apparently operate el
ectric turbines while the recovery 
boilers are used in the production process.  
 ALASKA PULP CORP. 545outside the vessel at a level which he knew to be between 30 
and 60 feet above ground level.  
Hess explained that he wanted
 some pipes brushed with a 
wire wheel so that some nondestru
ct tests could be run on them. 
It is not clear from Lawson™s testimony that Hess explained 
what the nature of that test w
ould be. He only told Lawson that 
he needed certain pipes or ﬁtubes,™™ as they are known, to be 
cleaned. Elsewhere in the record, the manager of that depart-
ment, Markegard, explained that the vessel had earlier been 
cooled and washed and that loos
e soot and dirt had been power-sprayed from the interior of the vessel.  
Lawson asked the factory representative how to do that job. 
He says Hess told him that he 
should enter the ﬁhole,™™ referring 
to a manway about waist high as they stood on the platform. 
Lawson says he looked and sa
w a ﬁdropboard™™ hanging there 
and asked how he was to get down through the hole. He says 
the factory representative said, ﬁWell, if you stick your head in 
the hole_once you wiggle through the hole you can stick your 
feet back again. Then you can get on that ladder and then you 
climb down into it.™™ Lawson looke
d inside and observed that 
the area was dimly lit by a ﬁtrouble™™ light. This light was ap-

parently low wattage and did not fully illuminate the area. In-
deed, he said that beneath him it
 appeared to be total blackness. 
I observe here that Markegard testified that when he looked 
into the hole shortly after the 
incident was over, he observed 
that a second light which had been placed in that location was 
not lit. Had the area been better illuminated, Lawson would 
have seen that instead of a bl
ack hole descending sixty feet to 
the ground, there was in fact a ﬁfloor™™ of interlaced piping 
approximately 8 feet beneath him. 
In that light he was only able 
to see what he described as a ﬁ4 x 4™™ board, which the factory 

representative told him to stand on; even so, he could not see 
what was supporting it. To his eyes the entire area looked like a 
death trap.
6 Lawson, already fearful because 
of the threats which he had 
earlier received and unhappy with the earlier greeting given 
him by one of the Ray brothers, suffered a panic attack and 
rather quickly concluded that he was being set up for an injury.
7 Lawson did not know it, because he was unfamiliar with the 

boiler entry rules, but a safety watch had in fact been assigned 
to him. That individual, believed to be Jim Ryman, had not yet 
arrived on the scene. In retrosp
ect, it is apparent that no one 
expected Lawson to enter the manway at that particular mo-

ment. Instead, he would have been obligated to go get the ap-
propriate tools and assure himsel
f that he was accompanied by 
the safety watch.  
The problem was that no one had told him what the proper 
procedures were. He therefore looked around, saw that he had 
no assistance, believed he was bei
ng placed in a dangerous area 
where a slip could cause his death and decided, not totally un-
reasonably, to get out of ther
e. He then looked for both his 
foreman and his leadman. He 
found the leadman but was able 
                                                          
 6 Objectively, the facts do not demonstrate anything of the sort. The 
4-by-4 was a 4-by-10 inch plank which had been placed upon a rela-
tively horizontal ladder which was in 
turn triangulated against the side 
of the vertical piping which was near
by. It was apparently quite safe 
had one the experience to know it.  
7 In fact, Cline testified that one of the Rays had accused Lawson of 
making an aggressive, obscene remark on the first day Lawson had 
returned. Thus, assuming that Ray reported something close to the truth 
to Cline, both Ray and Lawson Sr. had had some sort of mutual ani-
mosity pass between them on that day.  
to say only that he was ﬁnot going to go in the hole.™™ He went 
on and looked for the foreman but could not find him, eventu-
ally ending up in Cline™s office. 
He could not real
ly explain his 
concerns to Cline, saying only that he hadn™t understood what 
the general mechanic™s job entailed and he wasn™t going to go 
into that hole, but was going to quit. He and Cline discussed 
that decision for a moment, but 
he was adamant and told Cline 
that he was not coming back.  
A few days later, on Octobe
r 24, Lawson hand-delivered a 
three-page letter to Cline more clearly explaining what had 
happened, advising that he had not been told any of the safety 
procedures until he discussed it 
with others after he had quit. 
Cline signed a copy of the letter saying that he disagreed with 
Lawson™s characterization of what had transpired.  
Aside from the question of whether or not Lawson properly 
described what had happened in the letter, whether his quit was 
appropriate, or whether his fail
ure to enter the hole was a re-
fusal to perform the work, one thing is quite clear: at no time 
had this former machinist ever been inside a company boiler 
before; he had no training with respect to the safety procedures, 
including the requirement of a sa
fety watch, and he had no 
knowledge of what to expect once he got inside the boiler. Fur-
thermore, Respondent™s own depa
rtment manager, Markegard, 
acknowledges that the work area
 should have been better illu-minated. Had the lighting been
 set up properly, Lawson could 
have seen that he was not being led into some sort of trap. In 
those circumstances, it is not 
unreasonable to conclude that 
Respondent had not taken sufficient steps to guarantee that 
Lawson would have be able to succeed in his new assignment. 
Although Cline attempted to explain his belief that Lawson had 
acted unreasonably, he never di
sagreed with Lawson™s asser-
tion that proper training had not taken place. The job itself, 
cleaning pipes with a wire wheel,
 was certainly not a difficult 
job. It could have easily been done by a laborer or anyone with 
higher skills.  The real issue to be decided here is whether or not an em-
ployer who has committed extensive and inherently destructive 

violations of the Act, in circum
stances where it has never taken 
any real steps to remedy them, and has specifically discrimi-
nated against the individual in 
question, can honestly contend 
that the employee was given full opportunity to succeed where 

his job had changed and when it took no steps whatsoever to 
ensure success. Indeed, the contrary appears to be true; it as-
signed Lawson to a new job, telling him to perform the best that 
he could. Cline must have know
n, because the boiler was shut 
down, that there was 
at least some likelihood that Lawson 
would be assigned to work in th
e boiler. He also knew that as a 
machinist Lawson had never worked there before. Some sort of 
advice to Lawson™s immediate s
upervisors about his lack of 
experience in certain areas and with respect to boiler safety 

procedures does not seem unreas
onable. Indeed, the failure to 
alert Lawson™s immediate superiors seems more than mere 

dereliction; its smacks of trolling for Lawson™s failure. Accord-
ingly, I conclude that Respondent™s
 apparent effort to reinstate 
Lawson on October 16Œ17, 1989, failed to meet the require-
ments of a proposed Board orde
r (as initially recommended by 
Judge Pannier) and that backpay shall continue until such time 
as a proper offer of reinstatement is made.  
Sisson™s Loss in AP II 
Does not Bar Recovery Under
 AP I  
When the strike began, Sisson was a secondary treatment 
operator in the environmental de
partment. The General Counsel 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546asserts that Sisson™s backpay begins May 25, 1988. Respondent 
defends on the ground that Sisson had declined an offer of rein-
statement and that her case has been dismissed by Judge Pan-
nier, with the Board™s affirmance, in 
AP II
. It argues therefore 
that AP II extinguished any right she had to reinstatement and 
backpay. The General Counsel a
sserts, and I find myself in 
agreement with him, that 
AP II
, insofar as Sisson is concerned, 
dealt only with an in
termediate offer Res
pondent made offering 
her the relief position. Judge Pannier adverts to such an offer 

and it is in evidence here as Respondent™s Exhibit 54(a)Œ
Cline™s letter of February 24, 1988, offering her reinstatement 
in ﬁ[her] pre-strike department
.™™ That offer, of course, came 
some 3 months before her own 
job actually opened up. She was 
well aware, as was the entire community by that time, that Re-
spondent was offering only entry level jobs. She was also aware 
that letters of this sort were transmitting only entry level job 
offers. Simultaneously, as furthe
r explicated by Judge Pannier, 
Respondent also posted the relief operator job for intraplant 
bid, promoting the relief operat
or from ﬁthe bottom of the pro-
gression ladder™™ to regular oper
ator. Judge Pannier found that 
Sisson did not timely file an 
unfair labor practice charge 
regarding her treatment with re
spect to Respondent™s handling 
of that job opening. In any event it was an offer of an opening 
which fell into the inherently 
discriminatory category as de-
fined in AP I. It was not her old job. As the Board held in 
AP I, ﬁrelief™™ jobs are not the same as the permanent version of that 
job. ﬁReliefs™™ have no regular 
schedule and are often used in more menial tasks.  
The General Counsel™s contention here does not deal with 
that particular circumstance, 
but instead with her own job, 
which became available for Sisson on May 22, 1988, and which 

is clearly encompassed by Hiebert™s original charge in 
AP I. Sisson, like everyone else who had a progression system in his 
or her department, was a victim of the inherently destructive 
recall system. Her old job became
 available on May 22, but she 
was never offered it. Indeed, by that time Respondent had 
stricken her name from the preferential recall list on the 
grounds that she had failed to accept its offer of February. That 
it had no right to do with respect to her own job.  
Accordingly, I conclude and am
 in agreement with the Gen-
eral Counsel, that Sisson™s circumstances are fully encom-
passed by 
AP I and that 
AP II does not serve as a bar to recov-
ery. Even a striker™s acceptance 
of a position which is not sub-
stantially equivalent to his pres
trike job does not extinguish his 
entitlement to full reinstatement. 
David R. Webb Co
., 291 
NLRB 236 fn. 3 (1985), enfd. 888 F.2d 501 (7th Cir. 1989), 
cert. denied 495 U.S. 956 (1990). Indeed, 
AP II sought to begin 
her backpay period in February, some 4 months before any 

entitlement became available to her under 
AP I
. The claims do 
not even compete with one anot
her. She was always a victim 
under AP I, and the fact that she had a cause of action as a sec-
ond-time victim in 
AP II
, which she was unable to perfect, has 
no impact on remedying the first.  
Overview of Backpay E
ligibility for Backpay  
Due to the somewhat fluid nature of this case, for the most 
part a necessary result of the Ge
neral Counsel™s attempt here to 
reconstruct the recall system 
in the way which Respondent 
should have, it became necessary to make certain preliminary 

determinations of eligibility for recall. In that regard, I issued, 
on November 14, 1994, a document entitled ﬁInterlocutory 
Determination of Eligibility for Backpay.™™ In that document I 
determined that approximately 13
 individuals were not eligible for backpay for various reasons. 
In addition there were others 
whose backpay periods were dete
rmined to have been shorter 
than alleged. This resulted in 
other individuals ﬁstepping in™™ to 
the backpay periods which the 
General Counsel had earlier 
alleged belonged to the now determined to be ineligible indi-
viduals. The General Counsel then issued on November 21, 
1994, a document entitled ﬁLi
quidation of Backpay Claims 
Pursuant to the Interlocutory Determination.™™ In that document 
the General Counsel tracked my findings of ineligibility and 
adjusted the backpay claims fo
r individuals whom the General 
Counsel had determined would step into the shoes of the ineli-
gible persons. A review of that
 document led me to conclude 
that I had made some inadvertent errors in my initial interlocu-

tory determination and accordingly, on January 13, 1995, I 
issued a revised interlocutory determination of eligibility for 
backpay. This document correc
ted certain errors and also up-
dated the new backpay periods 
for those individuals who had ﬁstepped in.™™  
At this point it is appropriate to discuss the reasons for de-
claring those individuals to be in
eligible for backpay. Each of 
them will be discussed in turn.  
In general, there are three cate
gories of individuals which re-
late to either eligibility or subsequent cutoff. These are dis-
cussed in the initial interlocutory determination of eligibility of 
backpay but I repeat them here
. They are: (1) a person who, 
before the strike ended, took 
such action which would arguably 
cause him or her to lose employee status under Section 2(3) of 
the Act. Specifically, see Justice Fortas™ observation in 
Fleet-
wood Trailer Co., 389 U.S. 375, 378 (1967). (2) A person who 
is a victim of the unlawful entry level recall system. See 
NLRB v. Erie Resistor Corp
., 373 U.S. 221 (1963). Those individuals 
are treated as discrimina
tees under the doctrine of 
Abilities and 
Goodwill, 241 NLRB 27 (1979), enf. denied on other grounds 

612 F.2d 6 (1st Cir. 1979). (3) A person whose prestrike job 
was not governed by Respondent™s job progression promotion 
system. That category includes j
ourneymen in the maintenance 
department and certain persons 
in the so-called small depart-
ments section. These individuals
 are regarded and treated as 
true victims under 
Laidlaw Corp
., 171 NLRB 136, enfd. 414 
F.2d 99 (7th Cir. 1969), cert. den. 397 U.S. 920 (1970). Senior-

ity in recall has been applied to them.  
Respondent and General the Coun
sel have treated the ﬁlump 
sum™™ employees as a separate ca
tegory. I do not regard them as 
a separate category at all but 
simply a part of category number 
2 above. As I observed, supra, each of them had been placed on 
the recall list but was subject to the inherently destructive sys-
tem of recall. At the time each of those individuals chose to 
take the lump sum from the retirement plan, none had been 
properly offered reinstatement; all were subject to the entry 
level job recall system. Therefore, when they elected to take the 
lump sum, they were already unfair labor practice victims, se-
verely damaged by Respondent™s
 inherently destructive con-
duct. Respondent uniformly insisted
 that each sign a boilerplate 
form to obtain his or her retirement money and conditioned 
getting that retirement money u
pon its adhesion language re-
quiring them to resign. It seems clear to me that the offer is 

simply a continuation of the previous unfair labor practiceŒ
conduct designed to prevent these individuals from ever return-
ing to work. Accordingly, I reject Respondent™s defense that 
those resignations were free and uncoerced. As a result, each of 
those individuals who signed Res
pondent™s form is entitled to 
reinstatement with backpay.  
 ALASKA PULP CORP. 547It is true that there are other resignations that occurred during 
that same period which appear to be voluntary. Those will be 
dealt with on an individual basis below.  
The backpay specifications recognize that there are 12 ﬁde-
partments™™ in which Respondent™s
 employees are 
entitled to reinstatement. In actuality there are ten true departments and 
two other smaller categories including what have been desig-
nated as ﬁsmall departments™™ and 
ﬁspecial situations.™™ Each of 
these groupings will be discussed seriatim, taking each dis-
criminatee by name. At the end of the discussion with respect 
to each individual, a dollar figure is shown in the right hand 
column. That dollar figure represents a total backpay figure. In 
any instance where the total bac
kpay figure is not in dispute, 
the underlying specification has been omitted. For the most part 
the specification for each individual person is found in the 
fourth amended consolidated co
mpliance specification, volume 
II, Appendix C, or as revised in the November 21, 1994 liqui-

dation document. There are, however, other corrected versions 
which were made at other times. A specific exception to that is 
Edward Reiner, whose backpay specification appears in Ap-
pendix D. The appendix is larg
e, it has been amended and 
modified on several occasions. It will serve no purpose to re-
produce those portions of that appendix which are not in sig-
nificant dispute. I do reproduce certain specifications, particu-
larly where certain quarters of interim earnings are in dispute 
and/or have been modified by 
the discussion. I have also cho-
sen not to reproduce certain specifications even though they 
have been modified, usually as 
a result of a changed eligibility 
period, if there is no dispute over the calculation.  
Each of these individuals will 
be discussed by
 department. 
As noted there are 10 departme
nts and 2 special categories. 
These departments are numbered I through XII and are in ac-
cordance with the tab and organizational system utilized by the 
General Counsel throughout. They are: 
 I. Log Handling 
II. Woodroom  
III. Digesters  
IV. Bleach Plant  
V. Machine Room  VI. Finishing Room  
VII. Warehouse  
VIII. Technical Department  
IX. Utilities  
X. Small Departments  
XI. Maintenance Department  
XII. Special Situations  
 Each individual will be discusse
d in the same order in which 
his or her name appears in th
e Revised Interlocutory Determi-
nation of Eligibility for Backpay which I issued on January 13, 

1995.  Individual CasesŒDiscussion  
I. LOG HANDLING 
 Rance Dailey  
Dailey™s most recent backpay specification appears in the 
General Counsel™s errata of August 1, 1995. Respondent™s principal defense is that Dailey fa
iled to respond to an offer of 
reinstatement followed by a claim that he abandoned any inter-

est in his job by taking a full-time position with the United 
States Postal Service. Dailey had been a sorting crane operator 
at the time of the strike. The offer which Respondent made in 
November 1987 was to an entry level job in the log handling 
department. Dailey si
mply did not respond. I find that he was 
not obligated to do so and that the offer can be ignored as le-
gally insufficient, the offer was part of the inherently destruc-
tive recall system.  
The specification asserts that Dailey™s backpay period begins 
on March 6, 1988, and ends in the third quarter of 1993 when 
the plant closed. He says that he
 had applied for work with the 
Postal Service in June 1987 and 
was notified of their decision 
to hire him in December 1987. He
 describes his job as a build-
ing maintenance employee a
nd beginning in January 1988 it 
had became regular employment. Thus, at the time Respondent 
made its offer of an entry level job on November 25, 1987, 
Dailey became an immediate victim of a discriminatory job 
offer. He was entitled to ignore it and wait for a proper offer.
8A proper offer should have come in
 March 1988, but did not. At 
that time he was employed by the Postal Service and remained 
employed there at the time of the hearing.  
It may well be true that if gi
ven the choice between returning 
to the mill or staying at the Postal Service, Daily might have 
chosen to remain with the Postal Service. However, Respon-
dent never put him to the test and there is no showing that by 
accepting and remaining with the Postal Service that he aban-
doned his interest with Respondent. Accordingly, I conclude 
that Dailey is entitled to backpay pursuant to the specification 
as set forth in an August 1, 1995 
errata. The errata also corrects 
the severance pay figure as well. 
 1. Total Backpay     $48,849  
2. Pension Credit  5.57 years  
3. 401(k) Matters           401  
4. Severance Pay         3,856  
Scott Foss Sr.  
The most recent backpay specification for Foss is found in 
the General Counsel™s liquida
tion document dated November 
21, 1994. Respondent defends on 
the ground that he refused a November 12, 1987 job offer and was thereafter removed from 
the recall list. It also asserts that he was permanently employed 
elsewhere. At the time the strike began, Foss was a boom op-
erator, the third highest job in the department. Respondent™s 
November 12, 1987 letter prompt
ed Foss to speak to Personnel Director Jess Cline. He learned from Cline that the job being 
offered was an entry level job, relief bundle deck person. On 
November 11, Foss responded by letter saying that he was will-
ing to return to work if he could be reinstated to his old job, 
mill boom man and assistant boat operator. Respondent then 
struck him from the list by its 
letter of November 13, 1987, and 
Foss responded with a letter dated November 24, 1987, asking 
that his name be left on the list for his old job. Respondent did 
not put him back on the list as he would not accept the entry 
level job. Clearly Foss is a dire
ct victim of the unlawful and 
discriminatory recall system and 
was entitled to ignore the offer 
of the entry level job.  
Foss is married to a native American whose family is in a 
Indian village known as Klawoc
k. That village is located on 
Baranof Island (the same island as
 Sitka), but is
 accessible only 
                                                          
 8 Moreover, even under 
Laidlaw
, an economic striker is entitled to 
refuse to accept jobs which are not s
ubstantially equivalent to his old 
job and await the offer of his prestrike job. 
Rose Printing Co
., 304 
NLRB 1076, 1078 (1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548by air or boat. He testified that 
in June or July 1987 his family 
left Sitka for Klawock, princi
pally for financial reasons. He 
followed them in December and found it easier to get by on 
subsistence there as her family helps out for they ﬁshare what 
we catch,™™ i.e., subsistence fi
shing. He has maintained his 
home in Sitka and he has a son w
ho lives it Sitka as well. He 
testified that he occasionally finds work with South East Steve-
dore Co., first getting on their casu
al list as a longshoreman in 
March 1988. He has worked for them on and off since that 

time. He has also been employed by Klawock Timber, worked 
for an apartment house, for a 
construction company and as a 
dormitory manager. In addition, he has worked at odd jobs 

through the state job service. He has also found work with 
Phoenix Logging and the Catholic Community Services.  
Respondent contends that his re
moval to a native village and 
his intermittent employment amounts to a self-removal from 
the job market. I disagree. Had 
Respondent offered him his old 
job, he clearly would have taken it. It had the opportunity to do 
so beginning February 24, 1988, a time when his move to Kla-
wock was easily reversible. Furt
hermore, there is no showing 
that he did not seek work unde
r the circumstances. Indeed, the 
evidence shows the contrary. Ho
wever, the General Counsel 
has agreed to strike his 1993 gr
oss backpay claim for he has not 
provided any interim earnings data. The backpay specification 
ends with the fourth quarter 
of 1992. I conclude that Respon-
dent has not shown that Foss deli
berately withheld his services 
from the job market. Accordingly, Foss is entitled to full back-
pay as set forth in the job specification. He is therefore entitled 
to pension credit from February 24, 1988, to December 31, 
1992. The ending date is consiste
nt with the date on which his 
backpay period was cut off.  
 1. Total Backpay    $104,033  
2. Pension Credit  4.75 years  
3. 401(k) Matters             401  
4. Severance Pay        16,070  
Marvin Grant  
Grant had been employed in the log handling department for 
over 15 years prior to the strike. He was a mill boom man, the 
third highest job in that depart
ment. After the strike was over, 
he signed up to return to work. In July 1987 he accepted Re-
spondent™s offer to the entry level job of relief band cutter de-
spite the fact that he had not done that job since about 1970 
when he had been hired and despite 
the fact that it is one of the 
most dangerous jobs in the m
ill. In November 1987 he learned 
of an interdepartment bid, and decided to bid for the cleanup 
job in the Woodroom. That too, 
is a entry level job and pays 
$3ŒperŒhour less than his old job of mill boom man.  
Respondent argues that by accepting the interdepartment bid, 
Grant waived his right to any claim on the mill boom job. I 
reject that contention. By offe
ring him only an entry level job 
in his old department, rather than his old job, Respondent made him a victim of the discriminatory entry level recall system. He 
is clearly entitled to an offer to return to his old job. That job in 
fact opened up on May 31, 1988, only 6 months after he bid 
into the Woodroom. Respondent™s
 argument that he somehow waived his claim to that job is without factual support. The mere fact that he chose to try another line of work while await-
ing recall to his proper job is s
imply evidence that he was at-
tempting to meet his obligation of mitigating backpay and to 
get away from a dangerous job which had been improperly 
given him.
9 Grant is entitled to backpay as alleged in the speci-
fication found in General Coun
sel™s liquidation document of 
November 21, 1994. That takes in
to account the fact that he 
would have been promoted to a
ssistant boat operator in June 
1992. Since Grant was employed at the time the mill closed, he 
did receive a severance payment of $11,730. However, since he 
was employed on the wrong job, rather than his proper job as 
assistant boat operator at the time the mill closed, he is entitled 
to an additional $4340 severance pay.  
 1. Total Backpay        $10,533  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay            4,340  
Alan Gray  
Gray™s backpay specification 
is found in the General Coun-
sel™s liquidation document of November 21, 1994. Prior to the 
strike Gray had been a deck transfer man, the fourth highest job 
in that department. Due to a revision in staffing in November 
1988, that job became known as the bundle crane job. Accord-
ing to the backpay specification, under theory A Gray would 
not have been recalled to his job until January 12, 1992. When 
the strike ended on April 7, 1987, his job had been filled by a 
permanent replacement. Gray is the first individual who we 
address whose backpay claim 
is defended by Respondent™s 
contention that he resigned in 
order to take his retirement ac-
count in a lump sum. The lump 
sum issue is addressed above in 
much more detail. Gray™s situation differs little from the gen-
eral decision made above in which I reject the lump sum resig-
nations as a defense. The only 
complication to Gray™s circum-
stance is that after taking his 
lump sum in June 1987, he left 
Sitka to take a job with his brother-in-law™s company in Spo-
kane, Washington. At the time he took that job he did not know 
whether it would be permanent, but he has resided there since. 
He is a member of the Shee Atika (Sitka) Indian Tribe and has 

family roots in Sitka. It is also true that he sold his home in 
Sitka in October 1987 when he m
oved to Spokane, but says that 
the sale was principally due to
 a divorce which had occurred 
shortly before. None of these 
circumstances, including Gray™s 
knowledge that he was risking hi
s job by signing the resigna-
tion form, assists Respondent here. The law is quite clear that 
resignations in these circumstances are not a defense. Accord-

ingly, Gray is entitled to backpay as alleged in the specifica-
tion.   1. Total Backpay     $32,392  
2. Pension Credit  .75 years  
3. 401(k) Matters  None  
4. Severance Pay        6,059  
Robert Kinville  
Kinville is one of approximately 35 individuals for whom 
there is really no dispute with respect to the calculation. His 
circumstance is remarkable only because he is a named dis-
criminatee in 
AP I
. At the end of the strike his job was mill 
boom operator, the third highest job in the log handling de-
partment. He had accepted an entry level job after the strike 
ended. Judge Wacknov found th
at he was unlawfully dis-
charged on November 23, 1987. Ho
wever, Kinville was also a discriminatee under theory A. U
nder that theory he should have 
been recalled on December 10, 1987, as mill boom operator. In 
                                                          
 9 David R. Webb
, supra. 
 ALASKA PULP CORP. 549the spring of 1989, he was actually reinstated as a tug boat op-
erator and his backpay period ended. Accordingly, the parties 
are in agreement that his backpay period begins in the fourth 
quarter of 1987 and ends in the second quarter of 1989. The 
General Counsel asserts that he is entitled to additional pension 
credit for a time period beginning November 23, 1987, and 
ending March 14, 1988, as he had taken his lump sum retire-
ment in May 1994. In accordance with the General Counsel™s 
allegation, he shall be credited with an additional .3 years™ re-
tirement credit. As Kinville remained employed until the mill 
closed, he has already received his full severance pay. 
 1. Total Backpay    $13,344  
2. Pension Credit  .3 years  
3. 401(k) Matters  None  
4. Severance Pay  None  
Shawn McLeod  
McLeod is a named discriminatee who had been stricken 
from the recall list because of 
alleged strike 
misconduct. Judge Wacknov rejected the contenti
on and found Respondent had no 
justification to bar him from reinstatement.  His backpay speci-
fication is found in the General Counsel™s liquidation document 
of November 21, 1994, Appendix 
III. There is no dispute with respect to the calculation. Before the strike he operated the 
bundle crane and he should have been reinstated on April 4, 
1988. His net backpay has been adjusted due to my finding that 
Petraborg is ineligible for recall. This results in a promotion for 
McLeod as shown in the most cu
rrent backpay specification. 
McLeod™s interim employment wa
s with Respondent in another 
job. There is no dispute with respect to the accuracy of that 
calculation. As a result, there is no need to adjust his pension 
credit or his severance pay, fo
r he received the proper amount. 
 1. Total Backpay       $13,591 
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
John Petraborg  
Petraborg had been employed by the mill for 11 years prior 
to the strike which began in July 1986. Even before the strike 
Petraborg had purchased a comm
ercial fishing boat and bor-
rowed from his family several th
ousand dollars in order to pur-chase a commercial fishing license. He used that license during 
the strike to engage in commerc
ial fishing. Subsequently, after 
the strike was over, he decided not to request recall and did not 
place his name on the list of employees seeking recall. In Octo-
ber 1987 he applied for the lump sum retirement money, sold 
the commercial fishing license he
 had and bought a better one 
for $22,000. Since the beginning of the strike up to the present 
time he has been self-employed as a commercial fisherman. It 
is true that at various points in 
his testimony he asserted that he 
wanted to go back to work for Respondent. Frankly, however, 
based on his testimony over a 2-ye
ar period, his actions incon-
sistent with wanting to return to work, and his financial com-

mitment to a new career, I conclude the truth is that during the 
strike in 1986 he decided to b
ecome a commercial fisherman. 
He did so and has had considerable success in that endeavor. I 

therefore find that during the strike Petraborg abandoned any 
interest he had in returning to his job as a mill boom man or in 
any other capacity. Accordingly, I conclude, as I did in the 

interlocutory determination of eligibility, that Petraborg is in-
eligible for backpay in this matter. See 
NLRB v. Fleetwood 
Trailers Co., 389 U.S. 375 (1967).  
Todd White  At the time of the strike in July 1986, Todd White had been 
employed by Respondent for only 
about 6 months. He had been 
hired as a relief bundle deck operator and had become a bundle 
deck operator at the time the strike
 began. In fact he was work-
ing semiregularly on the sorting crane. The loss of income due 
to the strike concerned him grea
tly and impelled him to follow 
a dream which he had. Accordingly, he took $5000 which he 

had saved and established an automobile body shop business. 
He testified that he intended to stay in that business if it was 
successful, and he had no intention 
of returning to Alaska Pulp 
if the business succeeded. The business succeeded well enough 
so that by the spring of 1987, when the strike ended, it was 
paying his bills and he was qu
ite busy performing the duties 
that the business required. He testified in 1993 that the business 

became successful in 1989 and he currently employs two full-
time individuals and a high sch
ool student. One of those em-
ployees, Hinkle, has worked for him since 1987 and has been 

full time since 1988. In addition, 
his wife runs the office and 
serves as a parts runner.  
It is clear to me that the strike was a significant event in 
White™s determination of his own future. He lived with the 
strike for several months and decided that he would be better 
off establishing and running his own business. Accordingly, in 

October 1986, he started that bu
siness with no intention of re-
turning to Alaska Pulp. Indeed, he said that he was so busy that 

he did not even concern himself when the strike ended with 
finding out what the procedures were to go back to work at the 
mill. He simply had no interest
 in doing so and never did. 
Therefore, I conclude that White abandoned the strike when he 
established his auto body repair business in October 1986. 
NLRB v. Fleetwood
, supra. Accordingly, he is ineligible for 
backpay.  
Randy Williams  
At the beginning of the strike, Williams was a deck transfer 
man. He should have been recalled to that job on November 30, 
1987. In fact, he accepted an entry level job, eventually work-
ing back to his original job in the third quarter of 1991. There is 
no dispute with respect to the backpay calculation for Williams, 
except that, like McLeod, he benefited from the ineligibility of 
Petraborg. He would have been promoted a little bit earlier than 
he actually was. The loss of those promotions has been taken 
into account in the most recent specification found in Appendix 
III of the General Counsel™s November 21, 1994 liquidation 
document.   1. Total Backpay        $17,831 
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Larry Wright  
Both Larry Wright and his wife, 
Jullee, are discriminatees in 
this matter. The discussion here with respect to Larry applies 
equally to the subsequent discu
ssion of Jullee. On May 4, 1987, 
about a month after the strike en
ded, they went to see Respon-
dent™s personnel manager, Cline. Both were long term employ-
ees. Larry had worked for Respondent for over 10 years and 
was a bundle crane operator, the fourth highest job in that de-
partment. Jullee had worked in the machine room as back ten-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550der, having worked 8 years to get to that job, the second highest 
in that department. They asked Cline when they could expect to 
get their jobs back but were told that the only jobs which were 
available would be the entry level job in their respective de-
partments. They told him that they would be willing to return to 
work in their old jobs, but were not willing to wait for an entry 
level job and start all over again at the bottom of their depart-
ment.  They were aware of a company rule that said that Respon-
dent would not rehire former employees who had resigned 
without giving notice. They told Cline that they did not want to 

accept entry level jobs, so they might as well quit. Even so, 
they did not want to be penalized if they reapplied later for 
failing to have given 2 weeks™ notice. Cline told them that they 
would not be recalled that soon anyway. Cline asked his assis-
tant, Karla Parrish, to prepare 
resignation forms. She did so and both of them signed such forms that
 day. Each form stated ﬁIt is 
my intention to terminate my employment with Alaska Pulp 
Corporation effective 5Œ4Œ87.™™  
Despite that clear intention to resign, it is equally clear that 
they would not have done so, had they not had been faced with 
the illegal entry level recall system. I therefore do not regard 
these resignations as bars to reinstatement with backpay. Re-
spondent™s entry level recall syst
em has clearly been found to 
be illegal and these two individua
ls are direct victims of that 
system. In many respects these resignations are identical to the 
lump sum resignations which I 
have earlier found Respondent 
cannot rely upon.  
The figures for Larry Wright are set forth in the liquidation 
document of November 21, 1994, Appendix III. They are not in 

significant dispute. The only comme
nt to be made is that he 
should have been called to his job as a bundle crane operator on 
July 14, 1987, and would have been promoted to mill boom 
operator in December 1987. He 
did have significant interim 
earnings, demonstrating his willingness to work during the 
backpay period. 
 1. Total Backpay    $120,312  
2. Pension Credit  6.15 years  
3. 401(k) Matters             401  
4. Severance Pay        10,057  
II. WOODROOM 
 Roy Anderson  
Anderson was hired by the Company in 1978 and by the time 
of the strike in 1986 had worked his way up to become the 
cutoff saw operator in the woodroom. That is the fourth highest 
job in the department. It had taken Anderson 8 years to reach 
the cutoff saw job. He struck with the others and at the end of 
the strike, signed up to return to work. In the meantime he had 
taken a part- time job with the City of Sitka as a janitor and 

light maintenance man. In mid-
July, Personnel Director Cline 
called him in for a discussion about a recall. Cline told him that 
an entry level job was available and asked if Anderson was 
ﬁinterested.™™ Anderson told him 
that he wanted his old job 
back but Cline replied that at the time there were only entry 

level positions available. Anderson declined to take the entry 
level job in his department. He says Cline told him at that point 

he was ﬁterminated™™ from the mill and then they had a discus-
sion about whether it was appropriate for Anderson to withdraw 
his pension money pursuant to the lump sum open period. 
Eventually, on December 16, 1987, Anderson did withdraw his 
lump sum.  
Respondent defends on the ground that Anderson declined 
the job offer and later resigned when he took his lump sum. The 
documentation shows that Anders
on was indeed terminated on 
July 15, 1987, but it is recorded as a ﬁquit,™™ taking another job 
locally. Anderson says that he 
never did that, but he may have 
said to Cline that he preferred his city job to that of an entry 

level mill job. He asserts that 
he would have taken his old job 
back.  
I conclude that Anderson, too, is a direct victim of the entry 
level job recall system. He was entitled to await the opening of 
his old job as cutoff saw operator.  
He is entitled to full backpay as alleged in the specification 
which is found Appendix II of the November 21 liquidation document. He should have been recalled on April 27, 1988. He 
would have been employed 
through September 30, 1993, re-
ceiving a promotion to A-1 operator at the end of October 
1988.   1. Total Backpay    $28,046  
2. Pension Credit  5.5 years  
3. 401(k) Matters           401  
4. Severance Pay        7,691  
Placido Castillo  
Castillo™s circumstance truly highlights the cruelty of the en-
try level recall system. At the time the strike began, Castillo 
was a senior employee who had worked his way from the bot-
tom of the woodroom progression system to the top job, head 
sawyer. In 1987 when the strike ended, he was 53 years old, 
intending to work until he retired at age 65. The head sawyer™s 
job is an automated one requiring little physical labor but a 
great deal of experience. The entry level job, relief spudder,
10 requires physical exertion suitable for a much younger person. 

That circumstance is generally 
true throughout the plant. The 
entry level jobs usually require physical effort while the more 
highly paid senior jobs in the progression are more automated 
and require knowledge and skill.  
He accepted a recall to the s
pudder/hog tender job shortly af-
ter the strike was over. He found it to be grueling, physical 
work which he is no longer capabl
e of performing. As a result 
he sought and obtained a transfer to the finishing room as a 
scaler, apparently first as a relief scaler. Again, he found that 
work to be physically demanding
. While working as a scaler he 
was able to progress one step in the finishing room to restacker. 
He tried those jobs for approximately 19 months until Novem-
ber 1, 1988, when he determined
 he could not perform work 
requiring that amount of physical 
effort although he was still in 
good health. Accordingly, he decided to take early retirement. 
Respondent does not quarrel with the contention that Castillo is 
eligible for backpay but asserts that his retirement in November 
1988 is the cutoff of any 
backpay entitlement.  It should be observed here that
 in 1987, Castillo™s wife re-
tired from her job as custodian at
 a local school. He admits that 
since his retirement in Novemb
er 1988, he has not worked for 
anyone else nor has he sought to work for anyone. He has in all 
respects regarded himself as retire
d. That failure raises serious 
questions of mitigation under Board law.  
                                                          
 10 In November 1988 the woodroom was reorganized and the entry 
level job became known as hog tender.  
 ALASKA PULP CORP. 551Castillo admits that he is not disabled and is capable of per-
forming his job as head sawyer. Board law clearly requires a 
backpay claimant to make efforts to obtain some sort of interim 
employment in order to mitigate the amount of backpay due 
him. Castillo, since the beginning of 1989 has made no such 
effort. He has simply considered
 himself retired. I conclude, 
based on his testimony that he 
has voluntarily removed himself 
from the job market as of that date. 
Roman Iron Works, 292 NLRB 1292 fn. 3 (1989). Therefore, although I find that he 

would have been entitled to backpay up through the plant clos-
ing had he sought employment dur
ing that period, I find that 
since that he did not, his backpa
y entitlement should cease with 
the fourth quarter of 1988. Accordingly, his backpay specifica-
tion is modified to strike all qu
arters beginning with the first 
quarter of 1989 and thereafter. A copy of Castillo™s backpay 
specification as proposed by the Ge
neral Counsel is attached as 
appendix. It can be seen from that exhibit that the General 

Counsel contended that his 
net backpay was $184,098. How-
ever, because I have stricken
 all amounts claimed beginning 
with the first quarter of 1989, I conclude that his net backpay is 
the sum of the quarters beginning with the second quarter of 
1987 and ending with the fourth quarter of 1988, $13,974.  
 1. Total Backpay    $13,974  
2. Pension Credit  Not applicable  
3. 401(k) Matters  Not applicable  
4. Severance Pay  None  
David Chartrand  
There is general agreement with respect to Chartrand™s 
backpay. He had been a spudder, one step above the entry level 
job of relief spudder. He should have been recalled on April 13, 
1987, but was actually recalled in the third quarter of that year. 
He reached full reinstatement on
 March 21, 1988. Indeed, his 
interim earnings in two quarters exceeded those of his gross 

backpay. The General Counsel has conceded that Chartrand 
was lawfully terminated on Ma
y 11, 1988, a month and a half 
after he reached full reinstatemen
t. There is no dispute regard-
ing the calculation.  
 1. Total Backpay    $7,621  
2. Pension Credit  .25 years  
3. 401(k) Matters  Not applicable  
4. Severance Pay  None  
Lester Davis  
At the time the strike began 
Davis operated the Bellingham 
Barker machine, the third highest job in the woodroom. In No-
vember 1988, the third highest jo
b in the department was redes-
ignated as the A-1 operator. He 
had been employed at the mill 
for 8 years, eventually rising to the job he held at the time of 
the strike. He signed up to return to work at the end of the strike 
but was not willing to take an
 entry level job. The General 
Counsel asserts that he should have been recalled on June 19, 
1988, about 14 months after the st
rike ended. He also asserts 
that Davis would have been redesignated as the A-1 operator in 
October 1988 and would have been promoted to the cutoff saw 
job in February 1989. Those figures are reflected in the back-
pay specification which is found in Appendix II of the Novem-
ber 21, 1994 liquidation document. Davis took advantage of the 
lump sum offer on June 5, 1987.  
Davis, like others, is a direct victim of the illegal entry level 
recall system and Respondent may not rely on the lump sum 

resignation as a justification for refusing to call him back to his 
old job. Therefore, the General Counsel™s backpay period ap-
pears to be correct, beginning with the second quarter of 1988 
and ending with the third quarter of 1993.  
Respondent, however, points to
 several periods of unem-
ployment asserting that there 
are periods of time where Davis failed to seek employment and failed to mitigate his backpay 

claim.  
The testimony shows that Davis is a member of the Shee 
Atika Indian Tribe who has a ﬁpolice record.™™ He does not 
describe what crimes he has been
 convicted of, if any, but ap-
parently that record hinders 
him from being employed by em-
ployers who will not hire persons 
with such records. He testi-fied that as the strike ended, he was then employed as a dis-
patcher for a local taxi company. He continued performing that 
work until April of the following year when he quit and went to 
work for a cold storage operation at Pelican, a small village 
located on Chichagof Island, no
rth of Baranof Island where 
Sitka is located. He says that he worked there for two seasons 
(apparently three), April through December 1989, 1990, and 
1991. Even so, those dollar figures are not substantial. His 
backpay specification is attached as an appendix. During the 5-

year backpay period, he had zero interim earnings in 11 quar-
ters. Nonetheless, he testified 
during all of those quarters he 
was either between jobs in Pelican or attempting to seek work, 

registering with the state unempl
oyment office and filing affi-
davits that he was seeking work during those periods.  
He admits during the fourth quarter of 1991 he was not seri-
ously looking for a job at that time although he was drawing 
unemployment benefits. In January 1992, however, he was in 
Sitka seeking work through the Mt. Edgecumb Hospital, the 
Sitka Tribal Council, the Sitka Community Hospital and other 
jobs. He also went to Juneau to look for work during June 
1992. He says the only job he was able to find in 1992 was with 
the cold storage company in Pelican. He admits he was not 
employed at all in 1993 although 
he applied for work with the 
cold storage company in Pelican, the Southeast Alaska Re-
gional Health Center in Sitka, the Shee Atika Hotel, and other 
places. He says that he applie
d at the Hotel on a monthly basis 
as he was under instructions to do so from the Sitka Tribal of-
fice.  Frankly, while I believe that Da
vis could have done a better 
job of searching for work, I do not believe Respondent has 
proven that he deliberately withheld himself from the job mar-
ket during those periods of time when he was unemployed. 
Work in this part of Alaska is difficult to find in any event and 
Davis has appears to have done at least the minimum amount of 
searching for work to satisfy his duty to mitigate. Even the 
quarter where he admits that he was not looking too hard, the 
fourth quarter of 1991, it would appear that cold storage work 
in Pelican was not available due to a seasonal downturn. These 
are factors beyond his or anyone™s
 control. Accordingly, I con-
clude that Respondent has not demonstrated that Davis failed to 
meet his duty to mitigate. Therefore, Davis is entitled to the full 
amount claimed by the General Counsel.  
 1. Total Backpay    $189,812  
2. Pension Credit  5.25 year  
3. 401(k) Matters             401  
4. Severance Pay          8,714  
Fred Dimaano  
At the time the strike began, Dimaano was a transfer opera-
tor in the woodroom, the second highest job in that department. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552He had been employed by Respondent for 9 years. When the 
strike ended he accepted Responde
nt™s offer of an entry level 
job, immediately becoming a spudder. During the strike he had 
decided that he needed to look for work and so had applied 
with the Alaska State Ferry System as he wished to become a 
steward. That job involves housekeeping and kitchen work 
aboard the ferries. While he was 
serving as a spudder, the Ferry 
System called to offer him a temporary job. It appears that the 
Ferry System, like many employer
s, first hires individuals on 
an ﬁon-call™™ basis, allowing them to accumulate sufficient 
seniority to become permanent. 
Dimaano says that on April 22 
or thereabouts the Ferry System called him for an ﬁon-call™™ 

job. He informed his supervisor that he was going to do so and 
he worked for 3 days, but learned that stewards were on call 
from Juneau or Ketchikan, not Sitka. As a result he decided the 
job was not steady enough and involve
d travel to get to it, so he 
returned to Sitka. Upon his retu
rn, he asked Personnel Director 

Cline if he could return to his job. Eventually Cline told him 
that he could not come back, apparently because, according to 
the Company, he had not given sufficient notice of quitting. 
Later, on June 9, 1987, he to
ok advantage of the lump sum 
offer and signed the form requiring him to resign in order to 

obtain the lump sum payment 
of his retire
ment account.  I conclude that neither of these circumstances is a bar to Di-
maano™s entitlement to backpay. In accepting the entry level 
job as spudder, he did not waive any right to the job he had held 
before the strike. Furthermore, his quitting that job without 
notice is not a bar to proper reinstatement either. It was Re-
spondent™s duty under the law to o
ffer him the correct job; it has never done so. Attempting to divert him to the entry level 

job was specifically found to be an unfair labor practice and if 
Dimaano chose to try to weather that hardship, he can hardly be 
faulted for trying to do better with the Ferry System. Both jobs 
were only interim empl
oyment in any event. Respondent cannot 
take advantage of its misconduct to bar him from the job to 

which he was entitled by law. Accordingly, I conclude that 

Dimaano is entitled to full reinstatement with backpay as al-
leged in the backpay specificati
on. In this regard, Dimaano has 
sought and obtained interim empl
oyment throughout the back-
pay period. There is really no dispute about the appropriate 
calculation.  
 1. Total Backpay    $101,213  
2. Pension Credit  6.5 years  
3. 401(k) Matters             401  
4. Severance Pay          9,336  
James Helfrich  
Except for the defense that Helfrich took the lump sum on 
June 30, 1987, there is no dispute with respect to his entitle-
ment to backpay or to the calculation. Helfrich had been a ring-
barker prior to the strike, the fifth highest job in the woodroom. 
He, too, was a direct victim of the entry level recall system and 
as such, falls within the general category of persons where the 
lump sum resignation defense has been rejected. The General 
Counsel asserts that his backpay 
period begins on September 4, 
1988, and the parties have agreed that he left the work force in 

order to retire on April 1, 1989. A
ccordingly, he is
 only entitled 
to two quarters of backpay as follows.  
 1. Total Backpay    $7,391  
2. Pension Credit  .85 years  
3. 401(k) Matters         401  
4. Severance Pay  None  
Henry Johnson  
Henry Johnson had been a Bellingham barker operator, the 
third highest job in the departme
nt and which later became the A-1 operator job. The General Counsel asserts that his backpay 
begins on August 25, 1988, and runs through the entire backpay 
period. Respondent does not offer a defense with respect to 
him. He had substantial interi
m earnings during that period, 
apparently because he took a job with Respondent.  
 1. Total Backpay        $17,480 
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Esther Ozawa  
Ozawa had been hired 9 months before the strike and worked 
her way up to screen tender job, the third from the bottom. In 

fact, she had been trained on two jobs above her, ringbarker and 
cutoff saw. At the time the strike ended, she and her husband 
were engaged in commercial fish
ing. She did say that at one 
point she went to the union hall and learned from Bill Burns, 

another striker, that Respondent
 was only recalli
ng individuals to entry level jobs. She did not like that idea and decided that 
she did not wish to do that.  
Respondent defends its failure 
to recall her on the ground 
that she never signed up on the recall list. It appears that on 
about May 1, 1987, Respondent sent
 a letter requesting strikers 
to advise it whether they wanted to return to work.
11 However, in my view whether Ozawa took steps to place her name on the 
Laidlaw list or not, Respondent should have treated her as if 
she had been on the Laidlaw list. Respondent acknowledges in its letter of April 13, 1987, to Jesse Jones, the Union™s presi-
dent, that it would not honor his letter requesting unconditional 
reinstatement of all the strikers, giving the recent decertification 
election as its reason. In my view, the Union™s decertification is 
irrelevant with respect to a re
quest for reinstatement (R. Exh. 
34(a)). See 
United States Service Industries
, 315 NLRB 285, 
286 (1994), and the case cited therein, 
Marlene Industries 
Corp. v. NLRB, 712 F.2d 1011, 1017Œ1018 (6th Cir. 1983). 
Thus, Ozawa will be considered
 as having made an uncondi-
tional offer of reinstatement and 
should have been on the recall list.  
Moreover, as the General Counsel points out, even if she ne-glected to place her name on the list, she had learned by that 
                                                          
 11 An exemplar in evidence is R. 
Exh. 4. It reads as follows:  
Dear :  
Our records indicate you have not requested preferential 
reinstatement. If you do not do so by June 7, 1987 we will 
consider you to have abandoned your job.  
To request preferential reinstatement you may telephone 
or write a letter to our office.  
Those employees who are eligible for preferential rein-
statement will be offered reinstatement to their pre-strike 
department when a permanent vacancy exists.  
Such offers will be made based upon a merit system as 
evaluated by the Company on prior performance.  
If you have any questions, please advise.  
 Sincerely,   /s/ Jess Cline  Jess Cline  Industrial Relations/  
Personnel Manager  
 ALASKA PULP CORP. 553time that Respondent was utilizing a recall system which was 
certainly unfair and ultimately 
found to be inherently destruc-
tive of employee Section 7 rights
. Therefore, in a real sense, 
there is no reason to require her 
to actually put her head into the 
noose in order to be discriminated 
against. It would have been a 
futile act for her to have done so. Accordingly, I am of the view 
that she is entitled to backpay for the entire period as alleged in 
the backpay specification. In this regard, I note that the General 
Counsel has taken into the account
 the fact that for four quar-
ters, beginning with the fourth quarter of 1987, she was invol-
untarily out of the job market due to a pregnancy and postbirth 
child care. That temporary absence from the work force does 
not in any way disqualify her from
 the rest of the backpay pe-
riod. During that time she had a great deal of interim employ-
ment. With respect to determini
ng her retirement credit, I am 
uncertain what the retirement plan rules are with respect to 

credited time for persons off wo
rk due to pregnancy. Accord-
ingly, I award the full 5 years™ credit to which she would ordi-
narily be entitled. In the event the rules prohibit her from being 
credited for the 1 year that she was off, the rule will govern. 
With that exception, I adopt 
the backpay specification as 
drafted by the General Counsel and found in Appendix II of the 

liquidation document of Novemb
er 21, 1994. It provides: 
 1. Total Backpay    $30,090  
2. Pension Credit  5.0 years  
3. 401(k) Matters           401  
4. Severance Pay        3,000  
R. Primacio  
Primacio was a transfer operator at the beginning of the 
strike. Respondent acknowledges 
that it should have recalled 
him and there is no dispute with respect to the backpay period 
under theory A. The parties are also in agreement that his injury 
on February 1, 1989, terminated 
backpay liability on that date. 
The General Counsel™s backpay specification takes into account 

the fact that his job was redesignated as cutoff saw operator in 
October 1988. Primacio had in fact accepted an entry level job 

with Respondent during this period of time.  
 1. Total Backpay    $7,459  
2. Pension Credit  None  
3. 401(k) Matters  None  
4. Severance Pay  None  
Mark Simmons  
Simmons is a named discrimina
tee specifically found to have 
been discriminated against by Judge Wacknov in 
AP I.
 Judge Wacknov found that about a week before the strike ended Re-

spondent offered him a job in a 
different department which he 
declined on the grounds that othe
rs needed it more. Respondent 
then decided he had quit and did not even send him the May 1 
letter establishing a J
une 7 deadline for notification of intent to 
be placed on the recall list. Judge Wacknov found that Sim-mons wrote a letter requesting to be placed on the list and that it 
was timely. Respondent nonethele
ss declined to do so. The 
Board adopted Judge Wacknov™s finding that such conduct 
violated Section 8(a)(3) and (1).  
After Simmons testified before
 Judge Wacknov, he and Re-
spondent™s Cline had a telephone
 conversation which resulted 
in Cline writing him a letter da
ted March 22, 1988. In that let-
ter, Cline stated that he had 
placed Simmons™ name on the pref-
erential reinstatement list and that a job was available in his 
ﬁpre-strike department.™™ It directed him to report to work no later than March 29. On March 29, Simmons wrote back saying 
that he declined the offer to come back to work because he 
understood that it was for a job that was ﬁinferior to my pre-
strike job.™™  
Respondent asserts that the job 
in fact was the same as his 
prestrike job, but I find as a ma
tter of law that it was not. Sim-
mons had been a spudder which was the second lowest job in 

the department, the lowest be
ing ﬁrelief spudder.™™ While the 
jobs are not a great deal different in terms of the work to be 
performed, the relief spudder is not guaranteed a shift or a 
schedule, but is an on-call em
ployee. Simmons had long since 
gone beyond that level. Had Re
spondent actually offered him 
the job of spudder, rather than 
the vague phrase ﬁreinstatement 
to your pre-strike department,™™ a clear reference to the entry 

level job which everyone incl
uding Simmons knew, I might be 
persuaded. However, if Respondent
 wished to offer him his old 
job, it could have said so. It 
did not. Accordingly, I conclude 
that Simmons was entitled to the job of spudder, rather than 
relief spudder.  
Simmons™ case raises no other issues and I accept the Gen-
eral Counsel™s backpay specifi
cation with respect to him.  
 1. Total Backpay    $96,777  
2. Pension Credit  5.5 years  
3. 401(k) Matters           401  
4. Severance Pay        2,244  
III. DIGESTERS  Teophilo Agne  
At the time the strike began Agne was the 1st helper. That 
job is the third from the bottom (or third from the top) in that 
department. The backpay specification asserts that Agne should 
have been recalled on Ma
y 16, 1987. Respondent acknowl-
edges that Agne is entitled to backpay and there is no dispute 
about the calculation under theory
 A. Accordingly, Agne is 
entitled to backpay as asserted in the backpay specification 
found in Appendix II of the November 21, 1994 liquidation 
document. The extensive amount 
of interim earnings which is 
shown in that document repres
ents employment by Respondent 
as Agne did accept an entry level j
ob. It also reflects that had he 
been put in his proper job in May 1987, he would have been 
promoted to acid maker on February 21, 1989.  
 1. Total Backpay    $52,948  
2. Pension Credit  None  
3. 401(k) Matters  None  
4. Severance Pay  None  
Mar Castillo  
Castillo, like Agne, had been a 1st helper in this department. 
The specification alleges that he 
should have been called to his 
previous job on September 20, 1987. Sometime in the third 

quarter he accepted an entry level job in the digesters depart-
ment. Respondent acknowledges that Castillo is 
entitled to 
backpay under theory A and there 
is no dispute with respect to 
the calculation. He also had 
substantial interim earnings and 
worked for Respondent in a lower level job than he was entitled 

to until he retired about December 1, 1989. Accordingly, he is 
entitled to backpay set forth in the specification found in Ap-
pendix II of the November 21, 1994 liquidation document.  
 1. Total Backpay    $6,936  
2. Pension Credit  None  
3. 401(k) Matters  None  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5544. Severance Pay  None  
Gary Hansen  
In a sense, Gary Hansen and his wife, Bernice Hansen, 
should be processed together because of their common conduct 
after the strike. However, they held different jobs in different 
departments and their backpay periods are different. I therefore 
choose to process them separately, although there are overlap-
ping facts and family concerns which would warrant looking at 
both together.  
At the beginning of the strike, Gary Hansen held the top job 
in the digester department, that of cook. He earned $15.35 per 
hour. Both he and his wife were full-term strikers. After the 
strike was over, Gary put himsel
f on the recall list. He eventu-
ally took his lump sum retirem
ent money in early July 1987, 
approximately 2 months after his 
wife had taken her lump sum. 
It is true that both Hansens understood that in signing the lump 
sum agreement they were obligated to ﬁterminate™™ their em-
ployment with Respondent. Res
pondent, of course, argues that 
by taking the lump sum and signing that form, each abandoned 

any interest in returning to work. I have earlier concluded that 
this is not the case as both of
 these individuals, like all of the 
others in the lump sum group, are victims of the inherently 
destructive act of requiring returni
ng strikers to take entry level 
jobs.  By the time Gary™s backpay period begins to run under the-
ory A, December 17, 1989, both he and his wife had moved to 

Angoon, Alaska, a native village some 90 miles north of Sitka. 
Hansen™s wife is a native American and they had determined 
that it would be best to move to her Indian village in order to survive their financial straits. Gary had, in the meantime, ac-

quired construction skills and had 
worked for several firms in 
Spokane, Washington where they had moved immediately after 
the strike was over. He also ha
d experience in commercial hali-
but fishing, a type of work which he could obtain in Angoon. 
There they were able to live rent-free with her family. Since he 
has lived in Angoon, he has fished commercially and is cur-
rently employed at a hardware
 store, Angoon Trading. He does house painting, construction work and works for the United 
States Forest Service. He says
 in April 1992 he even looked for 
work in Sitka and he has filed 
job applications through the state 
unemployment service. He has worked at a local school in An-
goon during the first part of 1990. He has also had construction 
jobs with the Alaska Community
 Association. Most of these 
jobs are of intermittent length or are not full time. For example 
in 1993, he was only able to obtain 20 hours per week of work 
at the hardware store during the winter months and 30 hours per 
week during the summer.  
Respondent asserts that Hansen
 has deliberately taken him-
self from the job market by moving to the Indian village. It 
should be noted that he and his family did so only after attempt-
ing to find regular work in Spokane in 1987 and 1988. More-
over, his efforts to obtain work and the enhancement of his 
skills by becoming proficient in construction are evidence that 
he has indeed sought work as avai
lable. Even if he had stayed 
in Sitka, his work opportunities would have been limited. In-
deed, the entry level job in this department only paid $8 per 
hour. Respondent™s assertion that
 he deliberately removed him-
self from the job market is not supported by the evidence. Ac-
cordingly, I conclude that at 
all times during his backpay pe-
riod, Gary Hansen met his obligation to mitigate damages by 
seeking work. Therefore, I concl
ude that the backpay specifica-
tion found in the General Counsel™s liquidation document of 
November 21, 1994, is an appropriate measure of the backpay 

to which Gary Hansen is entitled.  
 1. Total Backpay    $171,305  
2. Pension Credit  3.75 years  
3. 401(k) Matters             401  
4. Severance Pay        13,566  
Karen Richie  At the end of the strike Richie was a 2d helper in the digester 
department. She is a young woman 
who at that time had only a 
high school education. In October 1986 during the height of the 
strike, she left Sitka and relocat
ed in Bend, Oregon. It does not 
appear that she told anyone in Sitka where she had gone. In-
deed, up through the time of the hearing, she continued to re-
side in Bend. She did not even advise the Union where she had 
relocated. She testified that she went to work in Bend in 1986 
and has held a variety of jobs 
in that city since then. Respon-
dent on May 1, 1987, sent her the 
letter setting a deadline for 
June 7 to advise if she requested reinstatement. She did not get 
that letter as she had not changed her address with the Sitka 
Post Office. It was returned to
 the sender. Respondent did not 
put her on its preferential recall list 
as a result. It is true that one 
could consider her as encompassed by the Union™s uncondi-
tional request for reinstatement of its strikers.  
However, the evidence suggests 
that she did not intend to re-turn to Sitka. She made no effort whatsoever to inquire about 
the status of the strike and did not even know the strike had 
ended. She appeared to be perfectly content to live and work in 
Bend. In view of the fact she ma
de no effort to contact the Un-
ion or to determine the status of the strike, I conclude that when 
she moved to Bend, Oregon, 
she abandoned the strike and 
thereby abandoned any interest in returning to work at the 
plant. It is true that in February 1988 she telephoned Respon-
dent™s personnel department and spoke to a clerk named Elaine 
Strelow. She advised Strelow of
 her mailing address in Oregon 
and appears to have inquired about the possibility of work with 
Respondent. Despite that effort
, coming some 10 months after 
the strike ended, she took no fu
rther steps to seek employment 
with Respondent.  
I think it is fair to conclude
 that as a young person holding 
the second level job in that depa
rtment, being relatively mobile 
and facing a strike, she simply decided that opportunities were 

better elsewhere and she left. That, in my view, constitutes an 
abandonment of strike and subse
quent abandonment of the job. 
See, 
Fleetwood Trailers
, supra. She simply was not an em-
ployee; indeed she was not even an discriminatee.  
Fred Hope  Hope was a cook in the digester department at the time the 
strike began. There is no real dispute with respect to his cir-
cumstances. Under theory A he is entitled to have been recalled 
to his job as a cook on July 7, 1988. However, beginning in the 
third quarter of 1988 he took an entry level job and remained 
employed in the plant at lesser jobs until it closed in September 
1993. There is no dispute with respect to the calculation of his 
backpay. The only variation of any concern is the fact that 
when the mill closed, Respondent paid him $16,070 in sever-
ance money. Had he remained 
as cook the entire time, his enti-
tlement would have been $17,850. Accordingly, he is entitled 
to the difference of $1780. See the supplement to the liquida-
tion report (dated November 23, 1994).  
   ALASKA PULP CORP. 5551. Total Backpay        $52,555 
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay            1,780 
Milan Rucka  
When the strike began, Rucka was a 1st helper in the di-
gester department. Sometime in the fourth quarter of 1987 he 
accepted an entry level job and continued to work until the mill 
closed on September 30, 1993. There is no dispute with respect 
to the amount of backpay owed 
Rucka. The bac
kpay specifica-
tion does take into account a probable promotion to acid maker 
in May 1987. At the time of the closure, Rucka was paid $7160 
in severance pay. Had he been timely recalled to his old job, he 
would have been entitled to $77
14. Accordingly, 
he is entitled 
to the difference, $554. See the 
supplement to liquidation report 
dated November 23, 1994.  
 1. Total Backpay    $77,961 
2. Pension Credit  .4 years  
3. 401(k) Matters  None  
4. Severance Pay            554 
Matthew Taylor  
At the time of the strike, Taylor was a 2d helper. The Gen-
eral Counsel concedes that he was rehired in another job, which 

he had bid for across department 
lines. He also concedes that 
Taylor was discharged on June 30, 1989, for good cause, an 
event which terminated his backpay period. There is no dispute 
with respect to his calculation.  
 1. Total Backpay            $266  
2. Pension Credit  None  
3. 401(k) Matters  None  
4. Severance Pay  None  
IV. BLEACH PLANT 
 Lloyd Dennis  
At the beginning of the strike, Dennis had been employed by 
Respondent for about 10 years, and in the bleach plant for 9 
years. He had risen to the highest job in that department, 
bleacherman, and was earning more than $15 per hour. When 
the strike ended he was worki
ng for Samson Tug and Barge as a cook and unlicensed deck hand. 
He had become employed by 
that firm about a month before the strike ended. He only 
worked for it through October 1987. On May 8, at the very 
beginning of the lump sum open pe
riod, he accepted his lump 
sum retirement money, signing the company form and mailing 
it to the personnel department. 
He had also learned in early 
May 1987, through a conversation 
with Charging Party David 
Hiebert and Union Officials Jones and Sever, that Respondent 
was recalling employees to entry level jobs only. He said that 

he had no interest in accepting such a job, as he had already 
risen to the top job in the department. Respondent™s only de-
fense to its refusing to reinstate Dennis is that he signed the 
form to receive his lump sum retirement account and had 
thereby resigned. Consistent with my ruling on this issue, I 
conclude that he is a direct 
victim of the unlawful entry level 
recall system and that resigning to obtain his lump sum is not a 

defense to Respondent™s action he
re. Accordingly, Dennis is 
entitled to the full amount of bac
kpay as set forth in the back-
pay specification found in Appendix II of the liquidation docu-
ment dated November 21, 1994.  
 1. Net Backpay        $56,329  
2. Pension Credit  2.61 years  
3. 401(k) Matters              401  
4. Severance Pay           9,282  
Deborah Harriman  When the strike began, Harriman was employed as a screen 
tender in the bleach plant. That is the second lowest job in the 
department, above only ﬁrelief screen tender.™™ As noted else-
where, while the duties of the person performing the screen 
tender task are identical, the relief screen tender does not have a 
steady shift and is an on-call employee. Harriman says that she 
had actually worked her way up to assistant bleacher by the 
time of the strike started. I think she is mistaken here, but it is 
clear that she had been trained on that job and had actually 
performed it on a fairly regula
r basis. Harriman is a named discriminatee whose name had been stricken from the recall list 
by Personnel Director Cline up
on the allegation that she had 
engaged in some strike mi
sconduct. Judge Wacknov, in 
AP I, found that allegation to be wi
thout factual support and deter-
mined that it was unlawful of Re
spondent to have stricken her 
from the recall list.  
The General Counsel contends, in the backpay specification 
found in Appendix III of the liquidation document of Novem-ber 21, 1994, that Harriman is entitled to backpay beginning in 
the third quarter of 1987 and ending with the third quarter of 
1993. Respondent argues that she turned down an offer to her 
previous job and that she term
inated her backpay period by 
relocating for personal reasons. I find that there is merit in the 

latter contention.  
In April 1993, Harriman was living in Juneau. The parties 
have stipulated that in the spring of 1993 Harriman left Juneau 
after attending the University 
of Alaska, giving up her job and 
moving to Bend, Oregon. The parties stipulated that she did so because her daughter was undergoing alcohol rehabilitation in 
Washington State and had been advi
sed not to return to Alaska 
where adequate treatment facilities were unavailable. Thus she 

specifically stated she moved from Juneau to Bend for her 
daughter™s health. She did testify that she sought work in Ore-
gon during that period. However, I conclude that by engaging 
in this permanent move from locations near Sitka to Oregon for 
reasons of a family member™s health that she has abandoned 
any interest in returning to Respondent in any capacity whatso-
ever. This decision falls under the ﬁhazards of living™™ rule set 
forth in 
American Mfg. Co. of Texas, 167 NLRB 520, 522 
(1967). Accordingly, her backpay pe
riods ends at the end of the 
first quarter of 1993. Her backpay specification is attached and 
has been amended accordingly.  
The remainder of Respondent™s de
fenses are without merit. It 
is true that in March 1988, Cline wrote her a letter advising that 
a job was available in her depar
tment and directed her to report for work no later than March 29. On March 29, she, with the 
assistance of some union offici
als, wrote a letter responding that she believed that the job was not her prestrike job and that 

she wanted the prestrike job or 
a substantially equivalent job. 
There is some debate with respect to whether or not she actu-
ally mailed the March 29 letter (R. Exh. 39), but frankly I do 
not think the issue is worth pursuing. Whether she mailed it or 
not, Respondent did not offer her 
the screen tender™s job, but only the relief screen tender™s job.
 Since the offer was not valid, 

she was free to ignore it and await the correct job. Her old job 
should have been offered to her in the third quarter of 1987, but 
never was. Accordingly, she is
 entitled to backpay from the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556third quarter of 1987 through the first quarter of 1993. During 
this entire period, Harriman had substantial interim earnings, 
although they were regularly less than she would have earned 
had she been called back to work.  
 1. Total Backpay    $121,447  
2. Pension Credit  5.75 years  
3. 401(k) Matters             401  
4. Severance Pay          5,304  
Lonnie Loree  At the beginning of the strike, Loree was a screen tender, the 
second lowest job in the department. There is no dispute with 
respect to his entitlement to 
backpay. The General Counsel 
alleges that his backpay period 
begins on October 19, 1988, and 
is cut off in the first quarter of 1991 when he transferred to the 

maintenance department. He had 
accepted an entry level job in 
the woodroom and later bid to main
tenance. It appears that his 
interim earnings with Respondent in large part offset his enti-
tlement to any net backpay. Under this theory he is entitled to 
only the difference between his 
gross backpay and his interim 
earnings in only one quarter, the fourth quarter of 1989.  
 1. Total Backpay           $937  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Melody Owens  
When the strike began Melody Owens was the assistant 
bleacher. She was hired in 1980 a
nd says it had taken her about 
5 years to move up to the assistant bleacher position. In April 
1987, about the time the strike ended, she gave birth to a child. 
According to the General Counsel, she was entitled to be re-
called to that job on March 16, 1988. However, earlier, in Au-
gust 1987, Respondent offered her the entry level job of fourth 
relief screen tender. That j
ob paid approximately $8 per hour 
less than her previous job and had a very erratic schedule. The 
assistant bleacher job, although 
it had a rotating schedule, at 
least was predictable. She discussed the matter both with Per-

sonnel Director Cline and his 
assistant Karla Hubbell and ad-
vised that she would be interested
 in returning to her old job, but could not accept the entry level job as it paid too little and 
had an unpredictable work schedule.  
Respondent asserts that she is not entitled to backpay be-
cause she had turned down the entry level job. However, since 
that entry level job was not subs
tantially equivalent to her pre-
vious job and because it was inhe
rently discriminatory, she was 
entitled to ignore the offer.  
Respondent also asserts that she failed to mitigate her dam-
ages. That is clearly not the 
case. Owens had, beginning in 1983, operated, on a cottage basis, a cake decorating business. 
After the strike ended, she atte
mpted to expand this business to 
assist enhancing her income. In addition, because she had the 
baby as well as a 10-year old, she decided to convert her home 
to a day care operation. The General Counsel did not include 
the cake decorating business as 
interim earnings, regarding it as 
a moonlighting operation. There is no evidence that the child 
care aspect of her efforts have been included. She admits en-
gaging in that activity, but there is no proof that this business 
earned any money beyond a break-even basis. Later, in 1988, 
she began working part-time at the Sheldon Jackson College incinerator. She worked that job off and on until 1990 when, 
after being referred to Responde
nt by the Sitka Employment 
Center, Respondent hired her as an entry level laborer. She also 
explained that one of the reasons that she was unable to justify 
employment in other Sitka j
obs during her periods of unem-
ployment in 1988 was the fact that jobs principally paid about 
$6 per hour, but she was obligated to pay $3 per hour for baby-
sitting. The trade-off simply wasn™t worth it. She also says that 
she did obtain some housekeeping wo
rk at a chiropractic clinic 
in 1988, earning about $1000. That
 sum is not shown in the 
backpay specification. I will make an adjustment, dividing that 
$1000 evenly between the third and fourth quarters of 1988 and 
adjusting the specification accordingly.  
Eventually, after taking the entry level job which Respondent 
offered her in 1989, she transfer
red to the secondary treatment 
facility where she worked up through the closing of the plant.  
Except for the $1000 adjustment described above, Melody 
Owens is entitled to backpay co
nsistent with the specification 
set forth in Appendix II of the liquidation document of Novem-
ber 21, 1994. With respect to her retirement credit, it appears 

that she is entitled to 3.33 year
s credit beginning with the first 
quarter of 1988 and going through her being hired as a new 

employee in 1990. I assume th
at her account was probably 
credited with time worked after she was rehired. The severance 
pay figure is calculated based upon the difference between the 
severance pay she actually rece
ived, $2203, as opposed to the amount she should have received had she been brought back 
properly, $6846. The difference is $4643.  
 1. Total Backpay    $104,859  
2. Pension Credit  3.08 years  
3. 401(k) Matters             401  
4. Severance Pay          4,643  
James Phillips  
When the strike began, Phillips was an assistant bleacher. 
The General Counsel asserts that his backpay begins on Octo-
ber 6, 1990. Respondent defends on the ground that Phillips 
took his lump sum retirement on August 6, 1987, and resigned.  
In fact, in late July 1987, Respondent allowed him to return 
at an entry level job. He accepted that job but worked only 2 
weeks, taking his lump sum on August 19 and quitting his entry 
level job.  
Phillips, like many others, is a direct victim of the discrimi-
natory recall system. He was entitled to await recall to his for-
mer job, and not be penalized by being recalled to an entry 
level one. The pay was significantly
 less than his previous job, 
the work was significantly hard
er and the scheduling was much 
more erratic.  Thereafter, Phillips took interim employment as a commer-
cial fisherman. Res
pondent asserts that his resignation from the 
entry level job constitutes a failure to mitigate, but mitigation 
was not required until his prestrike job reopened. It is quite 
clear that since then he has 
obtained substantial interim em-
ployment as demonstrated by the backpay specification found 

in Appendix II of the November 21, 1994 liquidation docu-
ment. Phillips testified that in 1993 he earned $11,482 during 
the black cod and halibut openings which involved 8Œ10 days 
in May and 1 day in June. He was also employed throughout 

the year by the State of Alaska Pioneer Home. One could rea-
sonably allocate the fishing earni
ngs to the second quarter or do 
what the General Counsel has done, spread those earnings 
equally throughout all four quarter
s, since fishing is in essence 
an annual occupation. At the hearing I advised that I felt it 
should be appropriately allocate
d to the second quarter of 1983. 
 ALASKA PULP CORP. 557However, upon reflection I concl
ude that General Counsel™s 
treatment is correct and more equitable.  
 1. Total Backpay    $55,728  
2. Pension Credit  3.00 years  
3. 401(k) Matters  Not applicable  
4. Severance Pay        4,979  
V. THE MACHINE ROOM 
 Morris Brown  At the beginning of the strike Brown was a back tender in 
the machine room and had ﬁfrozen
™™ in that position. The back 
tender job is the second highest job in the department, but 
Brown did not want to work in the highest level job, machine 
tender. The General Counsel a
sserts that Brown™s backpay 
period begins on August 7, 1987, 
only 4 months after the strike 
ended. Respondent argues that he is not entitled to backpay on 
three grounds: he took his lump sum, he did not attempt to 
place his name on the recall list and he did not mitigate his 
backpay. With respect to the first two, it is clear that Brown is a 
direct victim of the entry level recall system and was not obli-
gated to accept any entry level job if it had been offered. Of 
course, since he did not place his name on the recall list he was 
not considered. Nonetheless, he 
is eligible for consideration 
based upon the Union™s unconditional offer which it made on 

behalf of all its strikers.12 The principal problem with Brown is 
that he really has not sought or obtained work throughout the 
backpay period. Indeed, his coop
eration with the Regional Of-
fice is less than exemplary.  
Brown is an Alaska native, a me
mber of the Shee Atika tribe, 
who has been receiving benefits from the tribe throughout the 

backpay period. Nonetheless, he
 has made no effort to seek 
work. He did not respond to any of the three questionnaires 
which the Regional Office sent him in order to assist with the 
compilation of backpay data and he failed to provide interim 
earnings data for 1993, prompting the General Counsel to strike 

all claims for that period.  
It appears that the only year in which he had any earnings 
exceeding the insignificant is 1990. The General Counsel has 
admitted the earnings for that year
 and it would appear that that 
is the only year in which Brown 
made any significant effort to 
become and remain employed.  
Brown testified that he survives by engaging in barter. He 
ﬁscrounges™™ items and tries to sell them. He points out that he 
does not have a high school education and is therefore ineligi-
ble for jobs with the city of Sitka.  
However, my impression is that
 after the strike, Brown has 
had no real interest in becoming employed in any capacity 
whatsoever. Indeed, even after the strike was over, he admits 
that he did not seek work until about 9 months later, but can™t 
remember where. He claims that he sought work as a bus driver 
by a local transportation company, Prewitt Enterprises, but did 
not get it. He also admits that he never applied at any of the 
canneries, although seasonal work 
is often available there. De-
spite his lack of a high school diploma, he made no effort to 
obtain schooling to obtain the diploma equivalent in order to 
meet the minimum eligibility requirements of the city.  
Frankly, I conclude that his 
desultory efforts to obtain em-
ployment warrant the conclusion that he was not really seeking 
                                                          
                                                           
12 United States Service Industries
, supra, 315 NLRB 285 (1994); 
Marlene Industries Corp. v. NLRB
, supra, 712 F.2d 1011 (6th Cir. 
1983). 
employment at any time except for his earnings in 1990 which 

the General Counsel has spread through the four quarters. Ac-
cordingly, I find that Brown failed to mitigate his damages 
between the third quarter of 1987 and the fourth quarter of 1989 
and the first quarter of 1991 through the fourth quarter of 1992. 
He is entitled to backpay for only 1 year, 1990. Using the fig-
ures which appear on his backpay specification, attached 
hereto, Brown™s gross backpay for that year totaled $42,344. 
His interim earnings were $7120 fo
r a total backpay claim of 
$35,224. He is entitled no other net backpay. Furthermore, he is 
entitled to only an additional 1-year credit toward his retirement 
and, under these circumstances, I 
do not believe that he is enti-
tled to either the $401 as a contribution toward the 401(k) plan 
nor any severance pay.  
 1. Total Backpay    $35,224  
2. Pension Credit  1.00 years  
3. 401(k) Matters  None  
4. Severance Pay  None  
William Burns  
When the strike began, Burns held the highest job in the ma-
chine room, that of machine te
nder. The General Counsel as-
serts that he would have been recalled to that job on May 26, 

1988. However, Burns accepted an entry level job in the ma-
chine room in 1987 and stayed there until May 1988 when he 
transferred to the secondary tr
eatment department. He worked 
in that department until March 1989 when he transferred back 
to the machine room. He eventually worked his way back up to 
machine tender in April 1992.  
Respondent asserts that Burns™ backpay should be cut off 
when he determined to transfer to the secondary treatment de-
partment. That department, of
 course, involves the environ-
mental cleanup of plant waste water and chemicals. Burns™ job 
as the machine tender was a cont
rol room job. The secondary 
treatment job was, in large part, a laboratory job. Neither in-

volved the physical labor that le
sser jobs in the machine room 
required. Thus, initially, the secondary treatment job had appeal 

because it took him from physical labor to a laboratory. How-
ever, Burns did not advance as rapidly as he thought would and 
he actually became subject to 
certain disciplinary proceedings 
because of his inability to perform that job as well as he had 

hoped. Respondent argues that he 
deliberately chose to abandon 
his interest in the machine tender job by seeking the secondary 

treatment training, suggesting th
at he intended to change the 
direction of his work career. Howe
ver, that is clearly not the 
case.
13 He was a direct victim of the unlawful recall system and 
was entitled to await an offer to return to his old job. It did not 
come in May 1988 when it should have. Accordingly, he is 
entitled to backpay as alleged in the backpay specification 
found in Appendix II of the November 21, 1994 liquidation 
document.   1. Total Backpay        $53,608  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Bernice Hansen  
Bernice Hansen was the third hand in the machine room at 
the time the strike began. It will be recalled that she is the wife 
 13 Lack of success in the interim job does not affect his right to his 
prestrike job. David R. Webb Co
., supra.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558of Gary Hansen and the circumstances of the Hansen family 
have been explained in some detail in the section involving 
him. Her backpay period, however
, begins more than 2 years 
before his does. The General Counsel asserts that she should 
have been called back on September 6, 1987. Respondent ar-
gues that she did not sign up for recall and resigned to take her 

lump sum shortly after the strike ended on May 11, 1987. She, 
like her husband, was a victim of the entry level recall system. 
The third hand job was the third of five levels in that depart-
ment. As noted, due to the uncertain circumstances caused by 
the entry level recall system, th
e family had moved to Spokane, 
Washington, in July 1987, eventu
ally returning to Alaska and 
going to the Indian village of Angoon in July 1989. Those ef-
forts were designed to obtain employment opportunities. They 
were not particularly successful although in Angoon she found 

some work. Moreover, her effort
s in Spokane to find employ-
ment were significant. She s
ought work with a lighting com-pany, a plywood manufacturing plant and an aluminum plant as 
well as clerical jobs through the Washington State unemploy-
ment office.  In about October 1988, she became unable to work due to a 
pregnancy. She gave birth in
 December 1988 and was unable to 
work through the second quarter of 1989. The General Counsel 

has agreed, although it did not originally appear on the backpay 
specification appearing in Appendix II of the liquidation docu-
ment of November 21, 1994, that
 Hansen was not available for 
work from the third quarter of 1988 to the end of the first quar-
ter of 1989. By errata of Augus
t 1, 1995, he has corrected the 
error.  Even so, he does wish to take advantage of a company policy 
which would have paid her a sum of money during her preg-
nancy. It is my understanding, from a representation on the 
record, that that sum is $250 per week during that time. That of 
course works out to 39 weeks times $250 which equals $9750. 
The General Counsel™s documentation has not taken that 
amount into account, and the sum of $9750 will be added as 

shown below. That sum is not subject to offset by interim earn-
ings (of which there are none) or by a claim that she was unable 
to work during the confinement. 
With that modification her net 
backpay total is $145,040 plus th
e pregnancy allowance for a 
total sum due of $154,790. Furthermore, there is nothing in the 
record by which one can determine whether or not that period 
of time is entitled to credit under the pension plan. I am, there-
fore, exercising my discretion in 
assuming that a person in that status would be entitled to full credit for those quarters. That, of 
course, does not require any adjustment in the calculation of the 
pension credit, because it is already included.  
During the hearing Hansen acknowledged a receipt of $300 
income during the third quarter of 1989, the same quarter in 
which the family moved from 
Spokane to Angoon. Although 
she has not shown how much it has cost the family to move 
from Spokane to Angoon, it woul
d obviously be far more than 
the $300 which she earned. Under 
Board calculations, the cost 
of searching for work is an offset against interim earnings. Ob-
viously, the $300 would be entirely offset by the cost of mov-
ing from Spokane to Angoon where she and her husband did 
find work. There is no advantage to spelling out the calculation, 
as it simply totals zero.  
 1. Net Backpay     $145,040  
        Pregnancy Allowance   
      9,740
          Total Backpay    $154,790  
2. Pension Credit  5.0 years  
3. 401(k) Matters             401  
4. Severance Pay         7,469  
Gary Hinkle  
When the strike began, Hinkle was a back tender in the ma-
chine room. That job is the second highest job in that depart-
ment. The General Counsel asserts that his backpay begins on 
November 29, 1988, approximately a year and a half after the 
strike ended. During the strike
 Hinkle had found employment at 
a local auto garage. Eventually he became an employee at 
TMW Body Shop, operated by T
odd White, a former employee 
at the mill. (White™s circumstances are discussed in Log Han-

dling.) On June 30, 1987, almost
 2 months after the strike 
ended, Cline offered Hinkle an entry level job. Hinkle declined 

and was terminated at that point. Respondent defends the back-
pay claim for Hinkle on the ground that he had acquired per-
manent employment elsewhere. 
However, the evidence shows only that Hinkle, in order to su
rvive the economic effects of the strike had taken a job in an au
to garage. There is nothing to 
suggest that by that action he 
had any intention of abandoning 
the strike before it ended. Accordingly, I conclude that Hinkle 
did nothing to abandon the strike or his claim for his prestrike 
job. He was clearly a victim of the illegal entry level recall 
system. Accordingly, he had no
 obligation to take the entry 
level job which was offered him and he is entitled to backpay 

according to the specification issued in the liquidation docu-
ment of November 21, 1994. He 
remained employed or seeking 
work throughout that period and experienced no time when he 

was not looking for work. The 3 months of unemployment 
which occurred in MarchŒJune of 1989, when he temporarily 
quit TMW over the loss of a wage increase does not affect that 
conclusion. He had substantia
l earnings during those quarters 
and the Woolworth
 formula clearly incorporates such hiccups in 
employment.  
 1. Total Backpay    $100,447  
2. Pension Credit  4.8 years  
3. 401(k) Matters             401  
4. Severance Pay          6,846  
Rickey Mayville  
Mayville had been a relief beater in the machine room. The 
General Counsel originally listed him as 
a backpay claimant, 
but during the hearing he eliminated Mayville™s claim based 

upon his lack of cooperation. He is listed here simply for the 
purpose of observing that his case has been considered and 
withdrawn.  Phillip Nielsen  
Nielsen did not initially appear
 in the backpay specification 
as a claimant because his job had not come open before the 
June 1993 hearing. He was nonet
heless called as a witness and 
gave testimony with respect to
 Respondent™s defense in the 
event that his job came open. In fact, it did come open in July 
1993 and the General Counsel has now put forward a claim for 
one quarter™s backpay, the thir
d quarter of 1993. At the begin-
ning of the strike he had been a machine tender and had taken 

his lump sum in June 1987, si
gning Respondent™s boilerplate form which required him to resign. He actually used the lump 

sum in order to go to a vocatio
nal/technical school
 in Seattle where he became skilled in carpentry, plumbing and other 

trades. He worked in those trad
es for quite a bit of time during 
the years before his backpay began to accrue. However, by the 
time his backpay period actually be
gan, he had become a social 
 ALASKA PULP CORP. 559worker for the Shee Atika Indian Tribe, working about 37-1/2 
hours per week. He had worked for the tribe for about 3 years 
by then. Respondent defends simply on the grounds that he had 
taken his lump sum in 1987 a
nd had resigned his employment 
at that time. However, again he is a direct victim of the entry 
level recall system.  
A particular problem with Nielsen is that by the time his job 
came open, he knew, due to a public announcement, that the 
mill was going to close at the end of September. However, 
there is no evidence that Respondent ever actually offered him 
his old job when it came open on July 2. Accordingly, there is 
no reason to speculate whether he was entitled to backpay had 
he turned it down at that time. It
 was not offered, so he was not 
given the opportunity to choose. Accordingly, I conclude that 
he is entitled to backpay according to the specification found in 
Appendix III of the November 21, 1994 liquidation document.  
 1. Total Backpay        $7,319  
2. Pension Credit  .25 years  
3. 401(k) Matters  Not applicable  
4. Severance Pay          6,426  
Jullee Wright  
Jullee Wright is the wife of
 loghandling department dis-
criminatee Larry Wright. Their circumstances have been dis-
cussed supra in the section dealing with him. Specifically, I 
rejected Respondent™s defense th
at these individuals voluntarily 
resigned. They were both direct 
victims of the illegal recall 
system. Respondent™s only other 
defense with respect to Jullee 
is a claim that she did not properly mitigate her damages. How-
ever, the evidence shows to the contrary. During the entire 
backpay period she sought and obtained employment at the 
Sitka Credit Bureau, later known as the Northern Credit Ser-
vices Bureau, as the office manager. It is true that some of her 
earnings went down in 1993, but that seems to be due to the 
loss of clients, rather than through any failure of effort on her 
part. She is entitled to backpay fo
r the entire period as set forth 
in the backpay specification set 
forth in the November 21, 1994 
liquidation document, Appendix II.  
 1. Total Backpay      $87,870  
2. Pension Credit  5.0 years  
3. 401(k) Matters             401  
4. Severance Pay          4,979  
VI. FINISHING ROOM  Joelle Eimers  
At the beginning of the strike, Eimers was a scaler, the sec-
ond from the bottom job in the finishing room. The General 

Counsel asserts in its modified
 backpay specification found in 
Appendix III of the liquidation document of November 21, 

1994, that she should have been called back on April 9, 1987, 
only 2 days after the strike ended. Eimers was not called back 
but did take her lump sum retirement money on May 11. She, 
too, is a victim of the illegal recall system and therefore her 
resignation to take the lump sum 
is not a defense. Initially, the 
General Counsel asserted that Eimers was entitled to backpay 

for the entire period, but I determined in the Interlocutory Eli-
gibility Determination that she permanently left Sitka in June 
1988 due to the health of a family member. Later, in July 1989, 
she and her family moved to Nampa, Idaho, where they cur-
rently reside.  
The facts are that her daughter had become ill, forcing the 
family to seek outside treatmen
t in Seattle beginning in June 
1988. It was at that point that th
e family determined it could not 
return to Sitka and, in fact, it never has. Her circumstance falls 
within the ﬁhazards of living™™ rule of 
American Mfg. Co. of
 Texas
, supra. Accordingly, I formalize the conclusion that I 
earlier reached, that she abandoned any interest in the job at the 
end of June 1988. There is no di
spute with respect to the calcu-
lations for those five quarters.  
 1. Total Backpay      $29,384  
2. Pension Credit  1.2 years  
3. 401(k) Matters  None  
4. Severance Pay  None  
Daryl Howard  
There is no dispute with respect to Howard™s backpay period 
or his entitlement to backpay. At the beginning of the strike he 
was a restacker and the General 
Counsel asserts that his back-
pay period begins on May 17, 1987, and ends on June 13, 1988.  
 1. Total Backpay    $13,389  
2. Pension Credit  .35 years  
3. 401(k) Matters  None  
4. Severance Pay  None  
Lilia Martin  
There is no dispute with respec
t to Martin™s entitlement to 
backpay. At the beginning of the strike, she was a senior bale 

wrapper, the fourth highest of ei
ght jobs in the department. The General Counsel asserts that her backpay period begins on May 
1, 1987. It appears that she accepted an entry level job on Au-
gust 9, 1988, eventually working her way back to her original 
job in the first quarter of 1990 when her backpay period was 
cut off. There is no dispute with respect to the calculation.  
 1. Total Backpay    $34,502  
2. Pension Credit  1.25 years  
3. 401(k) Matters  None  
4. Severance Pay  None  
Jose Rivera  
At the time the strike bega
n Rivera was working on the 
scales, the second lowest job in the finishing room. He returned 
to work after the strike as a yard laborer. Eventually, he was 
moved over to the power house wher
e he raked boilers, first as 
a relief utility person, then as
 a utility person. Eventually, on 
September 26, 1989, he resigned
 giving as his reason, ﬁmar-
riage problem.™™ Based on that 
history, the General Counsel 
initially did not include him as a back pay claimant after that 
date. Later, having had a chance 
to interview him the day be-
fore he testified, June 17, 
1993, the General Counsel deter-mined that it was inappropriate to have cut him off on that date. 
It moved to extend his backpay claim through fourth quarter of 

1992. There is no claim for 1993 as Rivera has not provided 
interim earnings information to the Board for that period. Re-
spondent opposed the amendment, but I granted it on the 
ground that it was appropriate to hear Rivera™s testimony, 
rather than rely simply on the business records which Respon-
dent maintained.  
Rivera explained that the powerhouse job was both physi-
cally demanding and involved a 
very erratic schedule. That 
schedule wreaked havoc upon his personal life and he was un-
able to sustain his marriage. He testified that he was working a 
12-hour day with split shifts ﬁ.just four on and four off, some-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560times somebody had to call in sick and I have to work six, 
seven days, five days, you know, 
for those twelve hours . . . It 
was long hours and I didn™t have time to spend with my family 

and, I just, I wasn™t comfortable with it.™™ Later he explained: 
ﬁBecause my [now] [ex-wife] . . . I™m just beginning a new 
family, you know, I got married 
in ‚87 and at the finishing 
room I spent more time with her, I wanted to spend more time 
with my new kid and she told me that you come home, I don™t 
see you, . . . you put in twelve hours and then you sleep almost 
eightŒten hours, you see us fo
r two hours and sometimes you 
don™t come home, you work seven days or six days, straight 
twelve hours and then you aren™t spending any time with us. 
Sometimes you have four days o
ff, you sleep most of the time. 
And she didn™t get the picture that I, we, need the money and 
then, have to give up.™™  
Respondent attacks Rivera™s credibility on the question, as-
serting that he had testified in
 such a fashion because he knew 
that would be the only way to 
sustain the backpay claim. How-
ever, it is clear that he attempted to explain his position in a 
1991 questionnaire which the Gene
ral Counsel had overlooked, 
but in which he had made a stat
ement consistent with the testi-
mony he gave on June 17, 1993.
 Frankly, I do not believe Re-
spondent has prevailed in its attempt to show that Rivera pre-

varicated on the point.  
The essential issue is whether 
or not Respondent ever offered 
him his prestrike job of scales in the finishing room, and the 
fact is that it did not. That job, too, involved some physical 
labor but was not as difficult a
nd did offer a more consistent 
work schedule. Quite clearly the boiler raking and the scales 
job were not equivalent. He is de
finitely a victim of the illegal 
recall system and was entitled to an offer to his old job. When 
that did not occur, whether Rive
ra went through the appropriate 
analysis or not, he was entitled to look for interim earnings, 

whether with Respondent or with anyone else, which would be 
a better job. Indeed, when he quit in 1989, he sought work 
which would pay more. That he in fact he failed to find better 
paying work is not a reason to conclude that he was not seeking 
to mitigate his damages.  
The General Counsel asserts th
at his backpay period begins 
on May 5, 1987, when he should have been offered his scales 
job. That job has never been offered to him and there is no 
dispute about the amount
 of backpay due.  
The General Counsel says Rivera has been given retirement 
credit for 2.4167 years for the period of work between 1987 

and 1989. I have taken that figure and subtracted it from the 
backpay period ending in the fourth quarter of 1992, a result of 
3.25 years, the figure shown here.  
 1. Total Backpay     $92,876  
2. Pension Credit  3.25 years  
3. 401(k) Matters  None  
4. Severance Pay         3,500  
Jack Salovon  
When the strike began, Salovon held the job of backstand, in 
the finishing room. That was the second highest job in that 
department. He is also a fo
rmer union negotia
ting team mem-
ber. Respondent assert
s that Salovon™s entitlement to reinstate-
ment was extinguished when an earlier unfair labor practice 
charge involving him was withdr
awn. Specifically, Salovon is a 
direct victim of the illegal recall system. Indeed, he was 
stricken from the recall list when he turned down an entry level 
job which Respondent offered 
him on September 6, 1988. In 
his letter of September 8, 1988, 
turning that job down, he told 
Personnel Manager Cline that he 
specifically wanted his name 
to remain ﬁon the recall list for my pre-strike job or a substan-
tially equal job.™™ That letter resulted in Cline striking him from 
the recall list on September 12, 1988. When Respondent of-fered him that entry level job 
Salovon had become employed at 
the State of Alaska Pioneer Home (a retirement center run by 
the State for native-born Alaskans) as a nurses™ aide. Eventu-
ally Salovon found that job depre
ssing as he was unable to deal with the deaths of the retirees 
at that home. In April 1989 he and his wife left Alaska and 
relocated in Tillamook, Oregon, 
where they hoped to be able to find better employment oppor-
tunities. It is true that he adm
its that he intended to permanently 
relocate at that time. In Oregon he purchased a one-hour photo 

finishing business which he kept until he sold it in October 
1992. Although that job required his presence 13Œ14 hours a 
day, he also sought work in the wood products industry, work-
ing for Hampton Lumber in Tillamook on a graveyard shift. 
Eventually a divorce ensued and he moved to Texas where he 
entered a truck driving school in November 1992, finishing in 
the end of January 1993. Since th
at time he has been employed 
as an over-the-road truck driver.  
Aside from his admission that he permanently relocated to 
Tillamook in April 1989, the fact is
 that he is a specific victim 
of Respondent™s unfair labor pr
actice. Had Respondent offered 
him the job to which he was entitled on the day he became 

entitled to it, August 28, 1987, he would have faced none of 
those decisions. Accordingly, his admission is discounted and I 
find that he was at all times entitled to an offer to his prestrike 
job. It never came. Moreover, th
ere is no showing that he ever 
voluntarily removed himself fro
m the job market. Even his 
short period of time of going to school to learn the truck driving 
trade falls well within 
Woolworth quarterly rule. He is therefore 
entitled to backpay as asserted in the specification appearing in 

Appendix II of the November 21, 1994 liquidation document.  
 1. Total Backpay    $168,005  
2. Pension Credit  3.25 years  
3. 401(k) Matters  None  
4. Severance Pay          7,160  
Daniel Thomas  
When the strike began, Thomas was the cutter in the finish-
ing room, the highest job in th
e department. The General Coun-
sel asserts that his backpay be
gins on September 15, 1991, and 
Respondent acknowledges that he is
 entitled to backpay. Else-
where, there is testimony that T
homas returned to the plant in 
an entry level job shortly after 
the strike ended. There is no 
dispute with respect to the backpay calculation. The only ad-
justment is with respect to the fact that Thomas had actually 
taken another job within the company at a date not shown in the 
record and he received severance pay when the plant closed of 
$13,770. Had he been in the proper job at the time, he would 
have been entitled to 
$15,560. Accordingly, he is entitled to the 
difference of $1790.  
 1. Total Backpay        $16,891 
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay            1,790 
Carolyn Turner  
Carolyn Turner is the wife of Brownell ﬁBill™™ Turner, an-
other striker and a discriminate
e who worked as a viscosity  ALASKA PULP CORP. 561tester in the technical departme
nt. In a sense these two indi-viduals are tied together; however, they did take different steps. 
When the strike began Carolyn 
Turner was a bale wrapper in 
the finishing room, the fourth of eight jobs in that department. 
During the strike she decided it 
was appropriate to take some 
clerical training at the local co
mmunity college. Four days be-
fore the strike ended, she was hired by a local insurance agent, 
Steadman Insurance Co., as a clerical employee. She remained 
employed by Steadman, earning 
significantly lower wages than 
she would have if she had been re
called to her former job as she 
should have been on April 8, 1987, one day after the strike 
ended.  She says that she spoke to both personnel officials, Cline and 
Parrish, on three different occasions shortly after the strike 
ended. In the first two she as
ked for finishing room openings 
but was told there was nothing available and that they would 
contact her. On the third occasion she spoke with Parrish asking 
for any work at all. Again, she was rebuffed.  
The Turners were particularly hard hit by the strike, and as 
early as February 1987, during the middle of that strike, she 
began looking into acquiring the money from her retirement 
account. Eventually, she did take the lump sum payment on 
April 20, 1987. (Although her husband did not.) The sum was 
small, only $786, although she had worked for the mill for 
about 10 years. Moreover, she took that lump sum before the 
open period which was not announced until a few weeks later. Nonetheless, she signed a docume
nt stating it was ﬁmy inten-
tion to terminate my employment with Alaska Pulp Corporation 
effective 4Œ20Œ87.™™ She asserts th
at no one explained to her 
that she was actually removing herself from consideration for 

recall when she signed that document. Whether or not she 
should be credited is essentially beside the point. She was enti-
tled to have been recalled to her old job the day after the strike 

ended, April 8. She never was.
 Furthermore, had she been 
called at all, she would have been offered only an entry level 

job. She was therefore a direct victim of the entry level recall 

system.  
There is some evidence, specifically General Counsel™s Ex-
hibit 5, which shows that both Carolyn and Bill Turner took 
some sort of steps to have their names placed on a recall list in 
February 1987 during the height of the strike. She did not tes-
tify about it, but Respondent makes the argument that she 
abandoned the strike when she did so. Curiously, however, the 
copy of the document in evidence shows that her name is 
stricken without any explanatio
n for the strike-through. Given 
the fact that Respondent never 
called her to a job during the 
course of the strike and never tested her actual willingness to 
return, it is difficult to concl
ude based on that document alone 
that she abandoned the strike. What is clear is that the strike 

caused the Turners sufficient financial hardship to induce her to 
seek additional schooling; she did 
so and later obtained another 
job. There is no suggestion th
at job involved a permanent ca-
reer change during the course of 
the strike. It is true that she 
took the Steadman Insurance job days before the strike ended 

(between the decertification election and the issuance of the 
certification itself).  
Later, as more detailed below, her husband Bill, took an en-
try level job, but because the wages of her insurance company 
job and his entry level job were significantly less than they had 
been, the couple ultimately made the decision that they were 
not making it financially in Sitka. In September 1989, Bill re-
signed his job and they determined
 to move to Las Vegas, Ne-
vada where family support was available and where they be-
lieved financial opportunities were 
better. Since that time they 
have resided in Las Vegas. She 
has been employed at Allstate 
Insurance Company and, subsequently, the Excalibur Hotel 
which paid even better.  
These facts merely suggest th
at she and her husband had suf-
fered financial hardship throughout the strike and that the fi-
nancial hardships were
 irremediable without her being called to 
her prestrike job. She did take her lump sum a bit earlier than 
the others, but whether she took it then or later is irrelevant. 
She was a direct victim of the illegal recall 
system, although 
simply a little more vulnerable than some others might have 

been. Moreover, being married to Bill, she was inextricably 
intertwined with his circumstances. She is entitled to full back-
pay.  
 1. Total Backpay    $129,060  
2. Pension Credit  6.31 years  
3. 401(k) Matters             401  
4. Severance Pay          6,610  
VII. WAREHOUSE 
 Larry Boozer  
At the time the strike began Boozer was the head trucker in 
the warehouse department. He had been employed by Respon-
dent for about 16 years and had been head trucker for the past 5 
or 6 years. His wife was disabled
 and the strike proved to be a 
financial crippler for him, causi
ng them to be unable to meet 
payments on a house which they had purchased in Sitka. He 
also had an adult son who had ta
ken a job with a firm in Kent, 
Washington, in early 1987. Al
though his testimony is a bit 
unclear, Boozer said that in April or May 1987 he determined 
that it was appropriate to move himself and his wife to Kent to 
obtain employment with the same firm which employed his 
son. In this regard, it appears that his decision to leave Sitka 
occurred after the strike ended and at a time when Respondent 

was applying the unlawful entry level recall system. It is true 
that on cross-examination, he admitted that it was his intention 
to permanently relocate to Kent at the time. Indeed, on May 26, 
he applied for the lump sum pa
yment of his retirement money, 
signing Respondent™s form to do 
so. He recalls that he signed 
that document after 
moving to Kent.  
The hoped-for employment situation in Washington State did 
not materialize and in late July 
or early August, Boozer and his 
wife returned to Sitka, using some of the lump sum money to 
do so. Other portions of that money were used to assist in the 
purchase of medications for his spouse. When he returned to 
Sitka he was able to find employment with a contractor provid-

ing dormitory management servi
ces to the state-operated Mt. 
Edgecumb High School, a residential high school located in 

Sitka.  
The General Counsel asserts that Boozer should have been 
recalled to his prestrike job on February 1, 1989. Respondent 
contends that Boozer is not entitled to reinstatement because he 
had resigned in order to take his 
lump sum. I have already held 
that the resignation to obtain lump sum payments of the retire-
ment fund is not a valid defense to the failure to reinstate. 
Boozer was a direct victim of the unlawful recall system and 
was entitled to await his prestrike job. Moreover, there is no 
evidence that he abandoned the st
rike or that his wife™s condi-
tion was such that he was obligated to leave Sitka on a perma-
nent basis. I recognize that he te
stified that it was his intent to  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562permanently relocate to Kent, Washington shortly after the 
strike ended, but at that moment he was a discriminatee entitled 
to await a proper offer. He demonstrated that his intention was 

less than perfect when he turned around, 2-1/2 months later, 
and returned to Sitka. Furthe
rmore, Respondent has not demon-
strated that he failed to seek work during any of the actual 
backpay period. Indeed, in at least two quarters his interim 
earnings exceeded what
 he would have earned at Respondent.  
However, it is necessary to ma
ke some adjustments with re-
spect to certain items. With re
spect to the $401 entitlement for 
those who were employed on January 1, 1989, it is clear that he 
would not have been so employed despite the General Counsel 
inclusion of his name on that li
st. He would not have returned 
to work until a month later, February 1, 1989. Furthermore, 

although the General Counsel believes that Boozer is one of the 
individuals, who, had he been properly reinstat
ed, would have 
worked through the fourth quarter of 1993, during the shut-

down mode, he has determined to
 exclude him from the fourth 
quarter as Boozer did not supply any fourth quarter interim 
earnings data. Thus, not only is he 
not entitled to fourth quarter 
interim earnings, neither is he entitled to severance pay or pen-
sion credit through that date. Those adjustments have been 
made below.  
 1. Total Backpay    $137,467  
2. Pension Credit  4.66 years  
3. 401(k) Matters  None  
4. Severance Pay  None  
Michael Hornamen  
At the time the strike began Hornamen was a warehouse 
trucker. He was in fact rehired 
to an entry level job and on Au-
gust 8, 1988, the department was reorganized resulting in his 
being made a ﬁTrucker A.™™ That event terminated his backpay 
liability. There is no dispute over the amount which he is owed.  
 1. Total Backpay        $5,084  
2. Pension Credit  None  
3. 401(k) Matters  None  
4. Severance Pay  None  
Grant Smith  
At the time the strike began, 
Smith was a warehouse trucker, 
the second highest job in the warehouse. He had worked for 4 
years in the warehouse and had 9 years of experience in the 
mill. He was initially hired under a program in which Respon-
dent hired disabled persons. He
 suffers from a back condition 
which prevents him from doing heavy lifting. Indeed, he re-

ceives a disability annuity from the military. When he was 
hired, he was assigned to jobs
 which avoided physical labor 
stressing his back, both in the wood room and the finishing 
room. Eventually, he bid to the warehouse as a strap and wire 
worker, the lowest job in that department, and a job which he 
was capable of performing. For 4 years before the strike he had, 
as noted, been a warehouse trucke
r. Respondent asserts that he 
is not entitled to any backpay or reinstatement because he had 
taken his lump sum in Septembe
r 1987. It also contends that 
Smith™s physical limitations would have limited him with re-

spect to the types of jobs he 
could do and also limited his abil-ity to mitigate his damages. The General Counsel asserts that 
Smith™s backpay begins on De
cember 21, 1987, when a ware-
house trucker slot opened.  
Smith testified that he did not attempt to obtain his lump sum 
until his credit union began taking steps to foreclose on the 
mobile home which his wife and 
four children used as their 
residence. By that time, of cour
se, he was already a victim of 
the entry level recall system. Even then, when he signed his 
resignation form to obtain the lump sum, he told Cline that he 
wanted to work and didn™t want to take the lump sum if Cline 
would give him a job. Cline told him that he would ﬁkeep him 
in mind.™™ However, later on, when Respondent began to adver-
tise for employees through the Alaska State unemployment 
office, and Smith responded to t
hose ads, Respondent declared 
him to be unemployable. Indeed
, in late 1988 Respondent wrote 
him a letter saying he was ﬁineligible for rehire™™ and later 
stated in other applications that he didn™t qualify for entry level 
jobs. Curiously, however, the strap and wire job is the lowest 
job in that department and is
 a job which Smith had done and 
no doubt could have done again.  
Smith obtained and sought employment during his backpay 
period, working as a janitor for 
various firms, driving a taxi, 
washing dishes at a restaurant, and working for a seafood pack-
ing operation. He does agree that
 his disability caused some 
employers to avoid hiring him, but
 others were unconcerned. In 
any event, to the extent Respondent declined to consider him 
due to his disability, it was a disability which had not con-
cerned it when he was actually employed there. Accordingly, 
Respondent™s raising this defense at
 this stage does not help it.  
Board law in this area is quite clear. An employer may not 
subject returning strikers to new conditions upon their rein-
statement. A returning striker is simply an employee who is 
returning to work and, if circumstances have changed during 
his absence giving rise to the suggestion that the returning 
striker might not be able to perf
orm the job to which he is re-
turning, he or she is nonetheless entitled to attempt to perform 
that job. It is not until the returning striker demonstrates an 
inability to do the work that the employer may take steps to 
assure itself that the incumbent needs some sort of special scru-
tiny. That scrutiny cannot come 
in advance of the recall. Judge 
Pannier in 
AP II
 cited the appropriate rule relying on 
Brooks Research & Mfg
., 202 NLRB 634, 637 fn. 13 (1973).  
Moreover, it cannot assert that
 it should benefit from his dis-
ability in the sense that other 
employers did not hire him. It 
should have recalled him in December 1987 and it did not do 
so. Had it done so, this issue would not have been presented. 

Accordingly, I conclude that Smith is entitled to backpay as set 
forth in the specification found in Appendix II of the November 
21, 1994 liquidation document.  
 1. Total Backpay    $127,470  
2. Pension Credit  5.79 years  
3. 401(k) Matters             401  
4. Severance Pay           8,262  
Andrew Roberts  
At the time the strike began Roberts was a line trucker, the 
third highest job in that department. There is no dispute with 
respect to his entitlement to backpay or the amount to which he 
is entitled. His is a short 
backpay period beginning on August 
4, 1987, and ending on December 
11, 1987. He had come back 
to work in a different job and on December 11 was properly 
demoted to his prestrike position.  
 1. Total Backpay          $925  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
 ALASKA PULP CORP. 563Warren Vaughn  
At the time the strike began Vaughn was a line trucker 
whose proper recall date was alle
ged to be February 19, 1989. 
However, on February 6, 1988, he accepted an entry level job 
on the log deck, later bidding to the bleach plant on October 31, 
1988, which paid more than either the trucker or log deck jobs. 
It appears that he made a deliberate decision to go to the higher 
paying job with a schedule which 
he preferred. Accordingly, I 
conclude that he is not entitled to any backpay or other remedy 

under the order.  
VIII. TECHNICAL DEPARTMENT  William Craig  
At the time the strike began, Cr
aig had been a viscosity tester 
for 7 years in the technical department. He is a native Sitkan, a 
member of the Shee Atika Tribe and a 10-year plant employee. 
As a viscosity tester he worked in the laboratory reading test 
equipment. He had ﬁfrozen™™ himsel
f in that job. At the time of 
the hearing in 1993 he was 38 years old, was married and had 

children.  
After the strike ended he signed up to return to work. When 
Respondent offered the lump sum retirement opening, he ac-
cepted in July 1987, but did so only after discussing the situa-
tion with both Parrish and Cline. He learned from Parrish that it 
would not be possible to be recalled to his old job, but only an 
entry level job and that it would take 5 to 6 years before even 

that would be offered because hi
s ﬁmerit rating™™ was very low.  
Although he knew he had to give up his right to his old job 
to get the money, he came to be
lieve it was necessary to do so. 
At that time his wife was employed at a local hospital; later she 

took some additional schooling and by 1993 was employed by 
a building supply company.  
The General Counsel asserts that Craig™s backpay period be-
gins on March 30, 1988, and ends with the plant™s closure on September 30, 1993. Respondent ar
gues that he resigned to take 
his lump sum and that even if the resignation is not honored, 

Craig failed to mitigate his damages by seeking interim em-
ployment.  
Respondent™s lump sum argument 
is rejected, for the usual 
reason. However, the failure to mitigate defense requires some 
discussion.  Craig admits that beginning in 1987 or 1988 he and his wife 
engaged in a ﬁrole reversal.™™ He stayed home to watch the 
children and she became the principal source of income. He 
explains that situation on medi
cal grounds. Although in the past 
he has undergone extensive neur
osurgery, his most pressing 
problem has been the onset of gr
adual blindness. He says, how-
ever, that would not have affected his ability to perform the 

viscosity tester job.
14 Even so, this medical history made him 
undesirable as a prospective em
ployee during the backpay pe-
riod. He says many employers™ health insurance carriers will 
not permit him in their groups because he is considered too 
high a risk.  Despite that, he says, he has sought work, but he was unsuc-
cessful. He only found a short pe
riod of employment with a 
local hotel and in 1993 he earned a mere $79 in a commercial 

fishing effort.  
                                                          
 14 Respondent has stipulated that it does not rely on disability to per-form work at the mill in 1993 when Craig became legally blind as a 
defense to backpay, arguing that Cr
aig was ineligible for recall and failed to mitigate (Tr. 1025).  
Respondent, of course, had employed Craig throughout his 
medical travails. It knew he c
ould perform the work of viscos-
ity tester at least up through 1992 and perhaps even after he 
became legally blind in 1993. However, it made him a victim of 
the inherently destructive recall system and declined to recall 
him, knowing that he was not as readily employable elsewhere 
as a healthy person might have been. It knew Craig™s search for 
work might be futile.  
Therefore, I find that Craig is entitled to backpay at the rate 
set forth in the backpay specification found in Appendix III of 
the November 21, 1994 liquidation document. He became a 
house husband essentially becaus
e Respondent discriminated 
against him and would not recall him to his old job. It did that 
with full knowledge that his opp
ortunities for interim employ-
ment were virtually nil. It cannot rely on his disability to shield 
it from liability. Had it recalled
 him in March 1988, when it should have, he would not have
 been unemployed and without 
prospects.   1. Total Backpay    $211,664  
2. Pension Credit  5.53 years  
3. 401(k) Matters             401  
4. Severance Pay          8,000  
Amor Diego  Diego was a grader in the technical department at the time 
the strike began. When the strike was over he took an entry 
level job in another department a
nd was initially believed to be 
entitled to no backpay because his prestrike job would not have 
opened until April 13, 1990. He actually terminat
ed voluntarily 
on May 14, 1990. However, due to 
the declaration of ineligibil-
ity of Roland Mears in May 1987, as set forth in the Interlocu-
tory Determination of Eligibility as well as more fully devel-
oped below, Diego™s proper reca
ll should have been on August 
16, 1987. This created a 3-year backpay period which had not 
been contemplated in the earlier specifications. Diego™s new 
specification is found in Appendix III of the liquidation docu-ment of November 21, 1994. Even so, there is no real dispute about the calculation. Accordingl
y, his backpay is determined 
as set forth in that new specification.  
 1. Total Backpay        $5,016  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Karen Mann  
When the strike began, Mann was a viscosity tester. She is 
well qualified to perform all the jobs in the technical depart-
ment. At one time she had worked her way up to the highest job 
there, tech I, but had lost it in a departmental reduction in force. 
Her backpay period has been adjusted as a result of Villarias™ 
ineligibility as discussed infra. 
Under the adjustment her back-
pay period begins on November 24, 1989, and ends when the 

plant closed on September 30,
 1993. Respondent offers two defenses: The lump sum resignation argument and a failure to 
mitigate damages between the fourth quarter of 1989 and the 
second quarter of 1991.  
In July 1989 Mann did sign one of Respondent™s lump 
sum/resignation forms. She is 
a well-educated individual and 
acknowledges that she knew the form required her to resign. 

Like most of the others, however, 
she is a direct victim of the 
unlawful entry level recall system and at the time the offer was 
made Respondent was still attempting to rid itself of its union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564members. For that reason, I find, 
as with the others, such resig-nations to be without effe
ct for remedy purposes.  
Insofar as her failure to mitigate is concerned, Respondent 
fares somewhat better. During her employment with Respon-
dent, including the strike, Mann was married to a lawyer who 
practiced in Sitka. During the strike she often performed cleri-
cal tasks at his law office, but without remuneration. That cir-
cumstance continued on and off at
 least until the two separated 
in August 1989, about 3 months be
fore she became entitled to 
reinstatement in November. It ma
y have continued thereafter as 
well.  
During the disputed quarters, Mann had no interim earnings 
whatsoever. The parties in their stipulation of April 25, 1995, 
agree that during the period between November 24, 1989, and 
July 7, 1990, she made no search for work in Sitka. That inac-
tion may have been impelled by the fact that she was mother of 
two preteen children. Sometime during the fall of 1990 she 
began taking courses in 10-key 
calculator, Word Perfect and 
medical terminology to enhance her job marketability. She had 
found that her experience as a viscosity tester was useless in the 
job market. She testified she ha
d no income at all in 1990, nor 
does she claim she searched for work in 1989Œ1990.  
In January 1991 she moved to Anchorage and continued her 
schooling for one semester, doing sufficiently well to seek 
work as a paralegal. On June
 15, 1991, Mann, was hired by a 
law firm in Anchorage called the Native American Rights 
Foundation where she continues to be employed. She testified 
in June 1993 that if her old job had been offered her, she would 
have taken it.  
Based on those facts, I conclude that between November 24, 
1989 and December 31, 1990, Mann made no effort to seek 

interim employment whatsoever. 
She had taken herself out of 
the job market during that period. Accordingly, she is not enti-
tled to claim backpay for the fourth quarter of 1989 through the 
third quarter of 1990. Her gross backpay claim for that period is 
therefore denied.  
However, in the last quarter 
of 1990 she began taking classes 
to train for work in another field. As a result the General Coun-
sel has halved her fourth quarter 1993 claim to allow for part-
time availability while she was in school, or at least as evidence 
that she was attempting to re-position herself to find work. 
While her effort at retraining is commendable, there is no evi-
dence that she actually sought work in Sitka during that quarter. 
Had she done so, I would be more inclined to agree with the 
General Counsel. Since she did not
, I conclude that even the 
claim for that period must be denied. Accordingly, the amount 

of the denied claim for those five quarters is $44,437.  
I reach a different conclusion beginning with the first quarter 
of 1991. At that time she moved to
 Anchorage to take training 
as a paralegal. During that time she did begin seeking work 

even though she was in school. In
 June she became successful. 
On that basis, I find that her full claims for the first two quar-
ters of 1991 are sustainable and sh
all allow them to stand. As there are no other issues with respect to those or succeeding 
quarters her total backpay becomes $29,914.  
This adjustment also affects her pension credit and her sev-
erance pay claims. In that situation she is entitled to 11 years 
credit, not 12 as claimed in th
e liquidation document. Her sev-
erance pay therefore is $5500. Li
kewise her additional pension 
credit is 2.25 years instead of 3.25 years. The amounts are: 
 1. Total Backpay    $29,914  
2. Pension Credit  2.25 years  
3. 401(k) Matters  None  
4. Severance Pay         5,500  
Roland Mears  
Roland Mears and his wife, Libby
, were each employed by 
Respondent at the time of the st
rike and are each subjects of 
this compliance proceeding. Due to their individual circum-

stances, however, they will be treated a little bit differently. 
Roland was a grader in the technical department at the time the 
strike began. He had ﬁfrozen™™ 
in that job but was somewhat 
dissatisfied with it. The General 
Counsel asserts that his back-
pay begins on April 26, 1987. At that time he had taken a job 
with a local business supply 
company, Yukon Office Supply. 
On May 6 he wrote a note to Respondent, witnessed by Union 

Official Jesse Jones, saying ﬁI . . . will be terminating my em-
ployment as of 5Œ6Œ87. Be advised 
that this is my written two 
weeks notice of termination.™™ That decision was a deliberate 
one, not induced in any way by Respondent™s offer of a lump 
sum or using any company form
 which he may not have under-
stood.  The job, which he was abandoning, was the next to the bot-
tom job in the department, and 
since he had voluntarily frozen 
himself, it may properly be assu
med that he did not wish to 
advance. Obviously, the oppor
tunity at Yukon Office Supply 
was a significant inducement for him to do what he did. Ac-
cordingly, I conclude that his ba
ckpay period begins as alleged 
by the General Counsel, but ends with his May 6, 1987 resigna-

tion.   1. Total Backpay          $600  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Ronald Proctor  At the time the strike began Proctor was also a grader in the 
technical department. Sometime in the third quarter of 1987 he 
accepted the job of relief beater in the machine room, an entry 
level job. According to the Gene
ral Counsel, he was entitled to 
his grader job as of May 13, 1987, as if called when Mears 
resigned. It should be noted here
 that the backpay specification 
found in Appendix III of the November 21, 1994 liquidation 

document contains an error with
 respect to the date backpay 
begins. It erroneously cites Apri
l 26, 1987, as the correct date. 
In Appendix I, however, the correct date is shown, and the 
body of the specification does i
ndeed reflect the May 13 date. 
Aside from that observation, there is no other concern with 

respect to his backpay. He eventu
ally moved on to other jobs in 
the machine room at rates higher than he would have earned as 

a grader. Beginning with the fourth quarter of 1987, his net 

interim earnings exceeded his gr
oss backpay. Thus, his actual 
net backpay is quite small, covering only 1987, quarters two 

and three.  
 1. Total Backpay         $7,128  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
John Stokes  Stokes had been a tech II, the 
second highest job in the de-
partment at the time the strike 
began. When the strike ended he 
took a job in the secondary trea
tment department and continued to work for Respondent thereafter. On April 1, 1992, he de-
 ALASKA PULP CORP. 565clined to transfer to the tech I job and that decision resulted in 
the General Counsel™s conclusion that his backpay entitlement 
was cut off at that point. I concur. His interim earnings in other 
jobs in the other departments 
in general exceeded his gross 
backpay. Accordingly, there is 
no dispute with respect to the 
proper calculation.  
 1. Total Backpay        $7,071  
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
Elaine Thomas  
Thomas was a viscosity tester at the time the strike began. 
As a result of the ineligibility of Villarias, referred to below, 
her backpay period has been extended to begin on August 1, 
1990. The adjusted backpay spec
ification is found in Appendix 
III of the November 21, 1994 liquidation document. There is 
really no dispute with respect to
 the backpay calculation itself. 
Respondent™s principal defense is that she resigned in order to 
take her lump sum retirement 
money and that her backpay 
claim should be mitigated due to the fact that beginning in 

1990, she began attending school to become a pharmacy tech-
nician and that her only employ
ment since then has been in 
connection with that schooling.  
The facts, however, are a little different. To survive the strike 
she had taken a part-time job at Island Community College in 
Sitka (which later became the Sitka branch of the University of 
Alaska Southeast). She did take the lump sum in June 1987 and 
was aware that she was resigning from the company when she 
did so. Nonetheless, her prestrik
e job was the third highest job 
in the technical department. Mo
reover, she had about 10 years 
experience with the Company at that time. She is clearly a vic-
tim of the illegal recall system and was entitled to await her 
prestrike job. The General Counsel
 asserts that job should have 
come open on August 1, 1990 (an adjustment due to the elimi-
nation of Villarias as discussed below).  
In December 1989, as the single mother of a 4-year-old son, 
she concluded that she was not surviving financially. She there-
fore determined to leave Sitka and move back to her family 
home in Moreno Valley, California, which is located about 15 
miles east of Riverside in Ri
verside County. She discovered 
that her experience and training as a viscosity tester and mill 

employee did not lead her to ot
her jobs. She therefore studied 
for, and passed, a real estate examination, becoming a licensed 
real estate salesperson. She had limited success in that field and 
decided to attend the California Paramedical Technical College, 
apparently between October 1990 
and July 1991. As a result of 
that training she was able to obt
ain work as a pharmacy techni-
cian. Subsequently she determined that she liked the pharmacy 

business and decided to pursue the appropriate education to become a pharmacist. That, of c
ourse, required that she obtain a 
bachelor of science degree as
 well as admission to pharmacol-
ogy school. She enrolled at Riverside Community College to 
begin a 2-year course preliminary to transferring to a 4-year 
school. However, while she was attending the community col-
lege she was able to work 20 hours per week as a pharmacy 
technician at Hemet Valley Hospital. Furthermore, she contin-
ued to attempt to earn money in the real estate field. At the time 
of the initial hearing in this matter she was still attending the 
community college.  
Respondent argues these facts 
suggest that she removed her-
self from the job market in order to attend school full time. 
Therefore, it argues, she is entitled to no gross backpay during 
those periods. The General Counsel, of course, has shown in-
terim earnings in the third quarter of 1990 and all quarters 
thereafter beginning with the third quarter of 1991. The only 
period of time it has found no interim earnings is the fourth 
quarter of 1990 and the first and second quarters of 1991. The 
General Counsel argues that she is entitled to her full gross 
backpay during those quarters even though she had no interim 
earnings. I agree.  
There is no question that her work experience with Respon-
dent did not provide her with 
a portable and readily salable 
skill. That being the case, it was entirely appropriate for her to 
have sought training and education in fields where employment 
is available and where she can meet her duty to mitigate dam-
ages. She did that by training to become a real estate salesper-
son and by training to become
 a pharmacy technician. Respon-
dent™s argument that she had re
moved herself from the work 
force in order to accomplish those goals, if sustained, would 
simply amount to a disincentive for an discriminatee to obtain 
employment. That, in my view, is 
contrary to the policies of the 
Act. Discriminatees should always be urged to acquire the 

skills necessary to support themselves, not only for mitigation 
purposes but as a gene
ral social policy.  
In any event, it is clear that while she was at Riverside 
Community College she was able to maintain a modicum of 
employment while still carrying
 a full schedule at the school. 
The Board has frequently held 
that attending school while still looking for work or actually ha
ving work does not negate the 
contention that the employee is 
not available for work, particu-
larly where school time and wo
rk do not interfere with one 
another. See 
J. L. Holtzendorff Detective Agency
, 206 NLRB 483, 484Œ485 (1973), and 
American Compress Warehouse, 156 
NLRB 267 at 275 (1965).  
Respondent makes one other argument. It notes that in a 
questionnaire submitted to her by the Regional Office, she 

stated, ﬁNo, thank you!™™ when asked if she would go back to 
work if her position were offered. First, the question was put to 
her only in the context of settle
ment and in the question itself, 
the Regional Officer said that she would not be held to that 

answer. Even so, it is clear that she was a discriminatee from 
the outset. She is not obligated to make a decision until proper 
reinstatement is offered to her. Her answer to the questionnaire 
is speculative and should not be accorded any significance with 
respect to an aba
ndonment argument.  Aside from the matters discussed above, Respondent does 
not dispute the actual calcula
tion of backpay for Thomas. Hav-
ing rejected its other defenses
, I conclude that the backpay 
specification as set forth in 
the liquidation document of No-vember 21, 1994, found in Ap
pendix III, is accurate.  
 1. Total Backpay      $72,372  
2. Pension Credit  3.16 years  
3. 401(k) Matters  None  
4. Severance Pay          6,000  
Brownell Turner  
Brownell Turner was a viscosity tester at the time the strike 
began. Due to the ineligibility of
 another person in the technical department (Villarias), his backpay period has been adjusted. It 
now begins on July 7, 1990. As di
scussed in the finishing room position of this decision, his wife is discriminatee Carolyn 
Turner. Carolyn should have been recalled on the day after the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566strike ended, but was not. Respondent™s failure to recall her has 
clear ramifications insofar as Brownell is concerned.  
She took a job with a local insurance agent and he eventually 
accepted an entry level job. Nonetheless, these two jobs, even 
together, failed to meet the family™s financial needs. In Sep-
tember 1989, they decided to seek better opportunities else-
where and moved to Las Vegas, Nevada, where they continue 
to reside.  
Respondent asserts that Brownell™s decision to quit and 
move to Las Vegas terminated its 
obligations to him. I disagree. 
First, I note that had Respondent offered Carolyn her old job in 
April 1987 when it should have, the family would have sur-
vived better than it did. The need to move elsewhere may not 
have arisen. Second, Brownell 
was under no obligation to stay 
with the entry level job or its progression to grader. He was 
always entitled to await his old 
job. Thus quitting in 1989 did 
not affect his right to recall in July 1990. He did not become a 

discriminatee until then, so he was under no obligation to miti-
gate prior to July 1990. His right to recall to his former job is 
not affected by his employment decisions. Therefore, his deci-
sion to quit, in the wake of Respondent™s unlawful refusal to 
reinstate his wife, and in order to increase the family™s income 
can hardly be said to be an ab
andonment of the job. Indeed, he 
testified that if both were offered reinstatement to their old jobs, 

they would have returned.  
I find, therefore, that Browne
ll Turner™s decision in 1989 to 
quit his progression level not to have been an act which barred 
him from reinstatement in 1990. The defense is rejected.  
No other issues have been raised with respect to Turner. I 
therefore accept the backpay spec
ification found in the liquida-
tion document of November 21, 1994.  
 1. Total Backpay    $83,467  
2. Pension Credit  3.23 years  
3. 401(k) Matters  None  
4. Severance Pay        5,000  
Daniel Villarias  
At the time the strike began, Villarias was a tech II in the 
technical department. The General Counsel asserted in the ini-
tial backpay specification that Villarias was entitled to recall as 
of March 20, 1988. However, on
 August 10, 1987, he wrote a 
letter to Personnel Director Cline which reads in its entirety: 
ﬁCircumstances have arisen whic
h make it necessary for me to 
leave Alaska Pulp Corporation. I am therefore submitting my 

resignation effective 2 weeks from this date. August 10, 1987. 
My employment with Alaska Pulp has been very pleasant and I 
regret the necessity of this change. I am grateful for the many 
courtesies that have been shown 
me. It was a privilege to have 
been employee of Alaska Pulp Corporation. I do hope if the 
circumstances change, I could s
ubmit for employment at a later 
date.™™  This resignation was not solicite
d in any way by Respondent 
and therefore must be regarded as the personal decision of Vil-
larias. Although it is not absolutely discernible from the record 
it appears that he was aware that his wife was seeking work in 
Washington State. Shortly thereafter she did accept employ-
ment at a hospital in Enumcl
aw, Washington, and although he 
stayed in Sitka for a short period of time after that, quickly 
followed her there.  
Since he voluntarily resigned an
y interest in returning to his 
job and his that resignation was no
t effected by any unfair labor 
practice, I conclude that he re
moved himself from consideration 
for recall on that date.  
IX. UTILITIES  Michael Bagley  
At the beginning of the strike, Michael Bagley was the chief 
operator in the power house, the hi
ghest job in that department. 
There was a total of nine jobs 
in that department, counting re-
lief utility worker. Respondent de
fends his circumstances, first 
on the ground that he resigned to take his lump sum and sec-
ond, that he had failed to sign up for reinstatement. Both of 
these issues have been dealt with elsewhere and Bagley is no 
different from them. Those defenses are to no avail. The Gen-
eral Counsel has asserted that his backpay begins on December 
7, 1987. I advised in my Interl
ocutory Determination of Eligi-
bility that Bagley was indeed entitled to the offer but that the 
offer was cut off by subsequent ev
ents. There is no dispute with 
respect to the calculation as modified in the specification found 

in Appendix III of the liquidation document of November 21, 
1994.  The facts are fairly simple. On May 1, 1987, Bagley received 
an offer from Respondent to return to an entry level job which 
he declined. That job involved raking the boilers which is hot, 
dirty and physically demanding
. In June 1987 he obtained em-
ployment with the local newspaper, the Sitka Sentinel as a 
pressman and was retrained u
nder a veterans retraining pro-
gram. That job initially paid about $10 or $10.50 per hour for 5 
or 6 months and then he became a journeymen pressman and 
began earning $15 per hour. He says between that time and 
June 30, 1989, he would have considered and probably ac-
cepted any offer to return to 
his position with Respondent as 
chief operator. However, he ac
knowledges that as of June 30, 
1989, he would not have done so, as he preferred his job with 
the newspaper. In this regard, he has a family connection to the 
newspaper as both his brother-
in-law and sister-in-law are 
owners of that business and his 
wife also works there. Accord-
ingly, taking Bagley at his word
, I conclude that he abandoned 
any interest he had in returning 
to work as of June 30, 1989.  
 1. Total Backpay    $32,884  
2. Pension Credit  1.55 years  
3. 401(k) Matters           401  
4. Severance Pay  None  
Albert Bigley  
Bigley was a long time employee for Respondent having 
been hired in 1970 and coming into the power house in 1972. 

He had ﬁfrozen™™ himself as a turbine operator and had engaged 
in part-time commercial fishing before the strike. However, 
during the strike he declined to
 attend any union meetings and 
took a job in November 1986 with White Pass Gas, a local 

supplier of natural gas and petroleum products. He has worked 
for that firm since then and was still working there at the time 
of the hearing. While he was 
employed at White Pass Gas he 
did take his lump sum retirement money, signing the resigna-

tion paper to do so. He admits that he knew he was resigning 
any interest in returning to Respondent and that he would not 
be recalled thereafter.  
It appears to me that upon these facts Bigley has admitted 
that he had abandoned the strike 
to take permanent employment 
with White Pass Gas. As he had abandoned any interest in Re-
spondent before the unfair labor pr
actices even bega
n, he is not entitled to a remedy.  
 ALASKA PULP CORP. 567LeRoy Dabaluz  
At the time the strike ended Dabaluz was a fuel tender in the 
utilities department. That job is the third from the bottom. The 
General Counsel asserts that Da
baluz™ backpay begins on June 
25, 1987. Dabaluz says he signed up to return to work, but 
shortly thereafter he learned th
at the company was hiring only 
at the entry level. He did not want an entry level job and in any 

event was operating under the belief that he had been ﬁfired™™ 
since he had been permanently 
replaced during the strike. He 
had little expectation that he w
ould be recalled to work. He 
does admit that he did not make 
any effort to keep Respondent 
apprised of his current addre
sses as he subsequently moved 
about in Southeast Alaska seeking work.  
He says that in mid-April, he left Sitka to seek work in Pe-
tersburg, Alaska, and later moved 
to Ketchikan. During most of 
that time he was employed in the cold storage and fishery in-
dustry. In Ketchikan he was able to find only one job, as a rod-
buster in the iron worker trade, but has continued to seek work, 
usually using the Alaska State 
unemployment system. He says 
that during the entire backpay pe
riod, the longest period of time 
that he has been unemployed was only about 5 weeks in the 
autumn of 1992. Even during that period he was looking at 
applying for work at various construction companies. He ex-
plained that he did not tell Re
spondent his current addresses 
because he thought he would never get his job back, despite the 

existence of the entry level recall system.  
Respondent™s principal concern is the period of unemploy-
ment which Dabaluz experienced in early 1993 after he was 
laid off by R-K Engineering, the company he had worked for at 
the end of 1992. Respondent asserts that this 8- to 10-week 
period should be docked from hi
s gross backpay. However, 
there are two considerations. First, there is no showing that 

Dabaluz did not search for work during that period. I note that 
it is in the early part of the year, the dead of winter, when con-
struction work is normally not avai
lable. Moreover, that sort of hiatus in employment is taken into account by the 
Woolworth formula. If the 
Woolworth formula, quarterl
y reporting periods, 
is followed as it was here, such gaps are to be expected and are 
an understood portion of the formula. Accordingly, I conclude 
that the backpay specification for Dabaluz with respect to the 
first quarter of 1993 should remain 
as it is. He is entitled to the 
full amount of net backpay for that quarter, $7904.  
A second issue is whether his failure to keep Respondent ap-
prised of his address in any way affects his entitlement to a 

backpay award. I conclude that his failure does not. The record 
shows that on August 14, 1987, Respondent sent Dabaluz a 
letter offering him what was undoubt
edly an entry level job. He 
did not receive it and it was re
turned. Thereafter, Respondent 
declared him to have ﬁrefused reinstatement because he failed 
to return to work after notification.™™ The problem with that is 
that he was offered only an entry level job. He is therefore a 
direct victim of the entry level job system and is entitled to full 
backpay as set forth in the modi
fied specification. Had Respon-
dent offered him his prestrike job,
 his failure to stay in touch 
might have been a concern. It did not and the defense is to no 
avail. A review of the backpay 
specification for Dabaluz, found 
in Appendix III of the November 21, 1994 liquidation docu-
ment shows that his interim ear
nings have been substantial 
during that period of time.  
 1. Total Backpay      $78,030  
2. Pension Credit  6.26 years  
3. 401(k) Matters             401  
4. Severance Pay          3,998  
Bart Edenso  
At the time the strike began Edenso was a no. 1 and no. 2 re-
covery boiler operator, the job which was the fifth highest from 
the bottom in that department. There is really no dispute with 
respect to his circumstance. Res
pondent admits that he is enti-
tled to some backpay and it woul
d appear that he accepted an 
entry level job with Respondent. Th
ere is, therefore, no dispute 
with respect to his interim earnings. The backpay specification 
in the November 21, 1994 liquidation document reflects the 
proper figures; it even accounts for adjustment required due to 
the ineligibility of two others. Th
is figure is in accordance with 
the August 1, 1995 errata.  
 1. Total Backpay        $21,774 
2. Pension Credit  No new entitlement  
3. 401(k) Matters  None  
4. Severance Pay  None  
David Hiebert  
Hiebert is the original charging party in this case. His cir-
cumstances are a bit different fr
om most of the others because 
he initially accepted a recall to an entry level job in the utility 
department. Specifically, he was first a relief and then a utility 
worker, principally assigned to raking the boiler, an arduous, 
hot, and dirty job. He had pr
eviously been a power boiler 
operator, the third highest job in
 that department. He described 
that work as ﬁcushy™™ as it mainly involved control room work. 
He had been employed by Respondent since 1976 and had been 
in the power house since that time. He discovered his accep-
tance of an entry level job was not to his liking. The work was 
difficult and Respondent insisted th
at he train less experienced 
employees who were ahead of him in the progression line. He 
was also paid the rate of a utility person when training others 
rather than a higher rate (except when he was actually assigned 

to work at a higher level for short periods) and his income 
dropped dramatically. In addition,
 he came to believe that 
working with inexperienced people
 was unsafe. Accordingly, in 
July 1988 he decided to quit and 
look for a better paying job.  
Since Hiebert was a direct victim of the entry level job sys-
tem found to be unlawful here, his acceptance of that job as 
well as a subsequent quit are of little significance, except to the 
extent that the pay which he received at the lower does consti-
tute interim earnings.  
When Hiebert quit, he also took advantage of the second 
ﬁopening™™ to obtain his lump sum retirement money, a sum of 
about $5000. He spent some of that money refurbishing the 
boat on which he lived, paying so
me debts and eventually mo-

tored from Sitka to Seattle. He rather quickly began searching 
for work in the Seattle area, initially finding some solicitation 
work for a local lobbying group. He also began taking night 
classes at a technical school to 
learn some computer skills.  
It happened that his brother was employed at a Seattle-area 
computer cabling company, Redmond Cable, and he was even-
tually able to find part-time and subsequently full-time day 
work with that firm. At the same time he continued to go to 
night school, taking courses at the now defunct Griffin College. 
In the first quarter of 1991 he and his brother left Redmond 
Cable to form their own cabling company. As of the summer of 
1993 he was continuing to work with that entrepreneurial en-
terprise. The General Counsel has 
chosen not to file a claim for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568Hiebert for 1993 as he has not reported interim earnings for 
three quarters which he might otherwise be entitled to.  
Respondent asserts that during several quarters in 1988 and 
1989 Hiebert was actually attendi
ng school full time and that 
that circumstance deprives him of any claim for backpay during 

that period. However, the eviden
ce shows that he only attended 
night school and was free to work a full day during that entire 
time. Indeed, his interim earnings demonstrate that he was able 
to work consistently for either Redmond Cable or his own firm. 
Although there may be some questions with respect to the 
specificity during the fourth quarter of 1988 and the first quar-
ter of 1989, it does not appear to me that Respondent has car-
ried its burden of proof to de
monstrate that he had removed 
himself from the job market. Similarly, with respect to the sec-

ond quarter of 1991, the evidence 
demonstrates that Hiebert 
was in the process of starting up his own company and attempt-
ing to make that business financially viable. Those efforts do 
not disqualify him from backpay. 
Accordingly, I conclude that 
Hiebert is entitled to backpay as set forth in the specification 
found in the November 21, 1994 liquidation document. The pension credit has been calculated from his actual departure on 
July 14, 1988, through the fourth quarter of 1992 on the as-
sumption that he received pension credit for his work in 1987 
and up through his departure in July 1988 as part of his lump 
sum payment.  
 1. Total Backpay    $103,480 
2. Pension Credit  3.45 years  
3. 401(k) Matters             401 
4. Severance Pay          9,642  
Walter Jenny  
At the time the strike began Jenny was a no. 3 recovery 
boiler operator in the utilities department and ﬁfrozen™™ at that 
position. His backpay period begi
ns on June 5, 1988. During 
the strike he left Sitka in order to live with his parents in Sedro Wooley, Washington, returning in March before the strike was 
over. Although he didn™t immediatel
y request reinstatement, he 
was privileged to rely upon the 
Union™s request on his behalf.
15 Moreover, in May he learned of the lump sum opening and 
went to speak to Karla Parrish of the personnel department 
about that. He learned from Parri
sh that his recall prospects 
were not good; that Respondent 
was offering only entry level 
work. She also told him that if
 he wanted his lump sum from 
the retirement plan, he would have to resign. He took the lump 
sum at that stage. Like the others, I conclude that the lump sum 
defense has no validity as he was a direct victim of the unlaw-
ful recall system.  
Insofar as backpay calculations are concerned, the parties 
have entered into a stipulation dealing with his interim earnings 
during the second, third, and fourth quarters of 1988. To that 
end, I have modified the backpay specification in accordance 
with the stipulation of April 25
, 1995. With respect to 1989, it 
appears that Jenny obtained employment in the asbestos re-

moval industry with a firm calle
d ﬁAsbestos General™™ and later 
with another company called ﬁLoss Control.™™ There is no sug-
gestion that aside from these tw
o employments that he was not 
seeking work during 1989. Indeed, he was able to obtain em-
ployment during three of the four quarters. The only quarter in 
which he was unable to obtain employment was the second 
                                                          
 15 United States Service Industries
, supra, and 
Marlene Industries 
Corp v. NLRB, supra.  
quarter of 1989, but Respondent has not been able to demon-
strate that the unemployment period was due to a deliberate 
withdrawal from the employment market. Jenny testified that 
he sought interim employment
 during 1989, including asking 
for employment through Responde
nt, speaking both with Par-
rish and with Cline on different occasions.  
Sometime in January 1993, he answered an ad for entry level 
employees at Respondent. He a
pplied, was hired and worked 
for Respondent at the entry leve
l job from sometime in January 
1993 through part of the fourth qu
arter of 1993. For that reason 
the General Counsel has made a claim for backpay which in-
cludes the fourth quarter of 1993, unlike most of the other em-ployees. That is reflected in the backpay specification.  
Jenny™s pension credit has been calculated from his actual 
departure on July 14, 1988, through the fourth quarter of 1992 
on the assumption that he received pension credit for his work 
in 1987 and up through his departure in July 1988 as part of his 
lump sum payment. The General Counsel also notes, due to the 
fact that Jenny had taken his lump sum earlier and then had 
resumed employment in 1993, that the .8333 years of employ-
ment in 1993 should be deducted 
from his pension credit since he received another payment covering that period of time on 
November 10, 1993. Accordingly, an adjustment has been 
made taking that deduction into 
account, resulting in a calcula-
tion of an additional claim of 4.
55 years as a pension credit.  
 1. Total Backpay    $104,718  
2. Pension Credit  4.55 years   
3. 401(k) Matters             401  
4. Severance Pay          6,491  
Harry Johnson  
At the beginning of the strike Johnson was a power boiler 
operator and had been so employed for about a year. Although 
he acknowledges that when the st
rike ended he did not apply 
for reinstatement, he also knew, from union officials such as 
Hiebert and others, that Respondent was hiring only at the entry 
level job. He regarded that as 
unfair and requiring him to re-
sume performing arduous work. 
Under the backpay specifica-
tion prior to the Interlocutory Determination of Eligibility, 
Johnson was not scheduled for recall until June 5, 1988. How-
ever, due to the ineligibility of other individuals, his new recall 
date became August 18, 1987.  
He testified that he was unable to find employment in the 
Sitka area, although he had lived there all his life. Apparently 
the skills that he utilized at the plant were not readily transfer-
able elsewhere in the community. It is true that there are other 
institutions in the Sitka community which operate boilers 
and/or large oil-fired furnaces of one type or another, but there 
is no showing that employment 
was available to Johnson during 
1987. In any event, in August, he concluded that he did not 

have a sufficient breadth of skills to become employed in other 
fields. Accordingly, he decided to seek training as automo-
tive/diesel mechanic and moved from Sitka to Denver, Colo-
rado, for the express purpose of taking an associate of arts de-
gree in that field at a college there. He testified that he went to 
school full time although he was able to obtain a part-time posi-tion with Sears, Roebuck & Co. He returned to Sitka after com-

pleting his automotive diesel mechanic training in May 1989. 
In the summer of 1989 he was engaged in commercial fishing 
but in October was hired by Sout
heast Marine as a diesel me-
chanic and testified that he has been employed there since. His 
backpay specification does show 
a period of 1 year beginning 
 ALASKA PULP CORP. 569with the first quarter of 1992 going through the fourth quarter 
of that year where he had no interim earnings, despite his testi-
mony that he has been employ
ed by Southeast Marine since 
1989. Nonetheless, Respondent has not challenged the General 
Counsel™s specification for those quarters.  
In the first and second amendm
ents to the fourth amended 
specification, some adjustments were made with respect to 
Johnson™s interim earnings during the third quarter of 1993 and 
they have been accounted for in the November 21, 1994 liqui-
dation document. In addition, the first and second amendments 
to the fourth amended specification also claim backpay for 22 
days in October 1993, a portion of the fourth quarter of that 
year. Again, Respondent does not contest that claim.  
Thus, the only issue
16 raised by Johnson™s circumstances are 
whether his attending school in Denver between 1987 and 1989 
serves as a bar to any recovery for that time period. I conclude 
that it does not. He was able to find part-time work with Sears 
while still attempting to better himself through acquiring skills 
in other fields, which eventually would have been used to find 
employment and to offset gross backpay. His circumstances are 
similar to those of Elaine Thomas and I shall treat them identi-
cally. See 
J. L. Holtzendorff 
Detective Agency,
 206 NLRB 483, 
484Œ485, and American Compress Warehouse, supra, 156 
NLRB at 275. Accordingly, I accept the General Counsel™s 
most recent backpay specification as set forth in the November 
21, 1994 liquidation document.  
With respect to his pension 
credits, the supplement to the liquidation document mistakenly shows that his recall date was 
June 5, 1988 (which it was orig
inally), whereas it should have 
reflected the date of August 
18, 1987, running through October 
22, 1993. The pension figure below is calculated from August 
18, 1987, through October 22, 1993.  
 1. Total Backpay    $179,688  
2. Pension Credit  6.19 years   
3. 401(k) Matters             401  
4. Severance Pay          8,091  
John Lawson Jr.  
John Lawson Jr. at the time of the strike began was a utility 
man in the utilities department. After the strike he accepted an 
entry level job and reached his old position in August 1989. 
There is no dispute with respec
t to the amount of backpay due 
him. Furthermore, he only work
ed a short time; his total em-
ployment time was too brief to a
llow him to become vested in 
the retirement plan.  
 1. Total Backpay       $1,718  
2. Pension Credit  N/A   
3. 401(k) Matters  None   
4. Severance Pay  None  
Rodolfo Martin  
At the time the strike began Martin was a no. 3 recovery 
boiler operator. When the strike ended he returned to work with 
Respondent at a lesser job. There 
is really no dispute with re-
spect to his backpay, except th
at his recall date was advanced 
from October 12, 1991, to May 11, 
1989, due to the ineligibility 
of some others.  
 1. Total Backpay        $18,965 
2. Pension Credit  No new entitlement   
3. 401(k) Matters  None   
                                                          
 16 He, too, can rely on the Union™s request for reinstatement. Id.  
4. Severance Pay  None  
Libby Mears  
At the time the strike began 
Libby Mears was a no. 3 boiler 
operator in the powerhouse. In 
the Interlocutory Determination 
of Eligibility I concluded that she was not eligible for recall. 
Her testimony should be taken in
 connection with that of her 
husband Roland, above. It will 
be recalled that both Mears 
voluntarily resigned on May 21, 
1987, and did so without the 
connivance of Respondent. It shoul
d be noted here that Libby 
Mears, during the strike, began to work for the Sitka Sentinel 
local newspaper. Her husband even
tually did so as well and I 
concluded based on those facts th
at these individuals knew that 
they had entered another career
 in the newspaper business and 
had no intention of returning to the mill after the strike ended. 
Indeed, they did not. Accordingly, Libby Mears, like her hus-
band Roland, is not an individual eligible for recall as she 
abandoned that employment during the strike in favor of per-
manent employment elsewhere.  
Theodore (Ted) Mukpik  
When the strike began Mukpik was the chief operator in the 
utilities department, the highest 
paid job. Respondent acknowl-
edges that Mukpik is entitled to backpay. He apparently ac-
cepted interim employment wi
th Respondent but has never 
been able to work his way back to his original job.  
 1. Net Backpay         $46,819 
2. Pension Credit  No new entitlement   
3. 401(k) Matters  None  
4. Severance Pay            2,570 
James Patterson (Estate of)  
At the time the strike began Pa
tterson was a utility man, the 
next to the bottom job in the utilities department. Respondent™s 
answer asserts that Patterson is not eligible for recall because 
he had obtained permanent employ
ment elsewhere. The parties 
have stipulated that Patterson died in a water skiing accident in 
1989. The General Counsel assert
s that his backpay period 
begins on June 6, 1988. He appare
ntly returned to work some-
time in the fall of 1988 and eventually reached his old position 
in the fourth quarter of that year. There is no dispute with re-
spect to his interim earnings both at an earlier employer and at 
Respondent.  Although Respondent has defended on the grounds that Pat-
terson had accepted permanent employment elsewhere, there is 
no evidence to that effect. Indeed, the evidence demonstrates 
that he did not, since he had returned to work with Respondent. 
Other defenses have not been ra
ised. Accordingly, I conclude 
that the backpay specification as written is appropriate.  
 1. Total Backpay        $8,860 
2. Pension Credit  No new entitlement   
3. 401(k) Matters  None   
4. Severance Pay  None  
Patrick Paul Jr.  
When the strike began Paul, li
ke Mukpik, was a chief opera-
tor. Respondent has admitted that 
Paul is entitled
 to reinstate-ment with backpay and his backpa
y figures are not in dispute. 
His backpay period begins in June 5, 1988, and ends in the 
fourth quarter of 1993. He, like se
veral others, was included in 
amendment 2 to the fourth am
ended consolidated compliance 
specification as being entitled to
 work during the fourth quarter 
shutdown. Like Mukpik, he accepted another job with Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570dent and worked during the backpay period. As there is no 
dispute with the calculatio
n, his figures follow: 
 1. Net Backpay         $71,685 
2. Pension Credit  No new entitlement   
3. 401(k) Matters  None   
4. Severance Pay            2,713 
John Potter  At the time the strike began Potter had ﬁfrozen™™ as an evapo-
rator operator. The General Couns
el asserts that his backpay 
begins on November 11, 1987. Respondent defends on the 
ground that he took his lump sum and that upon returning to 
work bid to another department 
before his prestrike job opened 
and that he subsequently resigned
. It is quite true that he ac-
cepted an entry level job in the utility department_raking boil-

ers. He found the job not to his liking, was concerned about the inexperience of the operator, observed what he believed to be 

some unsafe conditions and was quite uncomfortable with the 
circumstances. Accordingly, he bi
d to the bleach plant, taking 
an entry level job there and working until July 1988, when he 

resigned. He also took advantage 
of the lump sum offer at that time. He then spent 3 months with an ill father, ultimately mov-
ing to Bellingham, Washington, 
where he worked at a nursing 
home for a while. He quit that 
job due to low pay and eventu-
ally entered the construction busin
ess as a drywall installer.  
He testified that once he had 
moved to Bellingham he had no 
intention of ever returning to Sitka.  
I conclude that his resignation with a present intention to 
move to Washington State and not to return in July 1988 termi-
nated his backpay. See 
Belt Supermarket, 260 NLRB 118 
(1982). There is no dispute with respect to the remaining fig-

ures and the backpay specifica
tion found in Appendix III of the 
November 21, 1994 liquidation docum
ent appears to be correct. Thus, his backpay covers only the fourth quarter of 1987 and 
the first quarter of 1988, for in the following two quarters his 
interim earnings exceeded his gross backpay.  
 1. Total Backpay        $4,200 
2. Pension Credit  No new entitlement   
3. 401(k) Matters  None   
4. Severance Pay  None  
Roger Sele  When the strike ended Sele held
 the job of relief utility man 
in the utilities department, the entry level job. During the strike 
he applied for admission at Sheldon Jackson College in Sitka. 
While awaiting admission to that 
college, he obtained employ-
ment in the construction industry with McGraw Construction 
which had a contract to perform certain construction work at 
the Sitka Airport. When the strike ended in April, Respondent 
offered him his old job back, but he declined, preferring to 
remain with the construction firm.  
Based upon Respondent™s having 
offered him his old job and 
his declining it because he had obtained permanent employ-
ment elsewhere, I conclude that Sele is not eligible for rein-
statement or backpay.  
X. SMALL DEPARTMENTS  Unlike most of the other sections, the so-called ﬁsmall de-
partments™™ group is an amalgamation of much smaller depart-
ments often consisting of only 
one or two people holding spe-cific jobs. There may or may not
 be a ﬁprogression™™ promotion 
system in effect for these jobs
. Certainly ﬁsmall departments™™ 
is not intended to suggest that there is a department known by 
that name. The General Counsel has utilized this appellation to 
incorporate, for purposes of convenience, individuals who do 
not readily fall into any other ca
tegory. Accordingly, each of 
these individuals presents a di
screte set of factual circum-
stances. I proceed to the individuals: 
Leo Michaud  
At the beginning of the strike
 Michaud was the safety expe-
diter in the safety department. 
He had been with Respondent for 
12 years, but the record is not clear regarding how long he had 
been the safety expediter. As 
a safety expediter, his responsi-
bilities required him to maintain all the safety equipment, the 
fire extinguishers, the fire truck and the ambulance, and to 
drive both pieces 
of equipment.  
The General Counsel asserts th
at Michaud should have been 
recalled on January 1, 1990. Respondent defends on the ground 
that in October 1987 Michaud 
resigned from Respondent in 
order to take his lump sum retirement. There is no dispute that 
Michaud had signed up to return 
to work after the strike was over. Later, Respondent sent h
im a notice of the lump sum open 
period and the appropriate form. He said that he received that 
sometime in June or July and la
ter went to speak to Karla Par-
rish of the Personnel Departme
nt about it. He acknowledges 
that she told him that if he took the lump sum retirement, he 
would have to quit. He told he
r he would wait, apparently to 
hope for the opening of his ol
d job. He waited until October 
and by then had learned that his home mortgage was in arrears. 
Accordingly, he filed his request for a lump sum payment and 
received his money about N
ovember 6, 1987. (Respondent™s records do not agree; its R. Exh. 8 shows Michaud to have ap-
plied for his lump sum on June
 22, 1987. One explanation is 
that he signed the document in June but did not turn it in until 
October. The parties have stipulated that his termination date 
was effective October 15, 1987.) He says that he used the lump 
sum to pay the mortgage and make child support payments.  
Except for signing that resign
ation form, there is no sugges-
tion that he had revoked his request 
that he be recalled to work. 
Indeed, he testified that on May 15, 1988, he wrote Respondent 
a letter seeking the safety person job and submitted a resume. 
As late as April 1990, apparent
ly in response to the opening 
which the General Counsel asserts that he was entitled to, he 
contacted Cline to ask him for the job. He says Cline told him 
only that he would ﬁbe taken under consideration.™™ The job 
was filled by another person. He says that he spoke to Cline 
asking why he didn™t get the job, but Cline told him that he 
didn™t have to give him his job back because he had taken his 
retirement.  
Throughout this decision I have discussed the issue of lump 
sum retirement resignations. As noted, there are two types of 
employee affected by these resignations. Previously we have 
discussed only those individuals 
whose recall was to entry level 
jobs. Those individuals were direct victims of the entry level 
job discrimination procedure and there is no question but that 
the lump sum issue is overridden by the need to remedy their 
circumstances. Michaud is the fi
rst individual who is not a di-
rect victim of the recall system. He is instead, the victim of a 
discriminatory atmosphere designed, like the recall system, to 
eliminate union members from Respondent™s work force. That 
issue is of course discussed above.  
Therefore, Michaud as well as others in his circumstance, are 
clearly entitled to a reinstatement and a backpay award. Insofar 
 ALASKA PULP CORP. 571as backpay calculations are concerned, however, there is noth-
ing significant in dispute.  
 1. Total Backpay       $9,655 
2. Pension Credit  3.75 years   
3. 401(k) Matters  None   
4. Severance Pay         9,958 
Denise Olson  At the time the strike began Ol
son was the stores inventory 
clerk in the stores department. 
It was a one of a kind job and 
not affected by the progression system. The General Counsel 
initially had alleged her proper r
ecall date to be July 31, 1988. I 
declared her to be ineligible for recall in my Interlocutory De-
termination of Eligibility for Backpay because in February 
1987, during the strike she embarked on a new career becoming permanently employed by the Southeast Alaska Regional 
Health Center (SEARHC).  
In February 1987 she accepted a part-time job in the person-
nel department of that medical center. Eventually, she became 
the ﬁsenior human resource specialist,™™ which is second in command of the personnel department. She says that she started 

out as a mental health cleric
al assistant earning $9.50 an hour, 
became an accounting technician in August 1987 and at that 

point became a ﬁbenefited full-time employee.™™ She kept that 
job until she became a personnel assistant in August 1988, con-
tinued her way up through the hospital personnel office and on 
June 30, 1990 became a personnel specialist which was the 
highest she could go until she received her promotion to ﬁsenior 
human resource specialist.™™  
Olson had been the union treasurer during the strike. She had 
become very committed to the strike™s cause and was embit-
tered and angry over its outcome. At various points she advised 
the Board™s Regional Office that she was ﬁnot willing to work 
with SCABS.™™ Moreover, she admitted that she would not have 
returned to the plant at any time after she reached the salary 
ﬁRange 9™™ at SEARHC in June 1990.  
Based on a number of considerations, particularly her desire 
to pursue a career at SEARHC, I find that even as early as Feb-
ruary 1987 she had embarked on what she thought was a new 
career with SEARHC. She made a deliberate bet that SEARHC 
would be her new career and her bet turned out to be correct. 
She became a permanent employee receiving fringe benefits 
within 6 months of her hire, well before the alleged recall date 
of July 31, 1988.  
I conclude, based upon all these facts, that Olson, despite 
some remonstrations to the contrary, had abandoned any inter-
est in returning to Respondent as
 soon as she realized she was on a career track at SEARHC. She realized that shortly after 
she was hired in February 1987 while the strike under way. 
Indeed, this is one instance wh
ich an employee who took her 
lump sum retirement, as Olson did on July 22, 1987, may be 
considered evidence that she was indeed abandoning any inter-
est in her old job. Accordingly, she is ineligible for recall.  
Barbette Sisson aka Kayli Larson  
When the strike began Sisson was a secondary treatment op-
erator in the environmental depa
rtment. She had been in that department for approximately 8 
months. Prior to that she had 
been in the finishing room as a roll storage crane operator and 

had been employed by Respondent since May 1973. She testi-
fied that there were two other 
secondary treatment operators in 
that department as well as a relief secondary treatment operator. 

At the time she became an operator, there were three openings 
for the position and all three were filled by interdepartmental 
bids. As all three came into that job at the same time, plant-
wide seniority was used, rather 
than department seniority, to 
establish who had the greatest seniority. In addition, that de-
partment also had a relief secondary treatment operator. As 
noted earlier, the relief job was,
 like the other departments, an 
entry level position. Respondent™s
 defense that she turned down 
a job offer is discussed separately, infra. That defense was re-
jected.  
There is no significant dispute with respect to her backpay 
calculation and Respondent does not
 attack the formula with respect to her. Her backpay period begins on May 25, 1988. 
She had significant interim empl
oyment with the United States 
Postal Service during the entire backpay period, including at 
least three quarters in which her interim earnings exceeded her 
gross backpay. In addition, Siss
on is alleged to have been one 
of those individuals who would have been held over during a 

portion of the fourth quarter of 1993, through November 5. 
Thus, her backpay figures are: 
 1. Total Backpay       $78,026 
2. Pension Credit  5.47 years   
3. 401(k) Matters              401 
4. Severance Pay         12,852 
Charles (Chuck) Williams  
When the strike began Williams was the most senior of the 
secondary treatment operators. 
The General Counsel asserts 
that his backpay begins on March 1, 1988. Respondent defends 
on the ground that he took his lump sum in July 1987, signing 
Respondent™s form to do so and 
thereby resigning his employ-
ment. Like the others in that situation that defense is rejected. 

Respondent offers no other defense, except for its contention 
that he was not a victim of the recall system. That is patently 
not so, but really has little impa
ct on how he should have been 
treated. Respondent, in fact, is
 relying mostly upon the ineffec-
tive resignation connected to the lump sum withdrawal.  
I conclude that Williams is entitled to backpay as alleged in 
the backpay specification, found 
in the liquidation document of 
November 21, 1994. That document also provides backpay for 

a portion of the fourth quarter of 1993, as he would have been 
assigned to perform some work 
during the shutdown phase. In 
addition, the total backpay figure includes a $225 medical ex-

pense allowance.  
 1. Total Backpay    $161,107  
2. Pension Credit  5.43 years   
3. 401(k) Matters             401  
4. Severance Pay          9,282  
XI. MAINTENANCE DEPARTMENT 
 With respect to the maintenance department, in large part 
these individuals were not direct
 victims of the unlawful entry 
level recall system, for the prog
ression system did not apply. 
Nonetheless, they are strikers who were not recalled to their 
former jobs when those jobs became open and are therefore 
discriminatees under the meaning of the 
Laidlaw rule. Respon-
dent defends on the ground that during the course of the strike 

it had reorganized the maintenance department to eliminate 
craft-oriented subdivisions of 
that department, converting all 
maintenance persons to the job of ﬁgeneral mechanic.™™ In prac-

tice, however, individuals who had 
particular skills in a specific 
craft area, such as pipefitting or carpentry or electrical, were 

assigned to perform jobs where those skills could be properly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572utilized. Indeed, Respondent determined at some point that a 
person whose skills lay in areas ot
her than the particular tasks 
they were assigned would not 
be harshly judged based upon 
their performance in tasks for which they had not been trained. 
In large part, it appears that th
is so-called department reorgani-
zation was a bit of a failure, if 
not an outright sham. Flexibility with respect to certain assignments may well have been desir-
able, but was obviously not totally practicable. One does not 
automatically assign an electrician to carpentry work or vise 
versa. A given individual might well be able to perform ade-
quately in both trades, but no one was fully cross-trained and it 
does not appear that Respondent ma
de any great effort to do so. 
In some respects, Respondent™s a
pproach to the recall of main-
tenance employees, based on its perspective of what types of 
skills a particular employee had is a bit suspicious. This be-
comes particularly so where it has chosen to avoid recalling 
maintenance employees who also 
held positions with the Un-
ion. Respondent™s claim, usually 
through Cline, that a particular 
maintenance person did not meet its requirements at any given 
time is subject to a great deal of subjective judgment, some-
thing which can not be trusted where Respondent has em-barked, as it has, upon a campaign to
 avoid the recall of strikers and other union activists. In this
 regard, see the 
earlier discus-sion dealing with John Lawson Sr. With this background, I 
proceed to the individuals in the maintenance department.  
Kit Andreason  
The General Counsel has alle
ged Andreason™s proper recall 
date to be August 4, 1988. When the strike began Andreason 
was a journeyman maintenance 
electrician and had been so 
employed since his hire in 1977. 
During the strike he utilized 
his skills to become employed with Brown & Root Construc-
tion in the Alaska North Slope o
ilfields. He continued to work 
at that job until late August 1987. He was able to vote in the 
NLRB election by mail ballot. He had maintained his home in 
Sitka while working on the North Slope and did sign up for 
recall in June. He learned that he was thirteenth on the recall 

list and therefore, continued to seek employment elsewhere. He 
filed resumes with Scott Paper Co
. in Everett, Washington, and 
with Morton Forest Products in Morton, Washington. In Sep-tember 1987, apparently shortly 
after his North Slope construc-
tion work ended, Scott Paper sent
 a personnel official to inter-
view Andreason, as well as others
 in Sitka who had applied for 
work with that firm. Andreason participated in the interview 
and in October was called to Juneau to take a physical examina-
tion. Sometime in late October or
 the first part of November, 
Scott Paper offered him a job in Everett and he agreed to take 
it. He relocated his family to that city.  
In addition, on December 8, 1987, he accepted Respondent™s 
offer to permit him to take his lump sum retirement money 
from the retirement plan, signing 
the standard resignation form 
to do so. He says he was well 
aware that he was resigning from 
Respondent when he did.  
On direct-examination he says that he would have consid-
ered an offer ﬁin the electrical
 department™™ had one been of-
fered. Of course, none was becau
se he had signed the resigna-
tion form, but it is also clear that he would not have been of-
fered a job in the electrical de
partment (although he might well 
have been assigned there) as Respondent was insisting on call-

ing all the maintenance personnel ﬁgeneral mechanics.™™  
He says, somewhat uncertainly, that he ﬁthinks™™ that he 
would have accepted a job as 
a general mechan
ic with Respon-dent in Sitka during 1988 even after he had moved to Everett. 
He points out that he still owne
d property in Sitka and did not 
sell it until 1990. He also contends
 that he had both family and 
institutional ties to the Sitka 
area. He concedes however, on 
cross-examination, that his move to Everett became permanent 
at some point. He suggests that would be sometime in 1991 
when he purchased a home there.  
Based upon my assessment of the 
witness, his financial cir-
cumstances, his becoming employ
ed with Brown & Root dur-ing the course of the strike, his desire for permanent employ-

ment and his overall knowledgeability about what he was do-
ing, that he had become permanently employed at Scott Paper 
in Everett in a substantially equivalent, if not identical, job 
before his journeyman electric
ian job would have opened up in 
August of 1988. I conclude therefore that he had found perma-
nent and substantial employment
 elsewhere and had relocated 
to another State to obtain it. Based upon those facts, I conclude 
that he had no intention of returning to Sitka to accept his old 
job even if it had been offered. Accordingly, I conclude that 
Andreason is not entitl
ed to backpay.  
John Bartels  The parties have agreed, pursuan
t to a substantive stipulation 
set forth in General Counsel™s E
xhibit 3, paragraph 6, upon the 
formula to be applied to Bartels with respect to quarters one, 
two, and three of 1989. His backpay ended when he was pro-

moted to journeyman in September 1989. In addition, the par-
ties agree that he is entitled to backpay for four quarters of 
1988 and that the proper backpay figures are set forth in the 
Liquidation Document of November 21, 1994. Therefore, there 
is no dispute with respect to th
e manner or amount due Bartels.  
 1. Total Backpay      $29,551  
2. Pension Credit  1.64 years
17  3. 401(k) Matters             401  
4. Severance Pay  None  
James Button  
Button was a certified welder who had worked for Respon-
dent for 11-1/2 years before th
e strike. The General Counsel 
asserts that his backpay period 
begins on July 2, 1987. Respon-
dent argues that Button resigned to take his lump sum retire-

ment money in late December
 1987. Button had signed up in 
June to return to work. From th
e end of the strike and thereafter 
he worked as a welder for a shipyard, Allen Marineways, as 
well as a construction company, S & S Construction Co. He 
says that he eventually decided to take the lump sum money 
because employment was uncertain in the construction indus-
try, particularly during the winter months. He felt he had no 
alternative. Since that time he has continued to work in con-
struction as a welder although he has also performed quite a bit 

of commercial fishing. He owns 
his own fishing boat and it is 
true that the depreciation which he has taken on the boat has 

reduced his interim earnings, for his tax return is a basic docu-
ment from which the General Couns
el has worked to determine his net backpay. Respondent has 
made an argument with re-
spect to the fact that different commercial fishermen have been 
subject to different IRS rules and that the differing treatment 
has had an inequitable impact 
on the backpay calculations. One 
                                                          
 17 The pension credit figure shown here is based upon the backpay 
period. To the extent that it may have already been included in the 
figure shown in the supplement to liquidation report of November 23, 
1994, compliance officials are author
ized to make any mathematical 
adjustment required to grant him the amount of credit shown.  
 ALASKA PULP CORP. 573of the principal persons with which Respondent is concerned is 
no longer in the case, having been declared ineligible for back-
pay in the first place. Noneth
eless, the Board has long since 
permitted discriminatees the benefits of any self-employment 
depreciation to which they were
 entitled and I see no reason to 
deviate from that practice now. 
Cliffstar Transportation Co
., 311 NLRB 152, 170 (1993).  
With respect to Respondent™s 
defense that Button had re-
signed to get his lump sum, I note that he was entitled to be 
reinstated 6 months before he made that decision and that in large part Respondent™s failure 
to offer him his old job in a 
timely fashion contributed to his 
decision to take the lump sum. 
Moreover, I have already determined elsewhere that these lump 
sum resignations do not qualify as a defense.  
Respondent does not challenge the calculations, which in-
clude almost $12,000 in medical expenses, as well as work 
during the fourth quarter of 1993 for the shutdown phase.  
 1. Total Backpay    $102,602  
2. Pension Credit  6.28 years   
3. 401(k) Matters             401  
4. Severance Pay        12,138  
Calvin Carlson  
Carlson was a woodroom maintenance leadman. Unlike the 
journeyman maintenance personne
l, leadmen are entitled to 
await an offer to their old job and are not obligated to accept a 
lesser position. The General Counsel asserts that Carlson 
should have been recalled to 
his maintenance leadman job in 
the woodroom on January 1, 1990. Respondent points out that 

Carlson took his lump sum and resigned in late July 1987. It did 
not offer him any job whatsoever. Carlson is a trained mill-
wright and capable of working in construction in that field. 
Indeed, he did find some employment in that trade after the 
strike was over. In addition, he has spent a large portion of his 
time as a commercial fisherman.  
Carlson clearly falls within the standard category of indi-
viduals whom I have determined lump sum resignations have 
no application. Accordingly, that
 defense is rejected. In addi-
tion, as noted earlier in the discussion, he had been a leadman 
and the only types of job which 
would have been offered to him 
would have been the multipurpose ﬁgeneral mechanic™™ job, 

essentially an entry level job 
for a person of his experience. 
Accordingly, he is a 
victim of the entry level job discrimination 
system.  
In addition, Respondent has raised
 a side issue. Carlson testi-
fied that on three occasions after 1987 that he applied for work. 
Respondent treated him as a new employee in those instances 
and, among other things, required him to go through the stan-
dard screening process including a physical examination which 
he did not pass. It appears that 
I am to infer from that circum-
stance that Carlson was unable to perform the work which he 
would be required to do. I am 
unimpressed for several reasons. 
First, as a striker, Respondent was obligated to call him back 
without attaching any conditions. If he was unable to perform 
his job, that would have rather
 quickly become obvious once he 
had returned to it
. Brooks Research
, supra. Second, it is quite 
possible that his back injury had preexisted the strike. There is 
no evidence regarding that whatsoever. If that is the case, then 
Respondent had no difficulty employ
ing him with that injury in 
the past and therefore need not have concerned itself with his 
ability to perform his job in the future based simply upon that. 
Third, by treating him as a new employee, rather than as a re-
turning striker, Respondent was c
ontinuing the past discrimina-
tion against strikers which 
Judge Wacknov had found to be unlawful. Finally, I observe that 
it seems unlikely that this back 
injury had any impact on him whatsoever. I observe that he has 
worked both as a construction millwright and as a commercial 
fisherman since the end of the 
strike and has apparently not 
experienced any difficulty in performing those tasks. The find-
ings of the company physician are therefore somewhat suspect. 
This defense is rejected. Carlso
n is entitled to backpay as set 
forth in the backpay specifica
tion found in the November 21, 
1994 liquidation document. That includes 29 days in the fourth 
quarter of 1993 which Carlson w
ould have spent during plant shutdown.   1. Total Backpay     $95,376  
2. Pension Credit  3.82 years   
3. 401(k) Matters  None   
4. Severance Pay         9,812  
Harold Frank  Frank had been employed as an
 electrician in Respondent™s 
electrical shop since 1974, starti
ng as an apprentice and later 
becoming an journeyman. During the strike, apparently as early 
as February 1987, Frank learned of an opening as the mainte-
nance manager of the Chatham St
raits School District in An-
goon. As noted earlier, Angoon 
is a native village approxi-
mately 90 air miles north of S
itka. The school district operates 
seven schools and its maintenance manager was retiring. Some-
time in March or April, Frank applied for that job with the 
school district. At that time he had been out of work for about a 
year due to the strike. In May, after the strike was over, the 
school district asked him to go to Angoon to take a test and he 
did so. In the meantime he had signed the recall list for Re-

spondent. On June 30, Responde
nt advised him that he was 
eighth on the recall list.  
Respondent did not explain that
 being eighth on the recall 
list for the maintenance department 
did not in fact mean that he was the eighth electrician; it did not explain that it was differen-

tiating between and among skills of returning strikers in the 
maintenance department. Indeed, that very lack of explanation 
carries with it the suggestion that Respondent did not wish to 
give out any information to strikers about their likelihood of 
returning. That lack of candor had a negative impact not only 
on Frank but on others as well.  
In any event, in July the Chatham Straits School District of-
fered Frank the job and he ac
cepted. He moved to Angoon in 
August, initially living in a tra
iler house. Eventually his family 
joined him and he ultimately built a house and moved into it on 
May 31, 1989. He described his work
 with the school district as 
being quite similar to what Respondent would have offered him as a general mechanic. In fact, he said, ﬁIt was more of a Gen-
eral Mechanic that the mill 
would have. You would be doing 
just about everything. Millwright work, electrician work. You 

would do pipefitting work. And ove
rall general mechanic.™™ In 
addition, he supervised two maintenance workers and two cus-
todians.  The General Counsel asserts that
 Frank should have been re-
called on January 26, 1988. At 
that time he was in Angoon 
living in a trailer and had not yet sold his home in Sitka. Re-
spondent, however, did not call him back at that time because he had signed the resignation form
 in order to take his lump 
sum retirement money on July 21, 1987, about the same time he 
was moving to Angoon. He testif
ied that he would have ac-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574cepted an offer then to return to
 the mill had one been offered. 
Indeed, it appears that the school
 district job™s salary was ap-
proximately two-thirds of that offered by the Mill. It seems 
quite likely therefore that even though he had recently moved 
to Angoon, he would have returned to Respondent had a proper 
offer been made in January 1988.  
Nonetheless, as time went by
 in Angoon, and as he became 
more closely tied to that community, the salary differential 
became less and less of a concern. I think it is clear that he had 
evidenced his intention to permanently abandon his job with 
Respondent on May 31, 1989, when 
he moved into the full-size 
home which he had just built in Angoon.  
Respondent asserts, of course, that he had resigned in July 
1987 when he filled out the lump sum retirement form. How-
ever, I do not concur for the same reasons I rejected that de-
fense elsewhere. Even so, I do agree that he had accepted a 
substantially equivalent job wi
th the school district and al-
though it may have been his initial 
intention to only utilize that 
job as interim employment. Ye
t, on May 31, 1989, he clearly 
abandoned any interest in returning to Respondent when he 
moved into his permanent home in
 Angoon. It is at that point 
that his backpay period ends.  
This holding is consis
tent with my determination in the Inter-
locutory Determination of Eligibility and as a result the General 

Counsel has filed, on November 21, 1994, a modified backpay 
specification. There is no real dispute regarding the calculations 
contained therein and the figures are: 
 1. Net Backpay     $26,952  
2. Pension Credit  1.33 years   
3. 401(k) Matters           401  
4. Severance Pay  None  
James Gardner  
Gardner was a longtime employee of Respondent, having 
first been hired in 1963. At the t
ime of the strike he was a jour-
neyman millwright and had been in the maintenance depart-

ment for 23 years. The General Counsel asserts that he should 
have been recalled on July 
6, 1987. Respondent defends its 
decision not to call him on several 
bases: that he had taken his 
lump sum and resigned, that he
 had relocated for personal rea-
sons and that he had not mitigated his damages. He signed up to 

return to work after the strike was over but since he was not 
immediately recalled spent that summer for the first time at-
tempting to engage in commercial fishing, working for a fish-
ing boat owner. He did receive the lump sum offer in July but 
did not exercise that right 
until the December 1987.  
In the meantime he sought work as fisherman in Petersburg, 
Alaska, a small town located on another island a little less than 

100 miles to the southeast. He continued to seek work both as a 
fisherman and as a fish processor in a factory there. He was 

also receiving unemployment 
compensation, apparently com-
plying with the State™s rules regarding search for work.  
Eventually, in August 1988 he obtained a job as a millwright 
at Ketchikan Pulp Company in 
Ketchikan. That job is essen-
tially the same one which he had been performing for Respon-
dent. He further testified that
 on October 31, 1988, he con-
cluded that the Ketchikan Pulp
 job was his new permanent 
employment and that 
he would not have returned to Respondent 
after that date. Accordingly, I conc
lude that as of that date he 
had abandoned any interest he had in further employment with 
Respondent. His backpay period ends
 at that time. His situation 
was anticipated as a result of the Interlocutory Determination of 
Eligibility for Backpay and a 
new backpay specification was 
prepared and submitted on November 21, 1994, with the liqui-
dation document.  
Respondent argues that Gardner failed to perform an ade-
quate search for work during the fourth quarter of 1987 and the 
first quarter of 1988. However,
 Respondent did not meet its burden of demonstrating that Gardner had withdrawn himself 
from the job market during those quarters. Accordingly, I find 
the modified backpay specifica
tion to be supported by the evi-
dence.   1. Net Backpay     $42,147  
2. Pension Credit  1.31 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
Jesse Jones  
Jones, together with other members of the Union™s negotiat-
ing committee, believed, not without reason, that he had be-

come a special target. During the strike he had served as the 
Union™s president and, like John Lawson Sr. (see infra) re-
ceived some unusual treatment dur
ing the reinstatement proc-
ess. Without discussing it in great 
detail, I think it is fair to say 
that Jones, together with the bargaining unit negotiating com-
mittee members, and Respondent™s Cline mutually disliked and 
mistrusted one another. That is apparent throughout 
AP I, AP II and even to some extent in 
AP III
.  Nonetheless, with respect to Jones himself, the facts are rela-
tively straightforward. Under th
eory A, the General Counsel 
asserts that Jones was entitled to 
be reinstated to his job as a 
journeyman pipefitter on Februa
ry 8, 1988. Respondent argues 
that Jones was not recalled at that time because he had failed to 
provide a medical release before his reinstatement. It also as-
serts that he was permanently employed elsewhere.  
Jones was a journeyman pipef
itter. He had been employed 
by Respondent since 1962 and had been a journeyman pipefit-
ter for approximately 8 years prior to the strike. Under the Gen-
eral Counsel™s prestrike depar
tmental seniority system, Jones 
should have been recalled on Fe
bruary 8, 1988. Under Respon-
dent™s poststrike ranking system, Jones was ranked 46th in 
recall, although in its June 30, 1987 letter it advised him that he 
was 30th on the recall list. It would appear that the variance 
related to the manner in which 
individuals had actually re-
turned. In AP II the Board, adopting Judge Pannier™s decision, 
found that Respondent had unlawf
ully failed to offer Jones 
reinstatement in early August 1988. Thus, not only did it fail to 

recall him in February of that year as he would have been enti-
tled under theory A, it specifically discriminated against him 
beginning in August. Having heard the evidence adduced in the 

May 1989 hearing in front of Judge
 Pannier (and that evidence 
was closely connected to the treatment of John Lawson Sr.), 
Cline telephoned Jones in late
 October 1989, apparently to 
replace Lawson Sr., whose return had been short-lived.  
At the time of Cline™s inquiry Jones was employed at the lo-
cal Sears, Roebuck store as a 
warehouseman and had been so 
employed since 1987. Shortly af
ter the strike began in 1986, 
Jones had been struck by an au
tomobile while walking a picket 
line during the strike. His leg had been broken and he had suf-
fered some damage to his knee. He subse
quently sued both the driver and Respondent for that injury. By 1987 he had recuper-

ated sufficiently to be hired 
by Sears as a warehouseman. In 
that job he was required to pe
rform heavy lifting and he was 
apparently able to do so w
ithout significant concern.  
 ALASKA PULP CORP. 575Nonetheless, when Cline called Jones in October 1989, he told him that he would be obligated to provide a medical re-
lease or pass a physical examination. Cline explained that this 
requirement was being imposed upon him because he had been 
ﬁoff work for more than three days after an injury.™™ Jones re-
sponded in effect that the rule did not apply since the injury 
was not job-related and he believed that Cline was picking on 
him because of his involvement with the Union and with the 
strike. He asserted to Cline that
 other returning strikers were 
not being subjected to this re
quirement. Cline was not per-
suaded to rescind the requirement and Jones never took the 
physical or provided a medical release. As a result Cline de-
cided Respondent had done what
 it could do to offer Jones reinstatement and refused to pursue the matter further. He de-
clared Jones to be ineligible for reinstatement.  
In terms of timing, it should be observed that Respondent™s 
communication with Jones (as well as Lawson) occurred about 
a month after Judge Pannier™s decision had issued in AP II. It is 
reasonable to assume that Respondent™s offer was an attempt to 
demonstrate that it ha
d complied with Judge Pannier™s recom-
mended order. It should also be
 observed here that Jones had 
testified in 
AP II
 in Cline™s presence and Cline had been able to 
observe Jones walking freely and without the limp that he had 
exhibited during the recuperation 
period. Jones had also testi-fied about his duties at Sears. Cline had no real reason to think 

that the leg injury, which had occurred some 3 years earlier, 
had any bearing on Jones™s current ability.  
Accordingly, I conclude that
 the condition which Cline im-
posed upon Jones, that he pass a physical exam or present a 
doctor™s release respecting his leg,
 was an impermissible barrier 
to his reinstatement. I should observe here that not only was 
Jones a returning striker, who 
should have been recalled more 
than a year before, he was also the victim of a specific act of 
discrimination as found by Judge 
Pannier. Thus, to the extent 
that the rules regarding imposition of conditions upon returning 

strikers are may differ from th
e imposition of conditions on a 
straight discriminatee under Sec
tion 8(a)(3), Cline™s condition 
breached both obligations. Cline™s imposition of conditions on 
Jone™s return was clearly improp
er. He was either treating him 
as a new employee or was not following the rule of 
Brooks Research, 
supra.  Insofar as Respondent™s defense looks to Jones™s employ-
ment at Sears, it is quite apparent that the Sears employment 
was only of an interim nature. It was not a full-time job and 
was certainly not substantially equi
valent to that of journeyman 
pipefitter. He worked in the warehouse at the local Sears store 
performing the duties normally associated with that job_loading 
and unloading, moving inventory in and around the store, and 
packing and unpacking boxes. I 
can conceive of no circum-
stance where his acceptance of this job would be deemed an 

abandonment of interest with Respondent.  
As for the backpay itself, there is really no significant dis-
pute. Except for one quarter in 
1992 he had substantial interim 
earnings. In addition, because he was unable to find equivalent 

health insurance, he did incur 
substantial medical expenses. I 
do note that these medical expens
es may have been connected 
to the leg injury which he suffered, but that is not clear. To the 
extent that he may already have received reimbursement from 
Respondent for those injuries and 
to the extent those injuries 
have been included in the inst
ant claim, Respondent is entitled 
to an offset. That can be determined administratively by the 
Board™s compliance officials. For our purposes, however, I 
have included those medical expe
nses as part of the backpay 
claim. The medical expense portion amounts to $14,596. That 
figure, together with his net ba
ckpay totals $221,174. That is 
the figure shown below in the total backpay column. Jones™s 

total backpay includes an 11-day claim during the fourth quar-
ter of 1993 during the shutdown.  
 1. Total Backpay     $221,174  
2. Pension Credit  5.67 years   
3. 401(k) Matters              401  
4. Severance Pay         17,850  
Larry Judy  
At the time the strike began Judy had been a carpentry lead 
in the maintenance department for about 4 years. He had ac-
quired that job through department seniority. When the strike 
ended, he accepted an entry level job in the powerhouse where 
he worked for about 6 months. At that point he was again 
placed in the maintenance department, this time as a journey-
man carpenter. He continued to work as a journeyman carpen-
ter through the departure of two carpentry leadmen (general 
mechanic leads assigned to the carpentry aspect of the depart-
ment). In fact, during a period in 1991, Judy was asked to serve 
as acting leadman for that part of the department when the lead 
was suspended for violating a safety rule.  
Respondent™s only defense to th
e General Counsel™s claim of backpay is that Judy had been reinstated as a carpenter in April 
1988. As noted, however, there is a significant difference be-
tween being a journeyman carpenter and being a lead in that 
department. Judy had previously been a lead and was entitled to 
reinstatement as a lead. The 
General Counsel asserts that 
should have occurred on January
 23, 1989. Respondent did not 
actually offer the leadman™s job to Judy until October 1, 1992, 
when the leadman departed. Since he should have been offered 
the lead job in January 1989, he is
 entitled to the differential in 
wages during that period. There is really no dispute with re-
spect to the interim earnings since he was at all times employed 
by Respondent during the backpay period. I should observe 
here, that Judy, like other leads w
ho went on strike was in fact a 
victim of the unlawful entry level recall system since that sys-

tem did impact their recall to the maintenance department even 
though the entry level recall syst
em did not specifically apply 
to the journeymen in that department.  
 1. Total Backpay    $23,328  
2. Pension Credit  None  
3. 401(k) Matters  None  
4. Severance Pay  None  
Keith Haas  At the time the strike began, Haas was an electrical leadman 
in the maintenance department
. He had been employed con-
tinuously at the mill for about 18 years and had been the elec-
trical lead for about 1 year. When the strike ended he advised 
that he would return to work and in June 1987 Cline called him 
to discuss an opening. Cline told
 him that he had an opening in 
the maintenance department as 
a general mechanic. Haas de-
termined to check into the natu
re of that job and spoke with 
Foreman Floyd Johnson about wh
at would be required. He 
learned from Johnson that the lead
 electrical job was not being offered. As a result, on June 18, 
1987, he wrote a letter to Cline 
stating that he wanted to remain on the preferential list for the 
lead electrician job only. That
 triggered Cline™s decision to 
remove Haas™ name from the preferential reinstatement list.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576In essence Haas was removed from that list because he re-
fused to take a job other than his own. That is identical to the 
violations found in the entry level system in other departments 
and falls directly within the ambit of 
AP I. Haas was entitled to 
await his electrical lead job, 
but Respondent removed him from 
consideration when it struck him from the list.  
Eventually, Haas found employ
ment with the Scott Paper 
Co. in Everett, Washington, an
d moved there. He has had sub-
stantial interim earnings at that employment and was still em-

ployed there at the time of this hearing.  
Respondent asserts that Haas 
resigned in October 1987 when 
he decided to accept Respondent™s lump sum offer of his re-
tirement money. I have already determined elsewhere in this 
decision that those resignations 
are ineffective for purposes of 
tolling backpay. Haas™ backpay period, under theory A, begins 
on April 1, 1989, and ends with the closure of the plant on Sep-
tember 30, 1993. The General Counsel has corrected a mistake 
contending that Haas is entitled to $401. Since Haas™ backpay 
period does not begin until April 
1, 1989, he does not qualify.  
 1. Total Backpay     $17,263  
2. Pension Credit  4.50 years   
3. 401(k) Matters  None   
4. Severance Pay       16,606  
Joseph Kilburn  Kilburn was a longtime journeyman pipefitter. He was a full 
term striker and had not been recalled as of December 1987. 
The General Counsel asserts that he should have been recalled 
on August 4, 1988. However, on
 December 28, 1987, he sent 
two notarized documents to Respondent. While it is apparent 
that one of his purposes was to take advantage of the lump sum 
offer, it is also quite clear that he intended to resign his interest 
in returning to work for Respondent.  
As noted both documents are in his own handwriting and are 
not on the forms provided by 
Respondent. Furthermore, he 
testified that when he turned those documents in to the person-
nel department, he knew he was re
signing his interest in return-
ing to work.  
He had, during September 1987, while working for a con-
struction company at the mill, become involved in an incident 
which soured his desire to return to work. Accordingly, based 
upon his holographic resignation, 
as well as his admission that 
he knew what he was doing when 
he resigned, I conclude that 
this resignation should be honored. Accordingly, I find that 

Kilburn abandoned any interest in returning to Respondent and 
he is therefore not entitled to backpay. 
Top Mfg. Co., 254 
NLRB 976 (1981).  
James Lichner  
At the time of the strike Lichner had been a maintenance 
millwright and had worked for Respondent since October 1974. 
The General Counsel asserts that he should have been recalled 
in December 1987. Respondent c
ontends that Lichner resigned 
when he took his lump sum on December 23, 1987. As I have 
earlier determined that those resignations, when using Respon-
dent™s forms, are to be regarded as ineffective, that defense is 
rejected.  
Lichner, however, presents some
 other problems. It appears that sometime during his past employment with Respondent he 
had suffered an industrial inju
ry to his knee which became 
progressively worse and limiting.
 This condition eventually 
caused him to be sufficiently disabled where he realized he had 

to abandon his career as a millw
right or truckdriver (a job 
which he had believed himsel
f capable of performing and 
which he actually had performed for a construction firm in 
early 1988).  
He testified that as early as
 January 1989 he knew that he 
had to change careers and he began to think about becoming a 
barber. At that time his daughter had opened her own beauty 
shop/barber shop in Anchorage and the idea of working with 
her appealed to him. Accordingl
y, he applied to the State of 
Alaska for disability retraining funding and was awarded a 

grant for that purpose. Beginning in June 1990 he moved to Anchorage where he spent 9-1/2 months, 10 hours per day, 6 
days a week at barber school. He concluded his training in that 
field in April 1990 and began working as a barber in July 1990 
with his daughter as planned. He was still employed as a barber 
at the time of the hearing.  
The General Counsel asserts that Lichner™s backpay period 
begins on December 16, 1989, and ends on July 31, 1990, when 
he became a barber and changed his career.  
I agree that his decision to change careers is a terminating 
event for backpay purposes. However, I do not agree that the 
backpay period ends on July 31, 1990. I conclude that it ended 
in June 1989 when he accepted 
disability retraining from the 
State of Alaska and entered 
barber school. By accepting his 
disability retraining, he ac
knowledged that he was no longer 
capable of performing work as a millwright. That acknowledg-

ment effectively terminated his 
backpay period for he could not 
have accepted millwright work thereafter. He knew he was 

unable to perform it. Accordingl
y, his backpay specification 
will be modified to demonstrate that the backpay period ended 
on June 30, 1989. In addition, Lichner has made certain medi-
cal claims which are not in dispute. These have been incorpo-
rated in the final figures.  
 1. Total Backpay      $71,680  
2. Pension Credit  1.54 years   
3. 401(k) Matters             401  
4. Severance Pay  None  
Richard McKinney  
There is no dispute with respect to McKinney. The General 
Counsel asserts that he should have been recalled on September 14, 1987. He was actually reca
lled on February 8, 1988 (all 
backpay specifications with respect to McKinney contain a 
repetitive typographical error sh
owing his recall as being Feb-
ruary 8, 1987, rather than 1988). Since he was recalled to his 

proper job on February 8, 1988, hi
s backpay is minimal and is 
set forth as follows.   
 1. Total Backpay      $8,047  
2. Pension Credit  .39 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
David Meabon  
At the time of the strike Meabon had been with the company 
for 17 or 18 years and had worked in the maintenance depart-
ment as a journeyman millwright. Although he went out on 
strike with the others, as the st
rike began to wear on, he deter-
mined that it was appropriate for him to expand his skills in the 
job market. Sometime in early 
1987, well before the strike 
ended, he applied for admission 
to a vocational school in Ta-
coma, Washington, to become a diesel mechanic. In order to 

finance that schooling, he obtai
ned both Federal and state grant 
money. Shortly after the strike
 was over, he and his family 
 ALASKA PULP CORP. 577moved to Tacoma as planned. He
 continued to attend the diesel 
mechanic school until June 1989 when he completed the pro-
gram. While he was at school, 
he obtained employment through 
the school as an extern at Crawford Aviation at the Seattle-Tacoma International Airport 
doing refueling and supplying 
aircraft.  
After he had been in Washington State for a year, the State 
of Alaska determined that it would not continue to pay his 
school fees for it no longer regarded him as an Alaska resident. 
Accordingly, he applied for a similar loan from the State of 
Washington after having certified 
to that State that he was its 
resident. In addition to his empl
oyment at Crawford Aviation, 
he testified that he was also employed elsewhere in Tacoma. He 
eventually moved back to Sitka in 1990.  
I conclude, based upon his behavior, that Meabon had de-
termined, during the course of the strike, to abandon it and 
pursue another career as a diesel mechanic. To that end he ar-
ranged for and obtained both a Federal grant and a loan from 
the State of Alaska to support that career change. His decision 
was made and finalized well 
before any discrimination was 
levied upon persons who held his 
job. Thus, although he did not 
actually depart for Tacoma while the strike was still on (he left 
within a week or two of its end), his mind was made up. He had 
a present intention of changing 
careers. Furthermore, he later 
demonstrated that he had no intention of returning to Respon-
dent in Alaska when he declared to the State of Washington 
that he was one of its residents entitling him to a state loan. 
Accordingly, I conclude that he had no intention of returning to 
Sitka at the time he left. Cf. 
Belt Supermarket, 260 NLRB 118 
(1982). He did take advantage of the State of Alaska loan pro-

gram in the first year. Knowing that it was a 2-year program in 
Washington State, he had no diffic
ulty in staying there to com-
plete the course and claiming hims
elf to be a resident of that 
State to do so.  
Therefore, I conclude that Meabon abandoned the strike and 
has clearly demonstrated that he 
had no interest in returning to 
Respondent after the strike ended. He is not entitled to any 
backpay.  
August Nelson  At the time of the strike Nelson was a millwright in the 
maintenance department. The Ge
neral Counsel asserts that Nelson should have been recalled on November 11, 1987, 
based upon a Laidlaw theory of recall. Respondent asserts that 
Nelson had resigned from the company in August when he took 
his lump sum retirement money. Nelson was one of the indi-
viduals to sign the company form and I have previously deter-
mined that signing that form in order to take one™s retirement 
money is not a sufficient defense to its obligations to returning 

strikers.  Respondent also argues that Nelson failed to mitigate his 
damages during this entire backpa
y period, noting particularly 
his apparent periods of unemplo
yment during which he appears 
to have sought no other job. In this connection, it also observes 
that Nelson has failed to file a 
tax return each year since 1987.  
Nelson testified that he believ
ed he was in such significant 
financial straits in August 1987 th
at he absolutely needed to 
take his lump sum money in order to survive. After doing so he 

went to Craig, Alaska, a village
 located on another island, to 
live with his parents and to seek other work. Eventually, in 
February 1988, he obtained work as a commercial fisherman. 
The evidence shows that since that time he has worked on vari-
ous fishing vessels during the 
halibut, black cod, and salmon 
ﬁopenings™™ permitted by the Federal and state fishing authori-
ties. He testified that even though the openings are relatively 
short, permitting a total of only 17 to 18 days per year, the 

preparations involve over 6 months of work. In his most recent 
years he has been living aboard the Seiner 
St. John which is 
based in Seattle. That vessel normally winters in a Seattle fish-

ing harbor and he lives aboard 
the vessel. Additional time, of 
course, is spent between traveling between Seattle and the 
Alaska commercial fishing grounds
 and, at the end of the sea-
son, returning to port. He is a very difficult witness to get hold 
of as a great deal of his time 
is spent aboard the vessel on the 
open sea. Thus, because the openings occur on specific dates, 

the vessel is at sea when they occur.  
The records which were presen
ted, and his testimony, dem-
onstrate that he averages about $18,000 per year in net earn-
ings. I observe here that he is 
not a vessel owner, but basically a 
deck hand. It is also true, I think, that crewmen often ﬁshare the 
catch™™ and it does seem that the $17Œ$18,000 average per year 
is somewhat low. Even so, given the vicissitudes and vagaries 
of the fishing industry, it cannot be said with any certainty that 
he has concealed any earnings
. He appears to live frugally, 
consistent with someone whos
e earnings are quite low.  
He did testify that while employed as a millwright at the 
mill, that he did not engage in commercial fishing (although 

many others did) and that his 
principal field of employment 
was as a millwright. He had earned, he said, on average, about 
$50,000 per year as a millwright but was unable for some rea-
son to find employment elsewhere in that field. It was there-
fore, not particularly unreasonable for him to have to sought 
employment in another trade 
altogether, and the commercial 
fishing trade is certainly a reas
onable choice. I cannot conclude 
that he has deliberately underemp
loyed himself since he left 
Respondent. In this sense, I note th
at at the time he left, he had 
no reasonable expectation to believe that Respondent had dis-
criminated against him and he therefore had no motive to un-

deremploy himself in order to 
enhance a backpa
y award. He 
simply left the Sitka area without much hope for the future.  
Accordingly, I conclude that 
the General Counsel™s backpay 
specification is a reasonable one. 
In this regard, I should note 
that Nelson is the subject of 
a posthearing stipulation dated 
April 26, 1995, covering his 1993 employment. In that stipula-
tion the parties agreed that hi
s employment pattern remained 
the same in 1993 as it had in previous years. Since I am unable 
to agree with Respondent that 
he was under a duty to seek em-
ployment outside the fishing in
dustry when the vessel was inac-
tive (for that is the manner in which commercial fishermen 
usually work), I adopt the Gene
ral Counsel™s backpay specifi-
cation set forth in the liquidation document of November 21, 
1994. That includes Nelson™s 11-day period in the fourth quar-
ter of 1993 which is not shown in amendment no. 1 to the 
fourth amended consolidated 
compliance specification, but 
which is included in the liquidation document.   
 1. Total Backpay    $221,513  
2. Pension Credit  6.83 years   
3. 401(k) Matters            401  
4. Severance Pay       16,422  
George Nichols  
Respondent acknowledges Nichol
s™ entitlement to backpay 
and there is no dispute with re
spect to the amount. His backpay 
period begins on August 31, 1987, and ends on December 16, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5781987, when he was actually recall
ed. In that circumstance, his 
net backpay is as follows: 
 1. Total Backpay     $10,728  
2. Pension Credit  .29 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
Ron Owens  Respondent admits liability to Owens and there is no dispute 
with respect to the backpay ca
lculation. His backpay period 
begins on March 21, 1988, and ends on April 18, 1988, when 
he was actually recalled. He had some interim earnings which 
have been taken into account. 
Furthermore, under the circum-
stances he is not entitled to any additional pension credit.  
 1. Total Backpay        $1,282  
2. Pension Credit  None   
3. 401(k) Matters  None   
4. Severance Pay  None  
Earl Richards  
At the time the strike began, Richards had been the lead 
maintenance person with res
ponsibility for the power house, 
although assigned to the maintenance department. As with 
other leads, Richards was entitled to await his reinstatement to 
his lead position. In this respect, he was offered and accepted a 
job in the maintenance depa
rtment on March 21, 1988, al-though his lead job did not open until April 1, 1989. It is the latter date which is the beginni
ng of the backpay period. There-
fore, the General Counsel only s
eeks the differential between 
the general mechanic™s job which he held as of April 1, 1989, 
until he retired on September 1, 1992. Respondent never did 
offer him a lead position during hi
s tenure after he returned. 
Respondent™s only defense here is
 that he is no
t entitled to a 
lead position. I disagree for the reasons stated above with re-
spect to all of the leads. Therefore, since his lead position came 
open as of April 1, 1989, he was entitled to that job and should 
have been paid at that rate until he retired. There being no other 
backpay issue with respects to 
Richards, I accept the backpay 
specification as set forth in 
the liquidation document.   
 1. Total Backpay      $61,538  
2. Pension Credit  None   
3. 401(k) Matters  None   
4. Severance Pay  None  
James Ryman  
James Ryman™s circumstances ar
e quite similar to those of 
Richards. At the time the strike began, Ryman was in the main-
tenance department as the pump shop/bleach plant digester 
leadman. The General Counsel a
sserts that job opened on Janu-
ary 18, 1988, and that his backpa
y begins at that time. Respon-
dent contends that Ryman was 
not entitled to leadman™s job, 

but even so it is apparent that he was recalled to work as a gen-
eral mechanic on November 11, 1987. Thus, the General Coun-
sel only seeks the differential between the general mechanic™s 
rate which was paid to Ryman and the leadman rate up through 
his actual promotion to l
eadman on January 1, 1990.  
James Ryman is entitled to the benefit of the same reasoning 
applied to other strikers who ha
d formerly been leads and was 
privileged to await a leadman opening and have it offered at 

that time. That did not occur until January 1, 1990, the date 
which is used as the cutoff here. Since there is no other issue 
with respect to Ryman™s entitlement, I accept the backpay 
specification as set forth in the liquidation document. There is 

no dispute with respect to
 those calculations.   
 1. Total Backpay       $25,983  
2. Pension Credit  None   
3. 401(k) Matters  None   
4. Severance Pay  None  
Michael Ryman  
When the strike began Mike Ryman was employed in the 
maintenance department as an operator. According to the fourth 

amended consolidated complianc
e specification he should have 
been recalled on June 15, 1987, 
but was not. Instead, at the end 
of the strike, by letter dated 
April 29, 1987, Respondent™s Cline 
notified him that he had been 
ranked for poststrike recall but 
was ﬁnot in the upper 25 percent™™ for reinstatement. Shortly thereafter, in late June or early July, Ryman took his lump sum 
entitlement. He testified that he did so because he had become 
financially strapped during the st
rike and he had not been able 
to get back to work after the strike was over. Indeed, he had 
sent his family to live in eastern Oregon during the strike. 
When he decided to take the 
lump sum retirement proposal, he 
asked Personnel Director Cline if there was going to be any 
employment and was told there w
ould not be. He used the lump 
sum money to pay off a delinquent mortgage on his home in 

Sitka and then left to go to Oregon for work. He found em-
ployment at various locations including a construction com-
pany, a lumber company and a pulp mill in Eureka, California. 
In addition, he sought retraini
ng in asbestos abatement, al-
though he never worked in the fiel
d. Eventually, he learned of a 
job at a sawmill which was openi
ng in Ketchikan, Alaska, and 
on July 7, 1989, became hired at that mill. He remained em-

ployed there until at least through the hearing in this matter.  
Although Mike Ryman™s backpay 
period begins on June 15, 
1987, the backpay specification e
rroneously omitted claims for 
the second, third, and fourth quarter of 1987. The error was not 

noticed until late June 1995 when the General Counsel wrote 
Respondent a letter advising it of the error. The error could 
have been noticed earlier as the 
correct starting date of June 15, 
1987, is shown in appendix B(XI)(II.A) of the fourth amended 
consolidated backpay specific
ation. Respondent would not 
agree to the correction, which potentially adds an additional 

$27,666 to his claim. It seeks to
 inquire into Mike Ryman™s 
interim earnings for that period. Clearly it is allowed to do so. 
Accordingly, those three quarters 
may be the subject of another 
supplemental proceeding for it should not be allowed to delay 
the remainder of this proceeding.
 The General Counsel may file 
a motion to hear this portion separately.  
Despite that problem, Respondent argues that whatever sys-
tem of recall should have been
 used, Ryman had resigned in 
order to take his lump sum and, indeed, he had taken that lump 

sum on July 6, 1987, about 2 weeks after he should have been 
recalled. He took that lump sum utilizing the company form 
and I have previously determined elsewhere that such resigna-
tions are not sufficient to qualif
y as a defense here. Moreover, 
the record shows Mike Ryman enga
ged in substantial efforts at 
obtaining interim employment. Respondent has not met its 
burden of showing Mike Ryman removed himself from the job 
market at any time.  
Also, as previously noted in the Interlocutory Determination 
of Eligibility for Backpay, I have determined that Ryman™s 
backpay entitlement ended with his acceptance of permanent 
employment at Ketchikan Pulp on July 7, 1989. In large part 
 ALASKA PULP CORP. 579that was a substantially equiva
lent job and as Ryman was an 
unreinstated striker, his acceptance of permanent employment 
there cut off backpay under the 
Fleetwood rule. Taking into 
account his medical claims, his pa
rtial total backpay is $89,552, 
not including the three quarters of 1987 which were inadver-
tently omitted.   
 1. Net Backpay (partial)      $89,552  
2. Pension Credit  2.10 years   
3. 401(k) Matters              401  
4. Severance Pay  None  
Tom Scheidt  
At the time the strike began Scheidt was a welder in the weld 
shop. He is a highly skilled weld
er who, even while employed 
with Respondent, often taught welding classes at the University 
of Alaska Southeast Branch. Th
e General Counsel asserts that he should have been recalled on
 April 8, 1988, as a general 
mechanic with welding skills. Respondent defends on the 
grounds that Scheidt had taken his lump sum retirement in De-
cember 1987 and had therefore resigned. As with the others, I 
do not regard taking the lump sum as a valid defense to a re-fusal to recall a striker. He, of 
course, benefits from the Union™s 
general request for reinstatement 
made on his behalf and all the 
other employees.
18 Thus, this is a simple 
Laidlaw concern since 
Respondent bypassed him when 
that job became open.  
Scheidt was able to utilize his welding skills at various 
places, including Allen Marineways, where over a number of 
years he helped build approxima
tely seven vessels; S & S Con-
struction; and serving as a weld
ing inspector. In addition, he 
increased the amount of time he 
spent commercially fishing. He 
had substantial interim earnings
 during the entire backpay pe-
riod. The General Counsel assert
s as well that he would have 
been employed for 11 days duri
ng the fourth quarter of 1993. Thus, his backpay period begins on April 4, 1988, and ends on 
October 11, 1993. There is really no dispute with respect to the 
calculation or the theory. He also had some medical expenses 
and they have been taken into account.   
 1. Total Backpay      $127,470  
2. Pension Credit  5.60 years   
3. 401(k) Matters               401  
4. Severance Pay          17,136  
Florian Sever  
There is little if any dispute with respect to Sever™s entitle-
ment to backpay. The General C
ounsel asserts that his backpay 
period begins on February 29,
 1988, and ends when he was 
recalled on approximately October 10, 1991. His total backpay 
includes some medical expenses 
and they have been taken into 
account.   
 1. Total Backpay     $162,312  
2. Pension Credit  4.37 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
Jon Shennett  Under the Laidlaw theory, Shennett should have been re-
called on June 27, 1987. He was 
not actually recalled until Feb-
ruary 29, 1988. Under that theory there is no dispute with re-
spect to the amount of entitlement to backpay. Having deter-
                                                          
 18 United States Service Industries
, supra; 
Marlene Industries Corp. 
v. NLRB
, supra.  
mined that he should have been recalled under the 
Laidlaw rule, 
I conclude that the backpay specification as set forth in the 
liquidation document is appropriate.   
 1. Total Backpay      $25,526  
2. Pension Credit  .91 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
David Slate  At the time the strike began, 
Slate had been in Respondent™s 
maintenance department for appr
oximately 9 years. He joined 
the strike with the others but
 by June 1987 had accepted tempo-
rary and casual work with the Alaska State Ferry System. He 
worked aboard ships as an oiler and junior engineer. This em-
ployment was somewhat sporadic as
 new hires are slotted to fill 
in for regular employees. The 
General Counsel asserts that Slate™s backpay period begins 
on April 18, 1988. Respondent 
did not call Slate back to work at that time but ignored him and 

its treatment of him became a violation of the 
Laidlaw rules. However, on August 18, 1988, Respondent sent Slate a certi-fied letter which was properly ad
dressed. Slate did not respond. He explains that his mail was 
being accepted by a friend and 
that somehow the friend failed to transmit his mail to him. Even 
so, when he eventually learned of his friend™s mistake and that 
Respondent had sent him a letter, he took no steps to explain 
what had happened. As of the time of the hearing he was still 
employed by the Alaska State Ferry System. I conclude that 
Respondent sent him a proper offe
r of reinstatement to what 
was essentially his prestrike job and that the responsibility for 
the failure to receive that offe
r was his own neglect. Accord-
ingly, I conclude that Respondent properly struck him from the 
preferential recall list as of 
September 16, 1988, pursuant to its 
letter to him of that date. Insofa
r as the backpay calculations are 
concerned, there is no dispute with respect to them. His back-
pay period begins on April 18
, 1988, and ends on August 25, 
1988, 10 days after he should ha
ve received the offer.   
 1. Total Backpay       $6,314  
2. Pension Credit  .35 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
Douglas Stevens  
Stevens was a maintenance pipefitter and had been employed 
by Respondent for about 11 years. The General Counsel asserts 

that his backpay begins on January 23, 1988. He, like many 
others, benefits from the Union™
s request for reinstatement at 
the end of the strike. At that time, he was working for a con-
struction company on the Alaska 
North Slope. He returned to 
Sitka in June. In September 198
7, having been unsuccessful in 
searching for employment, he m
oved his family to Vancouver, 
Washington. He followed them to Vancouver in December of 
that year. There he found work as
 a part-time appliance repair-
man, eventually becoming a full-time repairman. As of the date 
of the hearing he was still employed in that capacity. In De-
cember 1987 he accepted Respondent
™s lump sum offer, filling 
out Respondent™s standard fo
rm to accept the retirement 
money. Respondent, as with the ot
hers, treated him as if he had 
resigned at that point. Respondent, of course, argues that the 
resignation was effective, but consistent with my rulings else-
where in this decision I have de
termined that Respondent™s use of that form was inappropriate and resignations induced by it 
should not be honored.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580Thus, on January 23, 1988, wh
en Respondent bypassed Ste-
vens he became a discriminatee under 
Laidlaw. When that oc-
curred he had already moved to
 Vancouver, Washington, and 
was living in precarious circumstances.  
Eventually, however, he sold the house he had in Sitka, pur-
chasing another in Vancouver in June
 1989. It is fair to say, that 
although the hourly salary is slightly less in Vancouver than it 
would had he been employed by Respondent, given the cost-of-
living differential by mid-1989, his real earning power was 
about the same in Vancouver as it had been with Respondent. 
His decision to buy the house in Vancouver amounts to an ad-
mission that he had no intention of returning to Respondent 
even if a proper job offer had been made. Accordingly, I con-
clude that his purchase of the house in June 1989 was an aban-
donment of any interest he had in returning to Respondent and 
his backpay period should end at that time.  
There is really no dispute with respect to the amount of 
backpay due during that period 
of time and I shall adopt it.  
 1. Total Backpay      $43,933  
2. Pension Credit  1.43 years   
3. 401(k) Matters             401  
4. Severance Pay  None  
Leslie Sturm  
Sturm™s entitlement to backpay is based upon the use of pre 
strike seniority as a basis for recall. Since I have adopted that 
and rejected Respondent™s use of the post-strike ranking theory, 
Sturm is essentially a 
Laidlaw victim. There is no dispute with 
respect to backpay under that theory. He should have been re-
called on November 25, 1987 but 
was actually recalled on May 
31, 1988. He is therefore entitled
 to backpay for that period of 
time. He had substantial interi
m earnings and those have been 
credited.  
 1. Total Backpay        $8,915  
2. Pension Credit  .51 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
Bruce Whitcomb  
Whitcomb was an operator who under prestrike seniority 
should have been recalled on April 29, 1987. He was actually 
recalled on December 28, 1987. U
nder the seniority recall sys-
tem he had become a 
Laidlaw victim at the time Respondent 
bypassed him in April. There is no dispute with respect to the 
amount of backpay he 
is entitled to.   
 1. Total Backpay      $23,333  
2. Pension Credit  .66 years   
3. 401(k) Matters  None   
4. Severance Pay  None  
XII. SPECIAL SITUATIONS  John Lawson Sr.  The principal issue with respect to Lawson Sr. is, as dis-
cussed previously, whether or not the job offer made to him in 
late September 1989 was 
a legitimate offer or was a sham de-signed to avoid the probable effects of Judge Pannier™s order 
requiring Respondent to hire him 
and pay him backpay. I have 
concluded elsewhere that the of
fer was made in circumstances 
which reasonably lead one to c
onclude that it was indeed a 
sham. See pages 23Œ25, supra. Th
e discussion here deals sim-ply with the calculations to be applied.  
First, it should be noted again that Lawson has two potential 
backpay periods. The one under scrutiny here results from Re-

spondent™s failure to recall him in August 1988 and runs until 
the plant was shut down in 1993. The second possible backpay 
theory dealt with his having been the machine shop leadman at 
the time the strike began. Unfo
rtunately for him, at no time 
after the strike did the machine shop lead job ever reopen. 
Therefore, the second potential
 backpay period for him has 
never begun, at least prior to
 the September 1993 shutdown. 
Thus, the backpay period we are looking at begins on August 4, 
1988 and continues through 11 days of the fourth quarter of 
1993. Lawson had substantial inte
rim earnings during that pe-
riod as he was employed in va
rious capacities including being a 
bus driver for Prewitt Transportation Enterprises, and for the 
Alaska State Ferry System as a part-time ticket agent. His em-
ployment history has been fully 
explored and the calculations 
do not present any dispute.   
 1. Total Backpay      $169,085  
2. Pension Credit  5.18 years   
3. 401(k) Matters               401  
4. Severance Pay          13,566  
Edward Reiner  
Reiner is a special circumstance only because he fell into a 
special category in 
AP II
. He had been employed by S & S 
General Contractors which comm
only worked as a maintenance 
contractor for Respondent. One 
of Respondent™s strike re-placements, an individual na
med David Ray was found by 
Judge Wacknov in AP I to have provoked a fight with Reiner at 
a local bar. Ray™s brother, Bud Ray, while serving as an acting 

foreman told S & S that Respondent did not want Reiner on the 
plant premises because he was a ﬁtrouble maker.™™ As a result, 
Respondent was found to have caused Reiner™s discharge from employment at S & S. The circum
stances in fact did not result in a great deal of backpay because Reiner declined an offer of 

recall about August 15, 1988. Hi
s backpay period thus runs 
from May 31, 1988, through August 15, 1988. There is also no 

dispute regarding the total amount
. Of course, since Reiner was 
employed S & S, and not Respondent
, he is not entitled to the 
fringe benefits that Respondent™s employees would enjoy. 
Therefore, those items are om
itted from his calculation.  
 Total Backpay         $10,243  
Conclusion  There are some loose ends left here. They must be left to fur-
ther proceedings as necessary. There are also some matters 
which I must leave to the initial discretion of the Regional Di-
rector in his supervision of compliance.  
The loose ends include a clarification of the vacation pay 
claim. I found no specific reference to it in the backpay specifi-
cations or any of the postheari
ng liquidation documents. It may 
be that I have overlooked someth
ing, or it was inadvertently 
omitted from the specifications or perhaps the claims were 
necessarily incorporated in the gross backpay figures already 
considered.  
Another loose end is the interi
m earnings question relating to 
Mike Ryman, specifically for 1987,
 quarters 2, 3, and 4. The gross claim for that is $27,666, but Respondent has never had 
an opportunity to explore his in
terim earnings for that time 
period. It is clearly entitled to do so. Due to the late discovery 
of the error of omission, I leave that matter to the Regional 
 ALASKA PULP CORP. 581Director for further action, including formal proceedings if 
necessary.  
Similarly, I leave to the Director the authority to look at 
other items susceptible to administrative adjustment. These are: 
whether Ozawa is entitled to retirement plan credit for the time 
she was off work due to a pregnancy; whether Bartel is entitled 
to a retirement credit, and whether Respondent is entitled to an 
offset of medical claims for Jone
s. With regard to Jones, the 
amount I have allowed for medi
cal claims may already have 
been paid by virtue of Jones™s pe
rsonal injury lawsuit. He is not 
entitled to recover his special damages twice.  
Finally, it should be understood 
that the total backpay figure 
shown below does not include in
terest. The compliance office 
will calculate interest for each claimant separately using the 
formula set forth in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), and 
Florida Steel Corp
., 231 NLRB 651 (1977). I recognize that the individual specifications provided by the 
region do show interest calculat
ions up to certain dates. They 
are no longer accurate; for that reason I decline to republish 

them (except for the seven which are attached as appendices). 
Those are reproduced here for reasons relating to the calcula-
tion of net backpay only. Referen
ce to the interest calculations 
should be ignored as they need to be redone.  
Aside from the exceptions and possible modifications set 
forth above, the total backpay li
quidated by this supplemental 
decision is: 
$5,996,625  
That amount includes the $401 cl
aim for eligible employees 
and their severance pay, if any. It does not include the value of 
the additional retirement credits which are set forth in the sec-
tion relating to each claimant. Those amounts are to be com-
puted according to the rules of the plan but using the additional 
years credit which I find apply here.
19                                                             
 19 If no exceptions are filed as provided by Sec. 102.46 of the 
Boards, Rules and Regulations, the findings, conclusion, and recom-
mended Order shall, as provided in Sec. 102.48 of the rules, be adopted 
by the Board and all objections to th
em shall be deemed waived for all 
purposes.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582APPENDIX I 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
Discriminatee: Brown, Morris
  SSN: [Omitted from publication.] 
 1. DEPARTMENT: Machine Room 
2. JOB: Backtender 
3. BACKPAY BEGINS: 8/7/87 4. DATE OF ANY SUBSEQUENT PROMOTION OR 
TITLE CHANGE, AND THE NEW POSITION: N/A 
5. DATE AND NATURE OF ANY EVENT TER
MINATING BACKPAY LIABILITY:  
    No claim for 1993Œfailed to 
provide interim earnings data 
6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL  BP + INT 87-3 $6,821 $75 $6,746 0 $6,746 0.6850 $4,621 $11,367 87-4 9,980 75 9,905 0 9,905 0.6600 6,537 16,442 88-1 9,523 614 8,909 0 8,909 0.6325 5,634 14,543 88-2 10,245 614 9,631 0 9,631 0.6075 5,850 15,481 88-3 10,037 614 9,423 0 9,423 0.5825 5,488 14,911 88-4 9,157 614 8,543 0 8,543 0.5550 4,741 13,284 89-1 12,770 171 12,599 0 12,599 0.5275 6,645 19,244 89-2 9,327 171 9,156 0 9,156 0.4975 4,555 13,711 89-3 12,928 171 12,757 0 12,757 0.4675 5,963 18,720 89-4 13,168 171 12,997 0 12,997 0.4400 5,718 18,715 90-1 12,437 1,780 10,657 0 10,657 0.4125 4,396 15,053 90-2 10,288 1,780 8,508 0 8,508 0.3850 3,275 11,783 90-3 11,878 1,780 10,098 0 10,098 0.3575 3,610 13,708 90-4 7,741 1,780 5,961 0 5,961 0.3300 1,967 7,928 91-1 9,921 864 9,057 0 9,057 0.3025 2,739 11,796 91-2 11,563 75 11,488 0 11,488 0.2775 3,187 14,675 91-3 10,884 75 10,809 0 10,809 0.2525 2,729 13,538 91-4 8,710 75 8,635 0 8,635 0.2275 1,964 10,599 92-1 12,555 361 12,194 0 12,194 0.2050 2,499 14,693 92-2 12,322 75 12,247 0 12,247 0.1850 2,265 14,512 92-3 11,473 75 11,398 0 11,398 0.1650 1,880 13,278 92-4 11,466 75 11,391 0 11,391 0.1475 1,680 13,071 TOTS: $235,194 $12,085 $223,109 0 $223,109  $87,943 $311,052    ALASKA PULP CORP. 583APPENDIX II 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
 Discriminatee: Castillo (P.), Placido
   SSN: [Omitted from publication.] 
 1. DEPARTMENT: Woodroom  2. JOB: Head Sawyer 
 3. BACKPAY BEGINS: 4/20/87 
 4. DATE OF ANY SUBSEQUENT PROMOTION OR
 TITLE CHANGE, AND THE NEW POSITION: N/A 
5. DATE AND NATURE OF ANY EVENT 
TERMINATING BACKPAY LIABILITY: N/A 
6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR.  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL BP+INT 87-2 $9,267 $7,485 $1,782 0 $1,782 0.7075 $1,260 $3,042 87-3 9,964 10,172          0 
0          0 
0.6850        0 
              0 
87-4 8,259 8,433         0 
0         0 
0.6600        0 
              0 
88-1 10,348 9,229 1,119 0 1,119 0.6325 707 1,826 88-2 8,953 6,422 2,531 0 2,531 0.6075 1,537 4,068 88-3 12,516 8,872 3,644 0 3,644 0.5825 2,122 5,766 88-4 9,688 4,790 4,898 0 4,898 0.5550 2,718 7,616 89-1 14,269 1,606 12,663 0 12,663 0.5275 6,679 19,342 89-2 9,440 1,606 7,834 0 7,834 0.4975 3,897 11,731 89-3 11,642 1,606 10,036 0 10,036 0.4675 4,691 14,727 89-4 10,304 1,606 8,698 0 8,698 0.4400 3,827 12,525 90-1 11,565 1,606 9,959 0 9,959 0.4125 4,108 14,067 90-2 9,782 1,606 8,176 0 8,176 0.3850 3,147 11,323 90-3 9,843 1,606 8,237 0 8,237 0.3575 2,944 11,181 90-4 5,079 1,606 3,473 0 3,473 0.3300 1,146 4,619 91-1 8,691 1,606 7,085 0 7,085 0.3025 2,143 9,228 91-2 10,228 1,606 8,622 0 8,622 0.2775 2,392 11,014 91-3 13,285 1,606 11,679 0 11,679 0.2525 2,948 14,627 91-4 7,747 1,606 6,141 0 6,141 0.2275 1,397 7,538 92-1 12,301 1,606 10,695 0 10,695 0.2050 2,192 12,887 92-2 9,896 1,606 8,290 0 8,290 0.1850 1,533 9,823 92-3 12,372 1,606 10,766 0 10,766 0.1650 1,776 12,542 92-4 10,855 1,606 9,249 0 9,249 0.1475 1,364 10,613 93-1 10,655 1,606 9,049 0 9,049 0.1300 1,176 10,225 93-2 9,037 1,606 7,431 0 7,431 0.1125 835 8,266 93-3 13,647 1,606 12,041 0 12,041 0.0950 1,143 13,184 TOTS: $269,533 $85,917 $184,098 0 $184,098  $57,682 $241,780    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584APPENDIX III 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
Discriminatee: Harriman, Deborah
   SSN: [Omitted from publication.] 
 1. DEPARTMENT : Bleach Plant 
2. JOB : Screen Tender 
3. BACKPAY BEGINS : 07/13/87 
4. DATE OF ANY SUBSEQUENT PROMOTION OR 
TITLE CHANGE, AND THE NEW POSITION: N/A 
5. DATE AND NATURE OF ANY EVENT TERMI
NATING BACKPAY LIABILITY: N/A 
6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL  BP + INT 87-3 $7,655 $2,902 $4,753 0 $4,753 0.6850 $3,255 $8,008 87-4 6,912 2,802 4,110 0 4,110 0.6600 2,712 6,822 88-1 9,353 3,731 5,622 0 5,622 0.6325 3,555 9,177 88-2 7,105 3,731 3,374 0 3,374 0.6075 2,049 5,423 88-3 10,002 3,731 6,271 0 6,271 0.5825 3,652 9,923 88-4 7,343 3,731 3,612 0 3,612 0.5550 2,004 5,616 89-1 11,218 4,647 6,571 0 6,571 0.5275 3,466 10,037 89-2 7,802 4,647 3,155 0 3,155 0.4975 1,569 4,724 89-3 11,854 4,647 7,207 0 7,207 0.4675 3,369 10,576 89-4 9,685 4,647 5,038 0 5,038 0.4400 2,216 7,254 90-1 11,162 2,625 8,537 0 8,537 0.4125 3,521 12,058 90-2 9,008 2,625 6,383 0 6,383 0.3850 2,457 8,840 90-3 9,494 2,625 6,869 0 6,869 0.3575 2,455 9,324 90-4 6,295 2,625 3,670 0 3,670 0.3300 1,211 4,881 91-1 8,528 4,038 4,490 0 4,490 0.3025 1,358 5,848 91-2 9,756 4,038 5,718 0 5,718 0.2775 1,586 7,304 91-3 9,792 4,038 5,754 0 5,754 0.2525 1,452 7,206 91-4 7,963 4,038 3,925 0 3,925 0.2275 892 4,817 92-1 10,728 4,519 6,209 0 6,209 0.2050 1,272 7,481 92-2 10,695 4,519 6,176 0 6,176 0.1850 1,142 7,318 92-3 9,974 4,519 5,455 0 5,455 0.1650 900 6,355 92-4 9,513 4,519 4,994 0 4,994 0.1475 736 5,730 93-1 9,061 5,507 3,554 0 3,554 0.1300 462 4,016 93-2 7,426           0 
7,426 0 7,426 0.1125 835 8,261 93-3 11,212           0 
11,212 0 11,212 0.0950 1,065 12,277 TOTS: $229,536 $89,451 $140,085 0 $140,085  $49,191 $189,276    ALASKA PULP CORP. 585APPENDIX IV 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
Discriminatee: Jenny, Walter  
SSN: [Omitted from publication.] 
  1. DEPARTMENT : Utilities 
 2. JOB : #3 Recovery Boiler Operator 
 3. BACKPAY BEGINS : 6/5/88 
 4. DATE OF ANY SUBSEQUENT PROMOTION OR TITLE C
HANGE, AND THE NEW POSITION: Power Boiler Operator 
7/14/92 5. DATE AND NATURE OF ANY EVENT TER
MINATING BACKPAY LIABILITY: 
 6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL  BP + INT 88-2 $8,477 $1,177 $7,300 0 $7,300 0.6075 $4,434 $11,734 88-3 10,912 4,489 6,423 0 6,423 0.5825 3,741 10,164 88-4 9,382 4,489 4,893 0 4,893 0.5550 2,715 7,608 89-1 12,620 9,833 2,787 0 2,787 0.5275 1,470 4,257 89-2 8,788 9,833          0 
0           0 
0.4975          0 
          0 
89-3 13,114 9,833 3,281 0 3,281 0.4675 1,533 4,814 89-4 10,829 9,833 996 0 996 0.4400 438 1,434 90-1 12,157 5,864 6,293 0 6,293 0.4125 2,595 8,888 90-2 10,490 4,245 6,245 0 6,245 0.3850 2,404 8,649 90-3 9,769 5,864 3,905 0 3,905 0.3575 1,396 5,301 90-4 7,697 5,864 1,833 0 1,833 0.3300 604 2,437 91-1 9,037 8,517 520 0 520 0.3025 157 677 91-2 11,341 8,472 2,869 0 2,869 0.2775 796 3,665 91-3 11,484          0 
11,484 0 11,484 0.2525 2,899 14,383 91-4 8,310 1,890 6,420 0 6,420 0.2275 1,460 7,880 92-1 11,398          0 
11,398 0 11,398 0.2050 2,336 13,734 92-2 10,825 5,794 5,031 0 5,031 0.1850 930 5,961 92-3 11,194 6,615 4,579 0 4,579 0.1650 755 5,334 92-4 11,194 4,471 6,723 0 6,723 0.1475 991 7,714 93-1 11,194 5,570 5,624 0 5,624 0.1300 731 6,355 93-2 11,194 10,235 959 0 959 0.1125 107 1,066 94-3 11,194 7,049 4,145 0 4,145 0.0950 393 4,538 94-4 5,318 4,308 1,010 0 1,010 0.0775 78 1,088 TOTS: $237,918 $134,245 $104,718 0 $104,718  $32,963 $137,681                       DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586APPENDIX V 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
Discriminatee: Lichner, Jim
   SSN: [Omitted from publication.] 
 1. DEPARTMENT: Maintenance 
2. JOB: General Mechanic 
3. BACKPAY BEGINS: 12/16/87  
4. DATE OF ANY SUBSEQUENT PROMOTION OR 
TITLE CHANGE, AND THE NEW POSITION: N/A 
5. DATE AND NATURE OF ANY EVENT TERMINATING BA
CKPAY LIABILITY: 7/31/90 Changed careers 
6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL  BP + INT 87-4 $1,555 $1,677          0 
        0 
         0 
0.6600          0 
         0 
88-1 11,231 1,625 $9,606 $272 $9,878 0.6325 $6,247 $16,125 88-2 11,091          0 
11,091 573 11,664 0.6075 7,085 18,749 88-3 13,089          0 
13,089 572 13,661 0.5825 7,957 21,618 88-4 10,369 1,305 9,064 583 9,647 0.5550 5,354 15,001 89-1 14,284            0 
14,284 734 15,018 0.5275 7,921 22,939 89-2 10,578           
 0 
10,578 1,234 11,812 0.4975 5,876 17,688 89-3 13,765           
 0 
13,765 1,819 15,584 0.4675 7,285 22,869 89-4 12,334           
 0 
12,334 2,001 14,335 0.4400 6,307 20,642 90-1 14,368            0 
14,368           0 
14,368 0.4125 5,926 20,294 90-2 11,404            0 
11,404 126 11,530 0.3850 4,439 15,969 90-3 4,037 1,949 2,088 92 2,180 0.3575 779 2,959 TOTS: $128,105 $6,556 $121,671 $8,006 $129,677  $65,176 $194,853  APPENDIX VI 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
Discriminatee: Mann, Karen
  SSN: [Omitted from publication.] 
 1. DEPARTMENT: Technical 2. JOB: Viscosity Tester 
3. BACKPAY BEGINS: 11/24/89 
4. DATE OF ANY SUBSEQUENT PROMOTION OR 
TITLE CHANGE, AND THE NEW POSITION: NONE 
5. DATE AND NATURE OF ANY EVENT TER
MINATING BACKPAY LIABILITY: 
6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL  BP + INT 89-4 $4,831         0 
$4,831 0 $4,831 0.4400 $2,125 $6,956 90-1 10,790         0 
10,790 0 10,790 0.4125 4,450 15,240 90-2 11,195         0 
11,195 0 11,195 0.3850 4,310 15,505 90-3 11,377          0 
11,377 0 11,377 0.3575 4,067 15,444 90-4 6,244          0 
6,244 0 6,244 0.3300 2,060 8,304 91-1 9,262          0 
9,262 0 9,262 0.3025 2,801 12,063 91-2 10,212          0 
10,212 0 10,212 0.2775 2,833 13,045 91-3 9,169 $8,353 816 0 816 0.2525 206 1,022 91-4 7,856 8,353         0 
0          0 
0.2275          0 
          0 
92-1 12,828 8,262 4,566 0 4,566 0.2050 936 5,502 92-2 8,003 8,262           0 
0           0 
0.1850          0 
          0 
92-3 10,114 8,262 1,852 0 1,852 0.1650 305 2,157 92-4 9,428 8,262 1,166 0 1,166 0.1475 171 1,337 93-1 8,522 9,374           0 
0           0 
0.1300          0 
          0 
93-2 6,691 9,374           0 
0            0 
0.1125           0 
           0 
93-3 11,414 9,374 2,040 0 2,040 0.0950 193 2,233 TOTS: $147,936 $77,876 $74,351 0 $74,351  $24,457 $98,808  ALASKA PULP CORP. 587 APPENDIX VII 
ALASKA PULP CORPORATION 
APPENDIX TO SUPPLEMENTAL DECISION AND ORDER 
Discriminatee: Ryman, Mike
  SSN: [Omitted from publication.] 
 1. DEPARTMENT: Maintenance 
2. JOB: Operator 
3. BACKPAY BEGINS: 6/15/87 
4. DATE OF ANY SUBSEQUENT PROMOTION OR 
TITLE CHANGE, AND THE NEW POSITION: N/A 
5. DATE AND NATURE OF ANY EVENT TERMINATING BACKPAY LIABILITY: 7/7/89 
Accepted employment at Ketchi-
kan Pulp Co. 
6. SUMMARY OF BACKPAY LIABILITY TO DATE: 
  QTR  GROSS  INT EGS  NET BP  MEDICAL  TOT  INT %  INT TOTAL  BP + INT 87-2 $2,032          0 
$2,032 0 $2,032 0.7075 $1,437 $3,469 87-3 14,213          0 
14,213 0 14,213 0.6850 9,735 23,948 87-4 11,421          0 
11,421 0 11,421 0.6600 7,537 18,958 88-1 12,158          0 
12,158 0 12,158 0.6325 7,689 19,847 88-2 11,869          0 
11,869 0 11,869 0.6075 7,210 19,079 88-3 13,441 $5,955 7,486 0 7,486 0.5825 4,360 11,846 88-4 12,324 6,045 6,279 0 6,279 0.5550 3,484 9,763 89-1 15,616 3,002 12,614 $50 12,664 0.5275 6,680 19,344 89-2 12,018 2,629 9,389 0 9,389 0.4975 4,671 14,060 89-3 2,001           0 
2,001 40 2,041 0.4675 954 2,995 TOTS: $107,093 $17,631 $89,462 $90 *$89,552  $53,757 $143,309  * Less interim earnings, if any, for quarters 1987-2, -3, and -4. 
   